Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 1 of 126




EXHIBIT 1
                  Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 2 of 126
       NYSCEF                            Document List
       New York County Supreme Court    Index # 653203/2021       Created on:05/26/2021 04:12 PM

Case Caption:   SFMB MANAGEMENT, LLC v. STARR SURPLUS LINES INSURANCE COMPANY
Judge Name:
Doc#     Document Type/Information                   Status      Date Received   Filed By
1        SUMMONS                                     Processed   05/14/2021      Crawford, K.

2        COMPLAINT                                   Processed   05/14/2021      Crawford, K.

3        EXHIBIT(S)                                  Processed   05/14/2021      Crawford, K.
         Policy




                                                                                     Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                           INDEX NO. 653203/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      3 of 126 NYSCEF: 05/14/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
          SFMB MANAGEMENT, LLC,          Index No.

                 Plaintiff,                           Plaintiff designates New York County as
                                                      place of trial.
                 v.
                                                      SUMMONS
          STARR SURPLUS LINES INSURANCE
                                                      The basis of venue is defendant’s
          COMPANY,                                    principal place of business.
                                                      Defendant has an office at 399 Park
                 Defendant.                           Avenue, 8th Floor, New York, NY 10022.

         To the above named Defendant,

                 YOU ARE HEREBY SUMMONED to answer the complaint in this action in the
         Supreme Court of the State of New York, County of New York, at the office of said court of 60
         Centre Street, New York, New York 10007, and to serve a copy of the answer, or, if the
         complaint is not served with this summons, to serve a notice of appearance, on the plaintiff’s
         attorney within 20 days after the service of this summons, exclusive of the day of service (or
         within 30 days after the service if this summons is not personally delivered to you within the
         State of New York); and in case of your failure to appear or answer, a judgment will be taken
         against you by default for the relief demanded in the complaint.

                YOU ARE HEREBY NOTIFIED THAT should you fail to answer, a judgment will be
         entered against you by default for the relief demanded in this complaint.

         Dated: May 14, 2021
                                                                         Respectfully submitted,
                                                                         HECHT PARTNERS LLP


                                                                         ______________________

                                                                         Kathryn Lee Boyd
                                                                         Attorney for plaintiff
                                                                         125 Park Avenue, 25th Floor
                                                                         New York, NY 10017
                                                                         (212) 851-6821
                                                                         lboyd@hechtpartners.com




                                                     1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                              INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      4 of 126 NYSCEF: 05/14/2021




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK
             SFMB MANAGEMENT, LLC,

                     Plaintiff,
                                                              Index No.
                     v.

             STARR SURPLUS LINES INSURANCE
             COMPANY,

                     Defendant.

                                                  COMPLAINT

                    Plaintiff SFMB Management, LLC (“Plaintiff” or “SunPubs”) brings this action

            against Defendant Starr Surplus Lines Insurance Company (“Starr” or “Defendant”), and

            in support thereof states the following:

            I.      NATURE OF THE ACTION

                    1.      This action seeks to rectify the wrongful denial of business interruption

            insurance coverage to Plaintiff, the owner and operator of nine full-service bars and

            restaurants in and around the Tampa, Florida area. Plaintiff has been left out in the cold by

            its insurer during the greatest business interruption in living memory: the COVID-19

            pandemic, which threatens the future of SunPubs and the restaurant industry as a whole.

                    2.      To protect its businesses in the event it suddenly had to suspend operations

            for reasons outside of its control, or in order to prevent further property damage, SunPubs

            purchased insurance coverage from Defendant Starr Surplus Lines Insurance Company

            (“Starr”).

                    3.      SunPubs was forced to reduce or suspend operations at all of its locations

            due to the presence of SARS-CoV-2, the novel coronavirus that causes COVID-19, at its

            restaurant premises. All of SunPubs’ locations are in Florida, a major community-


                                                          1


                                                       1 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                               INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      5 of 126 NYSCEF: 05/14/2021




            transmission hotspot. It made a claim on its business interruption coverage with Starr for

            these losses, but was rebuffed.

                   4.      Instead of providing the support it bargained for, Defendant Starr chose to

            issue blanket denials to all of its insureds affected by the virus pandemic. It did so without

            conducting any investigation into whether the insured property suffered physical loss of or

            damage to the premises by the introduction of COVID-19 droplets or aerosols.

                   5.      Starr had no excuse for its intransigence. Unlike many policies that provide

            Business Income (“Business Interruption”) coverage, Plaintiff’s Policy lacks a

            “Communicable Disease” Exclusion in the Policy in effect when the COVID-19 Pandemic

            losses began. It later added such an exclusion to a renewal policy, confirming that the

            policy under which this claim was made does not exclude losses owing to the virus

            pandemic.

            II.    JURISDICTION AND VENUE

                   6.      This Court has jurisdiction over this action because Starr has its principal

            place of business in New York and conducts business regularly in New York, and because

            the Policy specifies that actions thereon shall be brought in this Court.

                   7.      Venue is proper in New York County because it is the county in which

            Starr’s principal office is located, and because a substantial part of the events or omissions

            giving rise to the claim occurred in New York County.

            III.   PARTIES

                   8.      Plaintiff SFMB Management, LLC is a Florida limited liability company

            with its principal place of business in Tampa Bay, Florida. Plaintiff owns and operates nine

            restaurant locations in the Tampa Bay area.



                                                          2


                                                      2 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                             INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      6 of 126 NYSCEF: 05/14/2021




                   9.     Defendant Starr Surplus Lines Insurance Company is a Texas corporation

            with its principal place of business at 399 Park Avenue, 8th Floor, New York, NY 10022.

            IV.    FACTS

                   A.     Transmission of the Coronavirus into the U.S. and Florida

                   10.    Severe Acute Respiratory Syndrome Coronavirus 2, (“SARS-CoV-2” or the

            “coronavirus”), which causes coronavirus disease 19 (“COVID-19”), the respiratory

            disease responsible for the COVID-19 pandemic, began infecting humans in China in

            December 2019.

                   11.    COVID-19 is not only highly contagious, but also deadly. More than 32

            million Americans have had confirmed cases of COVID-19, and more than 580,000 have

            died according to the Centers for Disease Control and Prevention (“CDC”).1

                   12.    On March 11, 2020, the World Health Organization (“WHO”), “deeply

            concerned both by the alarming levels of spread and severity, and by the alarming levels

            of inaction” by governments, characterized COVID-19 as a pandemic.2

                   13.    The pandemic quickly spread around the world and soon reached Florida.

                   14.    Plaintiff operates locations in a least three counties (Hillsborough, Pinellas

            and Manatee) in and around Tampa Bay. In Hillsborough County, more than 138,000

            COVID-19 cases have been reported.3 In Pinellas County, more than 78,000 COVID-19



            1
              COVID Data Tracker, Centers for Disease Control and Prevention, https://covid.cdc.gov/
            covid-data-tracker/#datatracker-home (last checked May 13, 2021).
            2
              Tedros Adhanom, WHO Director-General’s opening remarks at the media briefing on
            COVID-19, World Health Organization (Mar. 11, 2020), https://www.who.int/director-
            general/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-
            on-covid-19---11-march-2020.
            3
              Hillsborough County COVID-19 Data Dashboard, https://www.hillsboroughcounty.org/
            residents/public-safety/emergency-management/stay-safe/covid-19-dashboard           (last
            checked May 13, 2020).
                                                        3


                                                    3 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                               INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      7 of 126 NYSCEF: 05/14/2021




            cases have been reported.4 In Manatee County, more than 39,000 COVID-19 cases have

            been reported.5 Even in early March 2020, there were cases of COVID-19 present in the

            Tampa Bay area.6

                   15.     In the United States, federal and state governments were slow to act to stem

            the spread of infection. Despite evidence that the novel coronavirus was rapidly spreading

            in the United States and other parts of the world, many federal and state officials

            downplayed the risk to the United States. By mid-March 2020, however, it became clear

            that drastic action had to be taken to slow down the rate of infections.

                   16.     The presence of COVID-19 has caused civil authorities throughout the

            country to issue orders requiring the suspension of business at a wide range of

            establishments, including civil authorities with jurisdiction over Plaintiff’s businesses (the

            “Closure Orders”). Further, the presence of COVID-19 has been found at Plaintiff’s

            various restaurants causing physical harm to the property and triggering coverage under

            the various endorsements.

                   B.      SARS-CoV-2 Spreads Through Droplets, Which Accumulate On
                           Surfaces

                   17.     According to the WHO:

                   “Transmission of SARS-CoV-2 can occur through direct, indirect, or close contact
                   with infected people through infected secretions such as saliva and respiratory
                   secretions or their respiratory droplets, which are expelled when an infected person
                   coughs, sneezes, talks or sings.



            4
              Monitoring COVID-19 in Pinellas County, https://covid19.pinellascounty.org/dashboard/
            #cases (last checked May 13, 2021).
            5
              Manatee County Coronavirus (COVID-19) Information, https://www.mymanatee.org/
            departments/public_safety/coronavirus_information (last checked May 13, 2021).
            6
              Lawrence Mower, Florida’s third coronavirus case is found in Hillsborough, Tampa Bay
            Times (Mar. 3, 2020), https://www.tampabay.com/news/health/2020/03/03/third-
            coronavirus-case-found-in-florida-is-hillsborough-patients-sister/.
                                                          4


                                                      4 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      8 of 126 NYSCEF: 05/14/2021




                   Respiratory droplet transmission can occur when a person is in close contact with
                   an infected person who has respiratory symptoms (e.g. coughing or sneezing) or
                   who is talking or singing; in these circumstances, respiratory droplets that include
                   virus can reach the mouth, nose or eyes of a susceptible person and can result in
                   infection.”7

                   18.     Infected individuals can be completely asymptomatic, and thus unaware

            that they may be spreading the virus through the mere touching of objects and surfaces.

            Indeed, studies have estimated that over 40% of infected individuals may never develop

            any symptoms.8 But even individuals who appear healthy and present no identifiable

            symptoms of the disease will still spread the virus by merely breathing, speaking, or

            touching objects and surfaces.

                   19.     The CDC has acknowledged that the coronavirus and COVID-19 can spread

            through airborne transmission. Floating respiratory droplets, called aerosols, contain the

            live coronavirus. The coronavirus lives in “small droplets and particles that can linger in

            the air for minutes to hours,” and can thus infect persons who are “further than 6 feet away”

            even “after that person has left the space.”

                   20.     Unlike larger droplets, which quickly fall to the ground or nearby surfaces,

            aerosols behave like smoke. After being expelled, they disperse through the air, to be

            inhaled by anyone present on the property, circulating through air flow and spreading the

            virus. Each coronavirus virion is a physical object with a material existence that can survive

            outside the human body in viral fluid particles that, like the virion itself, cannot be seen by




            7
              https://www.who.int/news-room/commentaries/detail/transmission-of-sars-cov-2-
            implications-for-infection-prevention-precautions.
            8
              Asymptomatic COVlD-19 Cases May Be More Common Than Suspected (May 27,
            2020), https://www.nbcnews.com/health/health-news/asymptomatic-covid-19-cases-may-
            be-more-common-suspected-n1215481.
                                                           5


                                                      5 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      9 of 126 NYSCEF: 05/14/2021




            the naked eye. As with other small particles like dust, the physical viruses linger in the air,

            traveling on air currents until they attach to an object or other surface.

                   21.     According to experts, buildings and properties accumulate the airborne

            virus indoors, which plays a significant role in community transmission.9

                   22.     Outbreak reports related to indoor crowded spaces have suggested the

            possibility that aerosol transmission, combined with droplet transmission in restaurants,

            leads to “superspreader” type events.10

                   23.     The WHO and the CDC have recognized the tendency of the coronavirus to

            attach to objects and surfaces, “such as tables, doorknobs, and handrails.”11 The CDC has

            confirmed that the coronavirus “may remain viable for hours to days on surfaces made

            from a variety of materials.”12 Numerous other scientific studies have discovered that the

            coronavirus can survive and persist on surfaces and buildings for nearly a month.13

            Accordingly, the CDC has recognized that the coronavirus and COVID-19 can spread



            9
              Apoorva Mandavilli, ‘A Smoking Gun’: Infectious Coronavirus Retrieved From Hospital
            Air, New York Times (Oct. 5, 2020), https://www.nytimes.com/2020/08/11/
            health/coronavirusaerosolsindoors.html.
            10
               https://www.who.int/news-room/commentaries/detail/transmission-of-sars-cov-2-
            implicationsfor-infection-prevention-precautions citing Lu J, Gu J, Li K, Xu C, Su W,
            Lai Z, et al., Early Release-COVID-19 Outbreak Associated with Air Conditioning in
            Restaurant, Guangzhou, China, 2020. Emerg Infect Dis. 2020; 26(7):1628-1631.
            11
               Q&A on coronaviruses (COVID-19), World Health Organization (Oct. 20, 2020),
            https://www.who.int/emergencies/diseases/novel-coronavirus-2019/question-and-
            answershub/q-adetail/ coronavirus-disease-covid-19-how-is-it-transmitted.
            12
               Cleaning and Disinfection for Households, Centers for Disease Control and Prevention,
            https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cleaning-disinfection.
            html (last updated July 17, 2020).
            13
               Jessie Hellman, COVID-19 virus can survive on some surfaces for nearly a month in lab
            conditions, The Hill (Oct. 12, 2020), https://thehill.com/homenews/media/520647-covid-
            19-virus-can-survive-onsome-surfaces-for-nearly-a-month-in-lab; see also Public Health
            Responses to COVID-19 Outbreaks on Cruise Ships—Worldwide, February–March 2020,
            Centers for Disease Control and Prevention (Mar. 27, 2020), https://www.cdc.gov/mmwr/
            volumes/69/wr/mm6912e3.htm.
                                                           6


                                                      6 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                               INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      10 of 126 NYSCEF: 05/14/2021




             through contact with surfaces and objects, and thus recommended measures to “routinely

             clean and disinfect frequently touched surfaces.”14

                    24.     Recognizing the ability of the coronavirus to attach to surfaces,

             biotechnology companies have been able to detect the virus on surfaces.15

                    25.     Studies suggest that the SARS-CoV-2 virus can remain on smooth surfaces

             for at least 28 days.16 During those 28 days, new virus particles may be introduced to a

             surface. Based on these factors, and the penetration of SARS-CoV-2 in the U.S. and

             specifically in Florida, it is more likely than not that, at any given time during the COVID-

             19 viral pandemic that reached the U.S. in full force in or before March 2020, any restaurant

             in Florida has SARS-CoV-2 particles on its surfaces.

                    26.     The persistent presence of this deadly, airborne live coronavirus on surfaces

             and in the air renders buildings and properties damaged, lost, unsafe, unfit, and

             uninhabitable for occupancy or use. Without substantial physical alterations, system

             changes to facilities, and new protocols for air circulation, disinfection, and disease

             prevention, an infected property cannot remain open to the public. Cleaning of surfaces

             alone is insufficient. The scientific community has confirmed that coronavirus and

             COVID-19 alter the conditions of properties and buildings such that the premises are no

             longer safe and habitable for normal use.


             14
                How COVID-19 Spreads, Centers for Disease Control and Prevention, https://www.cdc.
             gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html (last updated
             Oct. 28, 2020).
             15
                Dr. Jay Bhatt & Kaitlyn Folmer, Testing buildings may become added weapon in
             coronavirus reopenings, ABC News (July 24, 2020), https://abcnews.go.com/GMA/News/
             testing-buildingsaddedweapon-coronavirus-reopenings/story?id=71956136.
             16
                Chin et al., Stability of SARS-CoV-2 in different environmental conditions, the Lancet,
             Vol. 1, Issue 1, e10, May 01, 2020, see https://www.thelancet.com/journals/lanmic/article/
             PIIS2666-5247(20)30003-3/fulltext; see also e.g., https://www.bbc.com/news/health-
             54500673.
                                                          7


                                                      7 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                               INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      11 of 126 NYSCEF: 05/14/2021




                    27.     In this regard, the novel coronavirus causes direct physical loss and damage

             to buildings and properties. The coronavirus, which has a material existence and is

             contained in respiratory droplets, adheres to, attaches to, and alters the surfaces of the

             property and surfaces upon which these physical droplets land, and physically changes

             these once safe surfaces to “fomites.” Fomites are objects, previously safe to touch, that

             now serve as agents and mechanisms for transmissions of deadly, infectious viruses and

             diseases.17

                    28.     Thus, the coronavirus and COVID-19 physically change properties and

             surfaces such that contact with these properties and surfaces, which previously would have

             been safe, is now deadly and dangerous. This constitutes real and severe damage to and

             loss of the properties. The coronavirus and COVID-19 also cause direct physical loss and

             damage to properties and buildings by altering the physical condition of air in buildings

             from safe and breathable, to unsafe and dangerous. The coronavirus and COVID-19 are

             able to live in aerosols and accumulate in buildings, which render the properties and

             premises damaged, lost, unsafe, and unfit for occupancy.

                    C.       The Florida Closure Orders

                    29.     On March 17, 2020, Florida Governor Ron DeSantis issued Executive

             Order No. 20-68, restricting bars from selling alcohol and ordering every restaurant to limit

             its occupancy to 50% of current building capacity.18




             17
                Transmission of SARS-CoV-2: implications for infection prevention precautions, World
             Health Organization (July 9, 2020), https://www.who.int/newsroom/commentaries/detail/
             transmission-of-sarscov-2-implications-for-infection-preventionprecautions.
             18
                State of Florida, Office of the Governor, Executive Order Number 20-68 (March 17,
             2020), https://www.flgov.com/wp-content/uploads/orders/2020/EO_20-68.pdf.
                                                          8


                                                      8 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                             INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      12 of 126 NYSCEF: 05/14/2021




                    30.     On March 17, 2020, Hillsborough County issued a civil authority order

             (Administrator Order Number 20-05) limiting restaurant services to take-out, delivery, or

             drive-through only.19 This affected two of SunPubs’ nine locations.

                    31.     On March 20, 2020, Governor DeSantis issued Executive Order Number

             20-71, requiring the suspension of alcohol sales for on-premises consumption and the

             suspension of all dine-in eating at restaurants.20

                    32.     On March 25, 2020, the Pinellas County Commission unanimously ordered

             residents to stay home, in part because “there is reason to believe that COVID-19 is spread

             amongst the population by various means of exposure, including the propensity to spread

             person to person and the propensity to attach to surfaces for prolonged periods of time,

             thereby spreading from surface to person and causing increased infections to persons,

             property loss and damage in certain circumstances.” (emphasis added).21 Restaurant

             limitations imposed by the Governor’s orders were adopted by the County in its order. Six

             of SunPubs’ locations are in Pinellas county.

                    33.     On May 3, 2021 Governor DeSantis issued a civil authority order lifting the

             social distancing orders that he previously implemented.




             19
                 Hillsborough County, Administrator Order Number 20-05 (March 17, 2020),
             https://www.hillsboroughcounty.org/library/hillsborough/media-center/documents/
             administrator/administrative-orders/ao05_32020.pdf at ¶ 3.
             20
                State of Florida, Office of the Governor, Executive Order Number 20-71 (March 20,
             2020), https://www.flgov.com/wp-content/uploads/orders/2020/EO_20-71.pdf.
             21
                Pinellas County, Resolution No. 20-20 (March 25, 2020), https://www.pinellascounty.
             org/emergency/PDF/covid19/res20-20.pdf
                                                           9


                                                       9 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                  INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      13 of 126 NYSCEF: 05/14/2021




                     D.      Presence of Virus at Plaintiff’s Restaurants

                     34.     Available data indicate a high probability that, at any given location in the

             Tampa Bay area during the COVID-19 pandemic—especially in a public place, and most

             especially a restaurant—droplets containing virus matter are physically present.

                     35.     Data published in November 2020 by Nature Human Behavior indicates it

             is a “statistical certainty” that at social or public gatherings of at least 10 people such as a

             “bar, restaurant, [or] business event” there was at least one individual infected with

             COVID-19.22 The same data indicated that public gatherings with 50 or more people in

             Florida held around August 2020 had a greater than 75% chance that at least one attending

             individual had COVID-19.23

                     36.     A January 2021 study investigated the presence of the coronavirus in the air

             of public places such as shopping centers and public transportation. Researchers collected

             randomized air samples and evaluated them for presence of the virus. 100% of samples

             from shopping centers and subway trains detected the coronavirus, 80% from airport

             samples, and 33% from banks.24

                     37.     More specifically, Plaintiff’s property has suffered “physical loss of or

             damage to” by virtue of the “physical loss of or damage to” Plaintiff’s dining rooms or

             other qualifying property caused by the actual presence of virus droplets harmfully altering

             the air and the surfaces in the vicinity of and in Plaintiff’s restaurants.



             22
                https://www.nature.com/articles/s41562-020-01000-9.
             23
                https://www.nature.com/articles/s41562-020-01000-9 (see figure 3).
             24
                Hadei, Mostafa et al. “Presence of SARS-CoV-2 in the Air of Public Places and
             Transportation,” Atmospheric Pollution Research Vol. 12, 3 (2021): 302-306,
             https://pubmed.ncbi.nlm.nih.gov/33519256/.
                                                            10


                                                       10 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                             INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      14 of 126 NYSCEF: 05/14/2021




                    38.     In addition, Plaintiff’s own employees suffered from COVID-19. More than

             50 of its employees have tested positive for COVID-19 and Plaintiff has taken extensive

             measures to prevent further infection.

                    E.    The Starr Policy

                    39.     In return for the payment of a substantial premium, Starr issued an All-Risk

             Policy No. SLSTPTY11178619 (the “Policy,” attached hereto as Exhibit A) to Plaintiff, in

             effect between May 15, 2019 and May 15, 2020.

                    40.     The Policy provides an $18,244,219 per-occurrence limit of liability.

                    41.     SunPubs complied with all terms, conditions, obligations and requirements

             of the Policy, including full payment of a premium of $109,730.

                    42.     The Policy is “All-Risk” in nature, meaning it insures against the risk of

             loss due to any peril unless otherwise excluded. It begins with the broad statement that it

             “covers the property insured hereunder against all risks of direct physical loss or damage

             to covered property while at INSURED LOCATIONS occurring during the Term of this

             POLICY, except as hereinunder excluded or limited.” Property Coverage Form General

             Conditions, § 1.

                    43.     As part of the protection from “all risks,” insured under the Policy, the

             Policy contains several different sections characterized as “TIME ELEMENT” coverage.

             Specifically, “TIME ELEMENT” is defined as “[T]he actual loss sustained due to the

             necessary interruption of the Insured’s NORMAL business operations including but not

             limited to, loss described in the BUSINESS INTERRUPTION SECTION, if attached, and

             the following TIME ELEMENT extensions” endorsed on to the Policy: Extra Expense,

             Ingress/Egress, Leasehold Interest. Property Coverage, General Conditions, § 13(Z).



                                                         11


                                                      11 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      15 of 126 NYSCEF: 05/14/2021




                     44.     The Policy’s “Business Interruption” form contains Starr’s promise to pay

             for “Loss directly resulting from necessary interruption of the Insured’s NORMAL

             business operations caused by direct physical loss or damage to real or personal property

             covered herein... arising from a peril insured against hereunder and occurring during the

             term of this POLICY; all while located at INSURED LOCATIONS.” Business

             Interruption, § I.

                     45.     The Business Interruption coverage protects losses to Plaintiff’s gross

             earnings and expenses from the interruption of its business. The Policy covers the

             “ACTUAL LOSS SUSTAINED by the Insured resulting directly from the necessary

             interruption of business, but not exceeding the reduction in GROSS EARNINGS less

             charges and expenses which do not necessarily continue during the interruption of

             business.” Business Interruption, § 2. Starr also agreed to cover “Expenses Related to

             Reducing Loss,” which are “expenses as are necessarily incurred for the purpose of

             reducing loss under this POLICY ....” Id., Business Interruption, § 4.

                     46.     The Policy also includes coverage for “Interruption by Civil or Military

             Authority” which promises to pay for loss caused by the action of a civil authority that

             prohibits access to the insured premises. This section provides:

                     This POLICY is extended to include, starting at the time of physical loss or damage,
                     the actual loss sustained by the Insured, resulting directly from an interruption of
                     business as covered hereunder, during the length of time, not exceeding the number
                     of days shown under TIME LIMITS stated in the Declarations, when, as a direct
                     result of damage to or destruction of property within one (1) statute mile of an
                     INSURED LOCATION by the peril(s) insured against, access to such described
                     premises is specifically prohibited by order of civil or military authority.
             Business Interruption, § 7.
                     47.     Also as part of its broad coverage for interference with access to Plaintiff’s

             properties, the Policy also provides Ingress/Egress coverage as long as access to Plaintiff’s

                                                           12


                                                      12 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                             INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      16 of 126 NYSCEF: 05/14/2021




             premises is impaired as a result of loss or damage like that caused by the coronavirus. The

             Ingress/Egress coverage provides extended coverage for “the ACTUAL LOSS

             SUSTAINED ... when as a direct result of loss or damage by a peril insured against to

             property of a type insured against within one (1) mile of an INSURED LOCATION,

             ingress to or egress from the premises insured is impaired irrespective of whether the

             premises or property insured shall have been damaged.” Endorsement 15.

                    48.     The Extra Expense coverage goes beyond the promise to pay for “Expenses

             Related to Reducing Loss” in the Business Interruption Section and covers “the reasonable

             and necessary EXTRA EXPENSE25 incurred by the Insured in order to continue as nearly

             as practicable the NORMAL operation of the Insured’s business following direct physical

             loss or damage of real or personal property at an INSURED LOCATION(S), by the peril(s)

             insured against during the Term of this POLICY.” Endorsement 11.

                    49.     For all coverages, the Policy also provides general coverage for “Protection

             and Preservation of Property” such that Plaintiff would not be penalized for actions taken

             to protect its property. This coverage states:

                    In case of actual physical loss or damage of the type insured against by this
                    POLICY, the expenses incurred by the Insured in taking reasonable and necessary
                    actions for the temporary protection and preservation of Property insured hereunder
                    shall be added to the total direct physical loss or damage otherwise recoverable
                    under this POLICY and be subject to the applicable Deductible.
             Property Coverage, General Conditions, § 9.
                    50.     In 2006, the Insurance Services Office (ISO), a service provider to the

             insurance industry, crafted a specific exclusion for “Communicable Diseases.”



             25
               “Extra Expense” is defined as the “excess, if any, of the total cost incurred during the
             PERIOD OF INDEMNITY chargeable to the operation of the Insured’s business, over and
             above the total cost that would normally have been incurred to conduct the business during
             the same period had no damage or destruction occurred.” Policy, Endorsement 11, § G.
                                                              13


                                                      13 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      17 of 126 NYSCEF: 05/14/2021




                    51.     Unlike many property policies offering business interruption coverage, the

             Policy does not contain ISO’s “communicable disease” exclusion, or any other dedicated

             exclusion that would apply to a claim made for losses stemming from a virus.

                    52.     The presence of COVID-19 caused direct physical loss or damage to the

             covered property under the Plaintiff’s policy, by denying use of and damaging the covered

             property, and by causing a necessary interruption of business during the “period of

             indemnity.”

                    53.     A “slowdown or cessation” of business activities at the Covered Property is

             a “suspension” under the policy.

                    54.     These events triggered the Business Interruption, Interruption by Civil or

             Military Authority, Ingress/Egress, and Leasehold Interest coverage.

                    55.     As a result of the presence of COVID-19, Plaintiff lost Business Income

             and also incurred Extra Expenses. These included, without limitation, weekly mandatory

             testing for its employees beginning July 2, 2020, physical modifications to the restaurant,

             increased labor costs to manage social distancing, personal protective equipment,

             additional seats, increased print cost for menus and signage, and tenting of additional space.

                    F.      SunPubs’ Claim Is Denied Without Investigation

                    56.     SunPubs submitted its claim to Starr on March 18, 2020 for losses

             associated with COVID-19 and the Closure Orders. Defendant denied those claims on

             August 20, 2020. SunPubs filed a formal complaint on March 16, 2021, which Defendant

             also denied on March 31, 2021.

                    57.     Starr’s denial was in bad faith at least in part because it well knew that

             SunPubs’ interpretation of the policy was reasonable. Specifically, it knew that a court had



                                                          14


                                                      14 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      18 of 126 NYSCEF: 05/14/2021




             held the insured’s interpretation of “physical loss or damage to property” was reasonable,

             that the Pollution and Contamination clause was inapplicable to the coronavirus, and that

             Civil or Military Authority coverage applied. See JGB Vegas Retail Lessee, LLC v. Starr

             Surplus Lines Ins. Co., No. A-20-816628-B, 2020 WL 7190023, at *3 (Nev. Dist. Ct. Nov.

             30, 2020) (in COVID-19 business income loss case relying on nearly identical Starr policy,

             court found “Starr has not shown that it is unreasonable to interpret the Pollution and

             Contamination Exclusion to apply only to instances of traditional environmental and

             industrial pollution and contamination that is not at issue here, where [plaintiff’s] losses

             are alleged to be the result of a naturally-occurring, communicable disease. This is the case,

             even though the Exclusion contains the word ‘virus.’”)

                       58.   Furthermore, Starr never tested for coronavirus at any SunPubs restaurant

             to determine whether the SARS-CoV-2 virus was present at any of the insured premises.

                       59.   In fact, Starr conducted no investigation of any kind into SunPubs’ claim.

                       60.   It is apparent from correspondence that Starr merely issued a blanket denial

             it sent to all restaurants experiencing COVID-19-related losses, instead of handling

             SunPubs’ claim in good faith.

                       61.   After the end of the Policy in May 2020, Plaintiff renewed it for another

             year, paying a premium of $123,000. This policy included, at Starr’s instigation, an

             additional exclusion for communicable disease.

                                           FIRST CAUSE OF ACTION

                                             BREACH OF CONTRACT

                       62.   Plaintiff SunPubs repeats and realleges Paragraphs 1-61 as if fully set forth

             herein.


                                                          15


                                                      15 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                               INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      19 of 126 NYSCEF: 05/14/2021




                     63.      Starr issued the Policy to SunPubs in return for a premium which SunPubs

             paid in full.

                     64.      SunPubs complied with all terms, conditions, obligations and requirements

             of the Policy.

                     65.      In the Policy, Starr agreed to pay for SunPubs’ actual loss of Business

             Income sustained due to the necessary interruption of business during the “period of

             indemnity.” Starr agreed to pay for loss of Business Income during the “period of

             indemnity” that begins with the date of direct physical loss or damage.

                     66.      The presence of COVID-19 onsite caused direct physical loss and damage

             to SunPubs’ covered properties, requiring suspension of restaurant operations at those

             properties. Losses caused by COVID-19 thus triggered the Business Income provision of

             Plaintiff’s policies.

                     67.      SunPubs’ losses also triggered coverage under the Interruption by Civil or

             Military Authority coverage, the Ingress/Egress coverage, the Extra Expense coverage, and

             the Leasehold Interest coverage.

                     68.      Plaintiff has complied with all applicable provisions of its policies yet

             Defendant has abrogated its insurance coverage obligations pursuant to the policies’ clear

             and unambiguous terms.

                     69.      As a result of Defendant’s breaches of the policies, Plaintiff has sustained

             substantial damages for which Defendant is liable in an amount to be established at trial.




                                                           16


                                                       16 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                               INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      20 of 126 NYSCEF: 05/14/2021




                                          SECOND CAUSE OF ACTION

                 BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR

                                                     DEALING

                       70.   Plaintiff SunPubs repeats and realleges Paragraphs 1-61 as if fully set forth

             herein.

                       71.   The Policy is a contract under which SunPubs paid a premium in exchange

             for Starr’s promise to pay claims covered by the Policy.

                       72.   Under New York law, insurers are obligated to thoroughly investigate any

             plausible claim filed and to negotiate in good faith.

                       73.   Starr has failed in this obligation. Starr (and the insurance industry) as a

             whole have issued omnibus denials to all pandemic-related claims despite the insured’s

             reasonable expectation of coverage, and despite the “All-Risk” nature of its obligations

             under the Policy.

                       74.   Defendant acted in bad faith by unreasonably denying SunPubs’ claim

             despite the absence of a communicable disease or other dedicated virus exclusion in the

             Policy.

                       75.   Starr acted in bad faith, and also prejudiced SunPubs’ ability to prove its

             claim, by failing to timely and reasonably investigate the circumstances of SunPubs’ claim,

             including but not limited to Starr’s failure to test for coronavirus at SunPubs’ premises.

                       76.   By denying all claims related to COVID-19 in conjunction with its

             obligation to investigate the claims, the Defendant breached its duty to investigate and

             settle a claim in good faith. Defendant’s failure to provide coverage to its insureds during

             the worst global pandemic in more than 100 years violates the duty to act in good faith.



                                                          17


                                                      17 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      21 of 126 NYSCEF: 05/14/2021




                                            THIRD CAUSE OF ACTION

                                          DECLARATORY JUDGMENT

                     77.      SunPubs repeats and realleges Paragraphs 1-61 as if fully set forth herein.

                     78.      Starr issued the Policy to SunPubs in return for a premium which SunPubs

             paid in full.

                     79.      SunPubs complied with all terms, conditions, obligations and requirements

             of the Policy.

                     80.      In the Policy, Starr agreed to pay for SunPubs’ actual loss of Business

             Income sustained due to the necessary interruption of business during the “period of

             indemnity.” Starr agreed to pay for loss of Business Income during the “period of

             indemnity” that begins with the date of direct physical loss or damage.

                     81.      The presence of COVID-19 onsite caused direct physical loss and damage

             to SunPubs’ covered properties, requiring suspension of restaurant operations at those

             properties. Losses caused by COVID-19 thus triggered the Business Income provision of

             Plaintiff’s policies.

                     82.      SunPubs’ losses also triggered coverage under the Interruption by Civil or

             Military Authority coverage, the Ingress/Egress coverage, the Extra Expense coverage, and

             the Leasehold Interest coverage.

                     83.      SunPubs has complied with all applicable provisions of its policies yet

             Defendant has abrogated its insurance coverage obligations pursuant to the policies’ clear

             and unambiguous terms.

                     84.      SunPubs seeks a declaratory judgment from this Court declaring the

             following:



                                                           18


                                                       18 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                  INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      22 of 126 NYSCEF: 05/14/2021




                  (i)       Plaintiff’s losses incurred in connection with the Closure Orders and the

                            necessary interruption of their businesses stemming from the COVID-19

                            pandemic are insured losses under the policy; and

                  (ii)      Defendant is obligated to pay Plaintiff for the full amount of such losses.

                                                   PRAYER FOR RELIEF

             WHEREFORE, Plaintiff respectfully requests the Court enter judgment in its favor against

             the Defendant as follows:

             a.          Entering judgment in favor of the Plaintiff SunPubs and awarding damages for

                         breach of contract in an amount to be determined at trial, together with pre- and

                         post-judgment interest;

             b.          Entering declaratory judgment as follows:

                  (i)       Plaintiff’s losses incurred in connection with the Closure Orders and the

                            necessary interruption of their businesses stemming from the COVID-19

                            pandemic are insured losses under the policy; and

                  (ii)      Defendant is obligated to pay Plaintiff for the full amount of such losses;

             c.          Ordering Defendant to pay both pre and post-judgment interest on any amounts

                         awarded;

             d.          Ordering Defendants to pay attorneys’ fees and costs of suit; and

             e.          Ordering such other and further relief as may be just and proper.

                                                      JURY DEMAND

                         Plaintiffs hereby demand a trial by jury on all claims so triable.




                                                              19


                                                          19 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                 INDEX NO. 653203/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      23 of 126 NYSCEF: 05/14/2021




             Dated: New York, New York     Respectfully submitted,
                    May 14, 2021
                                           HECHT PARTNERS LLP



                                           By: _______________________________

                                           Kathryn Lee Boyd
                                           David L. Hecht
                                           125 Park Avenue, 25th Floor
                                           New York, NY 10017
                                           Tel:    (212)851-6821
                                           Email: lboyd@hechtpartners.com
                                                  dhecht@hectpartners.com

                                           Attorneys for Plaintiff, SFMB Management, LLC




                                                 20


                                             20 of 20
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                             INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      24 of 126 NYSCEF: 05/14/2021




                            EXHIBIT A
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      25 of 126 NYSCEF: 05/14/2021




                                                      SFMB MANAGEMENT, LLC
                           Starr Surplus Lines Insurance Company Policy No. SLSTPTY11178619


                                  PROPERTY COVERAGE FORM
                         SCHEDULE OF POLICY FORMS AND ENDORSEMENTS


          FORM NAME                                                  FORM NO.          NO. OF PAGES

    1.    Starr Surplus Lines Insurance Company
          Declarations Page                                                 N/A        2 Pages
    2.    Common Policy Conditions                                  IL 00 17 11 98     1 Page
    3.    Commercial Property Conditions                            CP 00 90 07 88     2 Pages
    4.    US Treasury Department’s Office of Foreign Assets
          Control (OFAC) Advisory Notice to Policyholders           IL P 001 01 04     1 Page

    5.    Policyholder State Notices                                        N/A        1 Page
    6.    Property Coverage Form Declarations                       PR 001 D (05/12)   4 Pages
    7.    Property Coverage Form General Conditions                 PR 002 (02/19)     16 Pages
    8.    Property Coverage Form Property Section                   PR 003 (02/12)     1 Page
    9.    Property Coverage Form Business Interruption Section      PR 004 (02/12)     3 Pages



                                                               ENDORSEMENTS
                                                                                                      ENDORSEMENT NO.

    10.   Accounts Receivable Endorsement                          PR 006 (02/12)      2 Pages               1
    11.   Agreed Amount Endorsement (Business Interruption)        PR 007 (02/12)      1 Page                2
    12.   Agreed Amount Endorsement (Property)                     PR 008 (02/12)      1 Page                3
    13.   Biological, Chemical or Nuclear Exclusion                N/A                 1 Page                4
    14.   Boiler and Machinery Endorsement                         PR 012 (07/13)      5 Pages               5
    15.   Business Interruption Extended Period of Indemnity
          Endorsement                                              PR 013 (02/12)      1 Page                6
    16.   Course of Construction Endorsement                       PR 018 (02/12)      4 Pages               7
    17.   Data Distortion/Corruption Endorsement Covers
          Subsequent Damage from Named Perils and B&M              PR 020 (02/12)      1 Page                8
    18.   Electronic Data Processing Endorsement                   PR 023 (02/12)      2 Pages               9
    19.   Electronic Date Recognition Clause Endorsement
          (Combined)                                               PR 024 (02/12)      1 Page                10
    20.   Extra Expense Endorsement                                PR 028 (02/12)      2 Pages               11
    21.   Fire and Police Department Service Charges Endorsement PR 029 (02/12)        1 Page                12
    22.   Fine Arts Endorsement                                    PR 030 (11/16)      2 Pages               13


          PR 078(02/12)                                                                               Page 1 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                              INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      26 of 126 NYSCEF: 05/14/2021



    23.   Increased Cost of Construction & Demolition Endorsement PR 034 (06/16)   1 Page           14
    24.   Ingress/Egress Endorsement                             PR 035 (02/12)    1 Page           15
    25.   Leasehold Interest Endorsement                         PR 037 (02/12)    2 Pages          16
    26.   Minimum Earned Premium Endorsement                     N/A               1 Page           17
    27.   Mobile Equipment Endorsement                           PR 041 (11/16)    3 Pages          18
    28.   Named Windstorm Definition                             PR 042 (11/16)    1 Page           19
    29.   Newly Acquired Locations Endorsement                   PR 043 (11/16)    1 Page           20
    30.   Occurrence Limit of Liability Endorsement              PR 044 (02/12)    1 Page           21
    31.   Off-Premises Power Endorsement
          Property Damage & Business Interruption Coverage       PR 045 (02/12)    1 Page           22
    32.   Pollution and Contamination Clean-Up Endorsement       PR 049 (02/12)    1 Page           23
    33.   Radioactive Contamination Exclusion                    NMA1191           1 Page           24
    34.   Rental Value Insurance Endorsement                     PR 053 (02/12)    2 Pages          25
    35.   Replacement Cost Endorsement                           PR 054 (09/14)    2 Pages          26
    36.   Roof Limitation Endorsement                            N/A               1 Page           27
    37.   Schedule of Locations Endorsement                      PR 056 (09/14)    1 Page           28
    38.   Service of Process Clause Endorsement                  SSL-0005          1 Page           29
    39.   Spoilage Endorsement                                   N/A               1 Page           30
    40.   Temporary Removal of Property Endorsement              PR 059 (02/12)    1 Page           31
    41.   Terrorism Exclusion (For Certified Acts of Terrorism
          Under the Terrorism Risk Insurance Act, as amended)    61330 (01/15)     1 Pages          32
    42.   Total Terrorism Exclusion                              61331 (01/15)     1 Page           33
    43.   Trade or Economic Sanctions Endorsement                PR 067 (02/12)    1 Page           34
    44.   Transit Endorsement                                    PR 064 (07/13)    3 Pages          35
    45.   Unnamed Location Coverage Endorsement
          (Real and Personal Property)                           PR 065 (02/12)    1 Page           36
    46.   Valuable Papers and Records Endorsement                PR 066 (07/13)    2 Pages          37
    47.   War and Terrorism Exclusion (as respects Transit)      NMA2918           1 Page           38
    48.   Policy Amendment Endorsement                           N/A               1 Page           39
    49.   Application of Sublimits Endorsement                   N/A               1 Page           40
    50.   Additional Insureds and Loss Payees Endorsement        N/A               2 Pages          41
    51.   Sinkhole Loss Endorsement                              N/A               3 Pages          42
    52.   Appendix A – New Madrid Seismic Zone                   PR 073 (02/12)    2 Pages
    53.   Appendix B – Pacific Northwest Seismic Zones           PR 074 (02/12)    1 Page
    54.   Appendix C – Definition of Tier 1 Wind Counties        PR 075 (09/15)    2 Pages
    55.   Claims Notice                                          N/A               1 Page




          PR 078(02/12)                                                                      Page 2 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                           INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      27 of 126 NYSCEF: 05/14/2021

     Program Manager:                                                                                     Company:
     Starr Specialty Lines Insurance Agency, LLC                             Starr Surplus Lines Insurance Company
     3353 Peachtree Road NE                                                                         399 Park Avenue
     Suite 1000                                                                                             8th Floor
     Atlanta, GA 30326                                                                          New York, NY 10022

     Policy Number: SLSTPTY11178619                                         Renewing or in lieu of: SLSTPTY11066818

                                                     DECLARATIONS

     Insured:        SFMB Management, LLC                         Producer:         All Risks Ltd.

     Address:        405 S. Howard Avenue,                        Address:          318 US Hwy 1 Suite 206
                     Tampa, FL 33606                                                Jupiter, FL 33477

                                                                  Commission:       17.5%


     Policy Period: From May 15, 2019 at 12:01 A.M., to May 15, 2020 at 12:01 A.M. Local Standard Time at the address
     of the insured listed in the declarations.

     To the extent that coverage in this policy replaces coverage in other policies terminating at noon standard time on the
     inception date of this policy, coverage under this policy shall not become effective until such other coverage has
     terminated.

     The insurance afforded is only with respect to the specific part and coverages therein, the full title of which is set forth
     below the caption "Form."

     IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE
     AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.


      PERILS INSURED            COVERAGE               FORMS &                               LIMIT OF LIABILITY
                                PROVIDED            ENDORSEMENTS


     AS PER ATTACHED AS PER ATTACHED                 SEE ATTACHED           $18,244,219 per occurrence, that being 100% part
        FORMS AND       FORMS AND                    SCHEDULE OF            of $18,244,219 per occurrence excess of various
      ENDORSEMENTS ENDORSEMENTS                       FORMS AND             deductibles.
                                                    ENDORSEMENTS


                                                                            Coverage does not apply to locations situated in
                                                                            Guam or the U.S. Virgin Islands.



     GROSS PREMIUMS:                             PROPERTYPREMIUM:                                                     $109,730.00

                                  CERTIFIED TERRORISM PREMIUM:                                                               $0.00

                            NON-CERTIFIED TERRORISM PREMIUM:                                                                 $0.00

                                                      TOTAL PREMIUM:                                                  $109,730.00
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                        INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      28 of 126 NYSCEF: 05/14/2021




     This Declaration and attached Form(s), with Policy Standard Conditions and Endorsements, if any, issued to form a
     part therof, completes the above numbered policy.

     The Company shall have no duty to defend or investigate any claim or suit unless and until all limits of all underlying
     insurance policies have been exhasusted by payment of judgements, claims or settlements.

     If any underlying insurance policy has no duty to pay a claim for injury or damage for a reason other than exhaustion of
     an aggregate limit of insurance, then Company shall have no obligation to make any payment under this policy.

     Any taxes imposed by virtue of this policy being written by an unauthorized insurer are the responsibility of the insured
     and a licensed producer.




                                                                                                              6/14/19
                  Signature of Authorized Agent                                                                Date
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                           INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      29 of 126 NYSCEF: 05/14/2021



                                  COMMON POLICY CONDITIONS
       All Coverage Parts included in this policy are subject to the following conditions.


       A. Cancellation                                                      b. Give you reports on the conditions we find;
                                                                               and
          1. The first Named Insured shown in the
             Declarations may cancel this policy by mailing                 c. Recommend changes.
             or delivering to us advance written notice of
             cancellation.                                              2. We are not obligated to make any inspections,
                                                                           surveys, reports or recommendations and any
          2. We may cancel this policy by mailing or                       such actions we do undertake relate only to
             delivering to the first Named Insured written                 insurability and the premiums to be charged. We
             notice of cancellation at least:                              do not make safety inspections. We do not
                                                                           undertake to perform the duty of any person or
              a. 10 days before the effective date of                      organization to provide for the health or safety
                 cancellation if we cancel for nonpayment of               of workers or the public. And we do not warrant
                 premium; or                                               that conditions:
              b. 30 days before the effective date of                       a. Are safe or healthful; or
                 cancellation if we cancel for any other
                 reason.                                                    b. Comply with laws, regulations, codes or
                                                                               standards.
          3. We will mail or deliver our notice to the first
             Named Insured's last mailing address known to              3. Paragraphs 1. and 2. of this condition apply not
             us.                                                           only to us, but also to any rating, advisory, rate
                                                                           service or similar organization which makes
          4. Notice of cancellation will state the effective               insurance inspections, surveys, reports or
             date of cancellation. The policy period will end              recommendations.
             on that date.
                                                                        4. Paragraph 2. of this condition does not apply to
          5. If this policy is cancelled, we will send the first           any      inspections,   surveys,    reports    or
             Named Insured any premium refund due. If we                   recommendations we may make relative to
             cancel, the refund will be pro rata. If the first             certification, under state or municipal statutes,
             Named Insured cancels, the refund may be less                 ordinances or regulations, of boilers, pressure
             than pro rata. The cancellation will be effective             vessels or elevators.
             even if we have not made or offered a refund.
                                                                     E. Premiums
          6. If notice is mailed, proof of mailing will be
             sufficient proof of notice.                                The first Named Insured shown in the Declarations:
       B. Changes                                                       1. Is responsible for the payment of all premiums;
                                                                           and
          This policy contains all the agreements between
          you and us concerning the insurance afforded. The             2. Will be the payee for any return premiums we
          first Named Insured shown in the Declarations is                 pay.
          authorized to make changes in the terms of this
          policy with our consent. This policy's terms can be        F. Transfer Of Your Rights And Duties Under This
          amended or waived only by endorsement issued by               Policy
          us and made a part of this policy.
                                                                        Your rights and duties under this policy may not be
       C. Examination Of Your Books And Records                         transferred without our written consent except in the
                                                                        case of death of an individual named insured.
          We may examine and audit your books and records
          as they relate to this policy at any time during the          If you die, your rights and duties will be transferred
          policy period and up to three years afterward.                to your legal representative but only while acting
                                                                        within the scope of duties as your legal
       D. Inspections And Surveys                                       representative. Until your legal representative is
                                                                        appointed, anyone having proper temporary
          1. We have the right to:                                      custody of your property will have your rights and
                                                                        duties but only with respect to that property.
              a. Make inspections and surveys at any time;



       IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998                        Page 1 of 1     
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                      INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      30 of 126 NYSCEF: 05/14/2021


                                                                                            COMMERCIAL PROPERTY




                         COMMERCIAL PROPERTY CONDITIONS
       This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
       Conditions and Additional Conditions in Commercial Property Coverage Forms.


       A. CONCEALMENT, MISREPRESENTATION OR                        F. NO BENEFIT TO BAILEE
          FRAUD
                                                                     No person or organization, other than you, having
          This Coverage Part is void in any case of fraud by         custody of Covered Property will benefit from this
          you as it relates to this Coverage Part at any time.       insurance.
          It is also void if you or any other insured, at any
          time, intentionally conceal or misrepresent a            G. OTHER INSURANCE
          material fact concerning:
                                                                     1. You may have other insurance subject to the
          1. This Coverage Part;                                        same plan, terms, conditions and provisions as
                                                                        the insurance under this Coverage Part. If you
          2. The Covered Property;                                      do, we will pay our share of the covered loss or
                                                                        damage. Our share is the proportion that the
          3. Your interest in the Covered Property; or                  applicable Limit of Insurance under this
          4. A claim under this Coverage Part.                          Coverage Part bears to the Limits of Insurance
                                                                        of all insurance covering on the same basis.
       B. CONTROL OF PROPERTY
                                                                     2. If there is other insurance covering the same
          Any act or neglect of any person other than you               loss or damage, other than that described in 1.
          beyond your direction or control will not affect this         above, we will pay only for the amount of
          insurance.                                                    covered loss or damage in excess of the amount
                                                                        due from that other insurance, whether you can
          The breach of any condition of this Coverage Part             collect on it or not. But we will not pay more than
          at any one or more locations will not affect coverage         the applicable Limit of Insurance.
          at any location where, at the time of loss or damage,
          the breach of condition does not exist.                  H. POLICY PERIOD, COVERAGE TERRITORY

       C. INSURANCE        UNDER        TWO      OR      MORE        Under this Coverage Part:
          COVERAGES
                                                                     1. We cover loss or damage commencing:
          If two or more of this policy's coverages apply to the
          same loss or damage, we will not pay more than the            a. During the policy period shown in the
          actual amount of the loss or damage.                             Declarations; and
                                                                        b. Within the coverage territory.
       D. LEGAL ACTION AGAINST US
                                                                     2. The coverage territory is:
          No one may bring a legal action against us under
          this Coverage Part unless:                                    a. The United States of America (including its
                                                                           territories and possessions);
          1. There has been full compliance with all of the
             terms of this Coverage Part; and                           b. Puerto Rico; and
          2. The action is brought within 2 years after the             c. Canada.
             date on which the direct physical loss or
             damage occurred.
       E.LIBERALIZATION
          If we adopt any revision that would broaden the
          coverage under this Coverage Part without
          additional premium within 45 days prior to or during
          the policy period, the broadened coverage will
          immediately apply to this Coverage Part.



       CP 00 90 07 88              Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                  Page 1 of 2     
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                     INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      31 of 126 NYSCEF: 05/14/2021


       I. TRANSFER OF RIGHTS              OF    RECOVERY           1. Prior to a loss to your Covered Property or
          AGAINST OTHERS TO US                                        Covered Income.
         If any person or organization to or for whom we           2. After a loss to your Covered Property or
         make payment under this Coverage Part has rights             Covered Income only if, at time of loss, that
         to recover damages from another, those rights are            party is one of the following:
         transferred to us to the extent of our payment. That
         person or organization must do everything                    a. Someone insured by this insurance;
         necessary to secure our rights and must do nothing           b. A business firm:
         after loss to impair them. But you may waive your
         rights against another party in writing:                        (1) Owned or controlled by you; or
                                                                         (2) That owns or controls you; or
                                                                      c. Your tenant.
                                                                   This will not restrict your insurance.




       CP 00 90 07 88            Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                   Page 2 of 2   
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                        INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      32 of 126 NYSCEF: 05/14/2021



          U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                      ASSETS CONTROL ("OFAC")
                 ADVISORY NOTICE TO POLICYHOLDERS
       No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your policy.
       You should read your policy and review your Declarations page for complete information on the coverages you are
       provided.
       This Notice provides information concerning possible impact on your insurance coverage due to directives issued
       by OFAC. Please read this Notice carefully.
       The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
       declarations of "national emergency". OFAC has identified and listed numerous:
           Foreign agents;
           Front organizations;
           Terrorists;
           Terrorist organizations; and
           Narcotics traffickers;
       as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treasury's
       web site – http//www.treas.gov/ofac.
       In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
       claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
       Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
       provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
       a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
       Other limitations on the premiums and payments also apply.




       IL P 001 01 04                               © ISO Properties, Inc., 2004                                Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                             INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      33 of 126 NYSCEF: 05/14/2021




                             POLICYHOLDER NOTICES



  Florida:

   THIS INSURANCE IS ISSUED PURSUANT TO THE FLORIDA SURPLUS LINES LAW. PERSONS
   INSURED BY SURPLUS LINES CARRIERS DO NOT HAVE THE PROTECTION OF THE FLORIDA
   INSURANCE GUARANTY ACT TO THE EXTENT OF ANY RIGHT OF RECOVERY FOR THE
   OBLIGATION OF AN INSOLVENT UNLICENSED INSURER.

   SURPLUS LINES INSURERS' POLICY RATES AND FORMS ARE NOT APPROVED BY ANY FLORIDA
   REGULATORY AGENCY.

   SURPLUS LINES INSURERS' POLICY RATES AND FORMS ARE NOT APPROVED
   BY ANY FLORIDA REGULATORY AGENCY.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      34 of 126 NYSCEF: 05/14/2021




                                  PROPERTY COVERAGE FORM
                                       DECLARATIONS


      POLICY NUMBER:                        Starr Surplus Lines Insurance Company Policy No.
                                            SLSTPTY11178619

      NAMED INSURED:                        SFMB MANAGEMENT, LLC

      MAILING ADDRESS:                      405 S. HOWARD AVENUE, TAMPA, FL 33606


      LOSS PAYABLE CLAUSE:                  LOSS, IF ANY, TO BE ADJUSTED WITH AND PAYABLE TO
                                            INSURED, WHOSE RECEIPT SHALL CONSTITUTE A
                                            RELEASE IN FULL OF ALL LIABILITY UNDER THIS POLICY
                                            AS REGARDS SUCH LOSS.

      TERM OF THIS POLICY:                  FROM MAY 15, 2019 TO MAY 15, 2020 AT 12:01 A.M.
                                            STANDARD TIME AT THE ABOVE MAILING ADDRESS.

     PREMIUM:                               $109,730
     LIMIT OF LIABILITY:                    THE LIMIT OF LIABILITY UNDER THIS POLICY SHALL IN NO
                                            EVENT EXCEED THE AMOUNT SHOWN BELOW.

     POLICY LIMIT OF LIABILITY:             $18,244,219 ANY ONE OCCURRENCE EXCESS OF POLICY
                                            DEDUCTIBLES.

     SUBLIMITS:

     THE FOLLOWING SUBLIMITS ARE PART OF AND NOT IN ADDITION TO THE POLICY LIMIT OF LIABILITY:


     EARTH MOVEMENT                         NOT COVERED              PER OCCURRENCE AND IN THE
                                                                     ANNUAL AGGREGATE, EXCEPT:

     FLOOD                                  NOT COVERED              PER OCCURRENCE AND IN THE
                                                                     ANNUAL AGGREGATE, EXCEPT:

     ACCOUNTS RECEIVABLE:                   $1,000,000
     COURSE OF CONSTRUCTION:                $500,000
     DEBRIS REMOVAL:                        THE GREATER OF 25% OF ADJUSTED DIRECT
                                            PROPERTY LOSS OR $2,500,000
     ELECTRONIC DATA PROCESSING:            $250,000
     EXTRA EXPENSE:                         $500,000
     FINE ARTS:                             $100,000
     FIRE AND POLICE DEPARTMENT
     SERVICE CHARGES:                       $25,000




       PR 001 D (05/12)                                                             Page 1 of 4
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                          INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      35 of 126 NYSCEF: 05/14/2021




     SUBLIMITS (Continued):



     INCREASED COST OF CONSTRUCTION,
     DEMOLITION:                                            $1,000,000
     INCREASED COST OF CONSTRUCTION,
     DEMOLITION (UNDAMAGED PORTION):                        INCLUDED
     LEASEHOLD INTEREST:                                    $250,000
     LEASED OR RENTED EQUIPMENT:                            $50,000
     MOBILE EQUIPMENT:                                      $50,000 ($10,000 max per item)
     MISCELLANEOUS UNNAMED LOCATIONS:                       $50,000
     NEWLY ACQUIRED LOCATIONS:                              $1,000,000
     POLLUTION AND
     CONTAMINATION CLEAN UP:                                $50,000 PER OCCURRENCE AND IN THE ANNUAL AGGREGATE
     TEMPORARY REMOVAL OF PROPERTY:                         $50,000
     RENTAL VALUE:                                          $50,000
     OFF-PREMISES POWER:                                    $100,000
     SEWER BACKUPS & DRAINS:                                $50,000
     SIGNS:                                                 $50,000
     SPOILAGE:                                              $100,000
     TRANSIT:                                               $50,000
     TREES AND SHRUBS:                                      $50,000(NOT TO EXCEED $ 1,000 PER TREE OR SHRUB)
     VALUABLE PAPERS AND RECORDS:                           $500,000
     VEHICLES:                                              NO COVERAGE




     BOILER AND MACHINERY:                                  INCLUDED IN POLICY
                                                            LIMIT OF LIABILITY                  ANY ONE ACCIDENT

     The following sublimits are part of and not in addition to the Boiler and Machinery Sublimit:

     AMMONIA CONTAMINATION:                                 $100,000                            ANY ONE ACCIDENT
     CONSEQUENTIAL DAMAGE:                                  $100,000                            ANY ONE ACCIDENT
     EXPEDITING EXPENSES:                                   $100,000                            ANY ONE ACCIDENT
     HAZARDOUS SUBSTANCES:                                  $100,000                            ANY ONE ACCIDENT
     WATER DAMAGE:                                          $100,000                            ANY ONE ACCIDENT




       PR 001 D (05/12)                                                                                  Page 2 of 4
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                 INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      36 of 126 NYSCEF: 05/14/2021




     TIME LIMITS:

     NO COVERAGE IS PROVIDED BY THIS POLICY BEYOND THE CORRESPONDING TIME LIMIT SPECIFIED
     BELOW:

     CIVIL AND MILITARY AUTHORITY   14 CONSECUTIVE DAYS
     INGRESS/EGRESS                 14 CONSECUTIVE DAYS
     NEWLY ACQUIRED LOCATIONS       60 CONSECUTIVE DAYS
     EXTENDED PERIOD OF INDEMNITY   180 DAYS




     WAITING PERIOD:

     COVERAGE IS PROVIDED BY THIS POLICY ONLY IF THE CORRESPONDING WAITING PERIOD SPECIFIED
     IS EXCEEDED BY THE PERIOD OF INTERRUPTION OF THE INSURED’S BUSINESS. IF THE WAITING
     PERIOD IS EXCEEDED, THEN THE CORRESPONDING COVERAGE WILL APPLY:

     OFF-PREMISES POWER:            [48] HOUR(S) WAITING PERIOD




     DEDUCTIBLES:

     ALL DEDUCTIBLES LISTED BELOW ARE PER OCCURRENCE EXCEPT WITH RESPECT TO COVERAGE
     PROVIDED UNDER THE BOILER & MACHINERY ENDORSEMENT, IF ATTACHED, WHICH SHALL BE ANY
     ONE ACCIDENT.


       PROPERTY DAMAGE &
       TIME ELEMENT:                           $5,000

       EXCEPTIONS TO ABOVE DEDUCTIBLES:

       NAMED WINDSTORM:
       (PROPERTY DAMAGE AND TIME ELEMENT COMBINED):       3% SUBJECT TO A $25,000 MINIMUM PER
                                                          OCCURRENCE

       WIND:                                    $25,000 per occurrence




       PR 001 D (05/12)                                                         Page 3 of 4
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                         INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      37 of 126 NYSCEF: 05/14/2021




     1. If the deductible is specified as a (%) percentage, whether separately or combined, the deductible is calculated
        as follows:


        PROPERTY DAMAGE – SEE ABOVE% of the 100% value submitted to and accepted by the COMPANY at the
        time of loss, of the property insured at the LOCATION where the physical loss or damage occurred.

        TIME ELEMENT – SEE ABOVE% of the 100% Time Element values that would have been earned in the 12 month
        period following the OCCURRENCE by use of the facilities at the LOCATION where the loss or damage occurred,
        plus that proportion of the 100% TIME ELEMENT values at all other LOCATIONS where TIME ELEMENT loss
        ensues that was directly affected by use of such facilities and that would have been earned in the 12 month period
        following the OCCURRENCE

     2. If the deductible is specified in hours or days, liability shall exist only for such part of the determined period of
        interruption in excess of the first number of hours or days stated above, starting at the time of physical loss or
        damage.

     3. When this POLICY insures more than one INSURED LOCATION, the deductible will apply against the total loss
        covered by this POLICY in any one OCCURRENCE except that a deductible that applies on a per LOCATION
        basis, if specified, will apply separately to each LOCATION where the physical damage occurred regardless of the
        number of Locations involved in the OCCURRENCE.

     4. Unless stated otherwise, if two or more deductibles apply to an OCCURRENCE, the total to be deducted will not
        exceed the largest deductible applicable. If two or more deductibles apply on a per INSURED LOCATION basis
        in an OCCURRENCE the largest deductible applying to each INSURED LOCATION will be applied separately to
        each such INSURED LOCATION.

     5. If separate Property Damage and TIME ELEMENT deductibles are shown in the Declarations, then the deductible
        amount(s) shown in the Declarations shall apply separately to each such coverage.

     6. The term "TIME ELEMENT" shall be defined as the actual loss sustained due to the necessary interruption of the
        Insured’s NORMAL business operations including but not limited to, loss described in the BUSINESS
        INTERRUPTION SECTION, if attached, and the following TIME ELEMENT extensions, if endorsed hereon:
        Contingent Business Interruption, Contingent Extra Expense, Extra Expense, Ingress/Egress, Leasehold Interest,
        Rental Value, Off Premises Power Business Interruption, but this definition shall not otherwise expand or modify
        the coverage, if any, provided by this POLICY or its Endorsements.



     COINSURANCE:                                        100% (WAIVED BY AGREED AMOUNT ENDORSEMENT)



     LOCATIONS COVERED:                                  SEE SCHEDULE ATTACHED


     INSURANCE COMPANY:                                  SEE SECURITY PAGE ATTACHED


     ISSUED AT:                                          STARR SPECIALTY LINES INSURANCE AGENCY, LLC
                                                         399 Park Avenue
                                                         New York, NY 10022




       PR 001 D (05/12)                                                                                 Page 4 of 4
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                      INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      38 of 126 NYSCEF: 05/14/2021



                                             PROPERTY COVERAGE FORM
                                               GENERAL CONDITIONS


       1. COVERAGE: PERILS INSURED AGAINST:

            This POLICY covers the property insured hereunder against all risks of direct physical loss or damage to
            covered property while at INSURED LOCATIONS occurring during the Term of this POLICY, except as
            hereinafter excluded or limited.

       2. LIMITS OF LIABILITY:

            The POLICY Limit of Liability shall be the amount stated in the Declarations for loss, damage, costs or
            expenses arising from any one OCCURRENCE. The Sublimits of liability as stated on the Declarations and in
            any attached endorsements are part of and not in addition to the POLICY Limit of Liability.
            The maximum Sublimit amount collectible under this POLICY shall be the Sublimit applicable for all loss or
            damage resulting from a peril insured against by this POLICY, regardless of any other Sublimit involved in this
            POLICY.

            The COMPANY’s liability under this POLICY will not exceed the percentage shown in the Declarations of the
            Policy Limit of Liability or any Sublimit of liability as provided in the Declarations, the Limits of Liability clause in
            this section or elsewhere in this POLICY, nor the percentage shown in the Declarations of the recoverable loss
            in any one OCCURRENCE.

       3. DEDUCTIBLES:

            In each case of loss covered by this POLICY, the COMPANY will be liable only if the Insured sustains a loss
            in a single OCCURRENCE greater than the applicable deductible specified on the Declarations, and only for
            its share of the amount that exceeds the Deductible.

            A. When this POLICY insures more than one INSURED LOCATION, the deductible will apply against the total
               loss covered by this POLICY in any one OCCURRENCE except that a deductible that applies on a per
               LOCATION basis, if specified, will apply separately to each LOCATION where the physical damage
               occurred regardless of the number of Locations involved in the OCCURRENCE.

            B. Unless stated otherwise, if two or more deductibles apply to an OCCURRENCE, the total to be deducted
               will not exceed the largest deductible applicable. If two or more deductibles apply on a per INSURED
               LOCATION basis in an OCCURRENCE the largest deductible applying to each INSURED LOCATION will
               be applied separately to each such INSURED LOCATION.

            C. If separate Property Damage and TIME ELEMENT deductibles are shown in the Declarations, then the
               deductible amount(s) shown in the Declarations shall apply separately to each such coverage.


       4.       COINSURANCE:

            a. Applicable to PROPERTY SECTION:

                It is expressly stipulated and made a condition of this POLICY that the Insured shall at all times maintain
                contributing insurance on each item of property covered by this POLICY to the extent of at least the
                percentage specified on the Declarations of the value required per the terms and conditions of the Valuation
                Clause in this POLICY at the time of loss, and that failing to do so, the Insured shall to the extent of such
                deficit bear his, or their proportion of any loss.


       PR 002 (02/19)                                                                                               Page 1 of 16
                                 Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      39 of 126 NYSCEF: 05/14/2021



               In the event that the aggregate claim for any loss is less than $10,000. and less than 2% of the total amount
               of insurance upon the property described herein at the time such loss occurs, the Insured shall not be
               required to furnish any inventory of the undamaged property to establish compliance with the Valuation
               Clause, provided however, that nothing herein shall be construed to waive the application of the
               Coinsurance Clause.

          b. Applicable to BUSINESS INTERRUPTION SECTION:

               This COMPANY shall be liable, in the event of loss, for no greater proportion thereof than the amount
               hereby covered bears to the percentage specified on the Declarations of the GROSS EARNINGS as
               defined hereafter, that would have been earned had no loss occurred during the twelve (12) MONTHs
               immediately following the date of damage to or destruction of the covered property.

       5. PROPERTY EXCLUDED:

          This POLICY does not cover:

          a. Currency, money, deeds, evidence of debt or title, notes, securities, stamps, letters of credit, jewelry,
             precious stones, furs, fine arts, valuable papers, accounts receivable, accounts, bills, semi-precious stones,
             gold, silver, platinum and other precious alloys or metals, (except coverage is provided for precious metals
             and alloys on the premises which are part of any catalyst subject to the limitations specified under paragraph
             u. of Property Excluded), unless endorsed hereon;

          b. Property while in transit, unless endorsed hereon;

          c.   DATA PROCESSING EQUIPMENT AND MEDIA, except for damage and destruction directly resulting from
               the perils of fire, lightning, explosion, riot, riot attending a strike, civil commotion, aircraft, vehicles, smoke,
               WIND, unless endorsed hereon;

          d. Land, including excavations, grading, or filling, land values, landscaping, roads, lawns, trees, plants, shrubs,
             standing timber, crops, atmosphere, any water course or body of WATER whether above or below ground
             including sediments and/or beds of any body of WATER, or the restoration or replacement of any of the
             above;

          e. Costs for excavating, clearing, cutting, removing, replacing, re-grading, re-burying, lowering, raising,
             moving, relocating, filling-in, WATER or air jetting non-covered property of any type that surrounds, rests,
             upon, supports or interferes with the use and/or operation of above or below grade level of covered property;

          f.   Animals, livestock, fish, fowl, birds, pets;

          g. Piers, docks, wharves, retaining walls, bulkheads, breakwaters, riprap, pilings, breasting and mooring
             dolphins, unless specifically endorsed hereon;

          h    Foundations, including pilings of buildings or structures which extend below the surface of the lowest pit or
               basement floor, or where there is no pit or basement, which extend below the surface of the ground inside
               the foundation walls of the buildings or structures;

          i.   Foundations of machinery or equipment which are below the surface of the ground;

          j.   Underground wells, underground and underwater piping, including personal property contained therein;
               well casings, piping, mains, sewers, fittings, conduits, drains or flues, and contents including personal
               property contained therein; underground cables; underground tanks, subterranean strata and their
               contents, including personal property located therein;



       PR 002 (02/19)                                                                                             Page 2 of 16
                               Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                      INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      40 of 126 NYSCEF: 05/14/2021



            k.   Mines, shafts, caverns, tunnels, or any property located therein;

            l.   Open pits and any other open cut excavation;

            m Aircraft and their contents; satellite and/or spacecraft and their contents;

            n. Motor vehicles or trailers licensed for use on public highways and their contents, except contents at
               INSURED LOCATIONS consigned to or to be shipped by the Insured while not under control of common
               carrier;

            o. Hulls or waterborne vessels of every type, nature and description and their contents;

            p. Railroad or railway rolling stock and contents, except contents at INSURED LOCATIONS consigned to or
               to be shipped by the Insured while not under control of public carrier;

            q. Earthen, concrete and all other types of storage pits or reservoirs and their contents;

            r.   Dams, tailings dams, watershafts, power tunnels, dikes, gates, flumes, containment basins, berms, levees,
                 penstocks, and settling and/or collecting ponds;

            s.   All property specifically insured elsewhere;

            t.   Property in course of construction, unless endorsed hereon;

            u. Any refractory lining or catalyst, except for damage or destruction directly resulting from the perils of external
               fire, lightning, explosion, riot, riot attending a strike, civil commotion, aircraft, vehicles, smoke, WIND;

            v.   Crude oil, natural gas or hydrocarbons prior to initial recovery above ground;

            w. Drilling and producing platforms, including rigs, derricks, cranes, hydrocarbon wells, and associated
               equipment;

            x.   Property located offshore or beyond the shoreline except that structures (and their contents) extending from
                 land or shore are not to be considered as offshore;

            y.   Owned electrical transmission and distribution lines and their supporting structures located beyond an
                 INSURED LOCATION;

            z.   Damage to property in open air from WIND or rain unless such property is designed to function without the
                 protection of walls or roof.

       6. PERILS EXCLUDED:

            This POLICY does not insure against loss or damage caused by or resulting from any of the following regardless
            of any cause or event contributing concurrently or in any other sequence to the loss:

       a.        Infidelity or dishonesty of the Insured or any of its directors, officers, employees, agents, contractors, or
                 others to whom the insured property may be entrusted; loss or damage resulting from the Insured or any
                 of its directors, officers, employees, agents, or contractors voluntarily parting with title or possession of any
                 property if induced to do so by any fraudulent scheme, trick, device or false pretense; any unexplained loss,
                 mysterious disappearance, or loss or shortage disclosed on taking inventory, or resulting from accounting
                 errors; burglary or theft by a director, officer, employee, agent, or contractor;




       PR 002 (02/19)                                                                                               Page 3 of 16
                                 Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                      INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      41 of 126 NYSCEF: 05/14/2021



       b.        Faulty or defective material, faulty workmanship, faulty methods of construction, errors or omissions in
                 plans, specifications, or designs, errors in processing, or errors in manufacturing the Insured’s product,
                 unless loss by a separate peril not otherwise excluded ensues, and then coverage shall be afforded only
                 for loss, damage, costs, or expenses caused by the separate ensuing peril;

       c.        Mechanical or machinery breakdown, disassociation or derangement, including rupture or bursting caused
                 by centrifugal force; nor rupture, bursting or operation of pressure relief devices;

       d.        Electrical failure, electrical injury or disturbance to electrical appliances, devices, fixtures, or wiring caused
                 by electrical currents artificially generated, unless fire or explosion ensues and then coverage shall be
                 afforded only for the actual loss or damage directly caused by such ensuing fire or explosion;

            e. Explosion, bulging, rupture, cracking or bursting of steam boilers, or steam pipes, or steam turbines, or
               steam engines, flywheels or gas turbines, if owned by, leased by or operated under the control of the
               Insured; and bulging, bursting, rupture, explosion or cracking of fired and unfired pressure vessels, except
               that this COMPANY shall be liable for direct explosion loss caused by internal pressure of steam in
               processing machinery, equipment or apparatus, and direct loss resulting from the explosion of accumulated
               gases or unconsumed fuel within the firebox or combustion chamber of any fired vessel, other than gas
               turbines, or within the flues or passages which conduct the gases of combustion therefrom;

            f.   Deterioration, depletion, inherent vice, latent defect, termites, moth, vermin, animals, insects, larvae, pupae,
                 infestation, wear and tear, dampness or dryness of atmosphere, extremes or changes of temperature,
                 smog, shrinkage, evaporation, loss of weight, rust, corrosion, erosion, wet or dry rot, change in flavor or
                 color or texture or finish, unless loss by a separate peril not otherwise excluded ensues, and then coverage
                 shall be afforded only for loss, damage, costs, or expenses caused by the separate ensuing peril;

            g. Settling, cracking, shrinkage, bulging or expansion in foundations, walls, floors, or ceilings;

            h. Misappropriation, conversion, embezzlement or secretion by any person in lawful possession of the
               property or failure of such persons to return property loaned, rented or placed in their care;

            i.   Evaporation, mixing, shortage, seepage, spillage or leakage unless resulting from direct physical loss or
                 damage to the tanks, taps or pipes by an insured peril, except willful and malicious damage or destruction
                 of the tanks, taps or pipes is excluded;

            j.   War including but not limited to:

                 1. Hostile or warlike action in time of peace or war, whether such loss or damage be direct or indirect,
                    proximate or remote, or be in whole or in part caused by, contributed to or aggravated by the peril(s)
                    insured against in this POLICY, including action in hindering, combating, or defending against an actual,
                    impending, or expected attack:
                    a) by any government or sovereign power (de jure or de facto), or by any authority maintaining or
                       using military, naval or air forces;
                    b) by military, naval or air forces;
                    c) by an agent of any such government, power, authority or forces; or

                 2. Any weapon employing atomic fission, fusion, or radioactive force whether in time of peace or war; or

                 3. Insurrection, rebellion, revolution, civil war, usurped power, or action taken by governmental authority
                    in hindering, combating or defending against such a situation; or

                 4. Risks of contraband or illegal transportation or trade;




       PR 002 (02/19)                                                                                               Page 4 of 16
                                 Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                   INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      42 of 126 NYSCEF: 05/14/2021



          k.   Confiscation, seizure, expropriation, nationalization, commandeering, requisition or destruction of or
               damage to property by order of the Government de jure or de facto or any public, municipal or local authority
               of the country or area in which the property is situated (except as provided by the Governmental Action
               Clause), seizure or destruction under quarantine or customs regulation;

          l.   1. Nuclear reaction or nuclear radiation or radioactive contamination, all whether controlled or
                  uncontrolled, and whether such loss be direct or indirect, proximate or remote, or be in whole or in part
                  caused by, contributed to, or         aggravated by the peril(s) insured against in this POLICY;
                  however, subject to the foregoing and all provisions of this POLICY, direct loss by fire resulting from
                  nuclear reaction or nuclear radiation or radioactive contamination is insured against by this POLICY;

               2. a) Discharge, explosion, or use of nuclear device, weapon or material employing or involving nuclear
                     fission, fusion, or radioactive force, whether in time of peace or war and regardless of who commits
                     the act.

                   b) Seizure or destruction under quarantine or custom regulation or confiscation by order of any
                      governmental or public authority.

          m. 1. The unlawful possession, use, release, discharge, dispersal or disposal of any bacteriological, viral,
                radioactive or similar agents or material regardless of who is responsible for the act, whether or not the
                act is certified as an act of terrorism pursuant to the federal Terrorism Risk Insurance Act, and whether
                war has been declared or not, and regardless of any other cause or event contributing concurrently or
                in any other sequence thereto; or
               2. The unlawful possession, use, release, discharge, detonation, dispersal or disposal of any device or
                  material capable of producing a nuclear reaction or the spread of radioactivity, regardless of who is
                  responsible for the act, whether or not the act is certified as an act of terrorism pursuant to the federal
                  Terrorism Risk Insurance Act, and whether war has been declared or not, and regardless of any other
                  cause or event contributing concurrently or in any other sequence thereto;
          n. Freezing of plumbing, heating or fire protection systems in vacant properties, when property is vacant for
             more than thirty (30) consecutive days, and any resulting ruptures and/or releases;

          o. Backing up of sewers or drains;

          p. Maintenance, repairs, or alterations, unless loss by a separate peril not otherwise excluded ensues, and
             then coverage shall be afforded only for loss, damage, costs, or expenses caused by the separate ensuing
             peril;

          q. Mold, moss, mildew, fungi, spores, bacterial infestation or any similar organism, wet or dry rot and extremes
             of temperature or humidity, whether directly or indirectly the result of a covered peril. This exclusion applies,
             and is not limited to, the cost for investigation, testing, remediation services, Such loss, damage, costs, or
             expenses are excluded regardless of any other cause or event that contributes concurrently or in any
             sequence to the loss, or whether such loss is directly or indirectly, proximately or remotely, or in whole or
             in part caused by, the result of, contributed to or aggravated by any other peril.

               If loss otherwise covered by this POLICY occurs and the cost of removal of debris is increased due to the
               presence of rust, mold, moss, fungus, bacterial infestation, wet or dry rot or extremes of temperature or
               humidity, this POLICY will only be liable for the costs of debris removal which would have been incurred
               had no such factors been present in, on, or about the covered property to be removed, subject to the
               provisions of the Debris Removal Clause.

          r.   EARTH MOVEMENT, as defined herein, unless endorsed hereon;

          s.   FLOOD, as defined herein, unless endorsed hereon.



       PR 002 (02/19)                                                                                            Page 5 of 16
                              Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      43 of 126 NYSCEF: 05/14/2021



       7. ADDITIONAL EXCLUSIONS:

          a. Fire Fighting Expense Exclusion Clause:

               This POLICY shall not pay for any cost or expense in fighting fire.

          b. Pollution and Contamination Exclusion Clause:

               This POLICY does not insure against loss or damage caused by or resulting from any of the following
               regardless of any cause or event contributing concurrently or in any other sequence to the loss:

               1. contamination;

               2. the actual or threatened release, discharge, dispersal, migration or seepage of POLLUTANTS at an
                   INSURED LOCATION during the Term of this POLICY unless the release, discharge, dispersal,
                   migration, or seepage is caused by fire, lightning, leakage from fire protective equipment, explosion,
                   aircraft, vehicles, smoke, riot, civil commotion or vandalism. This POLICY does not insure off-premises
                   cleanup costs arising from any cause and the coverage afforded by this clause shall not be construed
                   otherwise.

          c.   Off Premises Services Exclusion Clause:

               This POLICY shall not pay for loss caused directly or indirectly by the interruption of utility services furnished
               to the described premises, such as electricity, steam, WATER, gas or refrigeration.

          d. Professional Fees Exclusion Clause:

               This POLICY shall not pay for fees, costs or expenses of any professionals including but not limited to
               accountants, architects, auditors, engineers, attorneys, public adjusters, insurance agents or brokers, loss
               appraisers, loss consultants, or other professionals, all including any of their subsidiary, related or
               associated entities either partially or wholly owned by them or retained by them.

          e. This POLICY shall not pay for:

               1. Delay or loss of use or market except as may be provided under TIME ELEMENT coverage if provided
                  herein

               2. Enforcement of any ordinance or law regulating the construction, repair or demolition of any property
                  insured hereunder, except as specifically stated herein or by endorsement;

               3. Fines or penalties incurred, sustained by or imposed on the Insured at the order of any Government
                  Agency, Court, or other Authority arising from any cause whatsoever;

               4. Asbestos material removal, unless the asbestos itself is damaged by fire, lightning, aircraft impact,
                  explosion, riot, civil commotion, smoke, vehicle impact, vandalism, malicious mischief, leakage or
                  accidental discharge from automatic fire protective systems;

               5. Demolition or increased cost of reconstruction, repair, debris removal or loss of use necessitated by
                  the enforcement of any law or ordinance regulating asbestos material; or

               6. Any governmental direction or request declaring that asbestos material present in or part of or utilized
                  on any undamaged portion of the Insured's property can no longer be used for the purpose for which it
                  was intended or installed and must be removed or modified.



       PR 002 (02/19)                                                                                             Page 6 of 16
                               Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      44 of 126 NYSCEF: 05/14/2021



       8. DEBRIS REMOVAL CLAUSE: (Applies only to insurance covering direct property loss.)

          This POLICY will pay the necessary expense incurred by the Insured during the Term of this POLICY for the
          removal of debris of the property covered hereunder from premises covered hereunder which may be
          occasioned by insured loss caused by any of the perils insured against in this POLICY. The COMPANY’s total
          liability in any one OCCURRENCE under this POLICY for removal of debris shall in no event exceed the
          Sublimit specified in the Declarations. This provision does not increase any amounts or limits of insurance in
          this POLICY. In no event shall the combined loss for property and debris removal exceed the amount of
          insurance applying under the POLICY to the property damaged.

          Furthermore, the COMPANY shall not be liable for more than the proportion of such debris removal expense
          as the amount of insurance under this POLICY bears to the total amount of insurance on the property covered,
          whether or not all such insurance includes this clause, or is collectible or not. This insurance will not pay, under
          this clause, expenses to:

              1.        Remove, or extract CONTAMINANTS or POLLUTANTS, or debris defined as a CONTAMINANT
                        or POLLUTANT, from land or WATER, nor remove, restore or replace polluted or contaminated
                        land or WATER; or

              2.        Remove any property because of the enforcement of any law, ordinance, regulation or rule
                        regulating or restricting the construction, installation, repair, replacement, demolition, occupancy,
                        operation or other use of such property; or

              3.        Remove or transport any property or debris to a site for storage, disposal, or decontamination, or
                        the cost to store, dispose of, or decontaminate any such property or debris, required because the
                        property or debris is affected by Contaminations or POLLUTANTS, whether or not such removal,
                        transport, or decontamination is required by law, ordinance or regulation; or

              4.        Remove any property or debris which discharges, releases, or escapes into or upon any
                        watercourse or body of WATER above or below ground, on or off the insured premises.

          No liability shall exist under this Debris Removal Clause unless such expenses are reported in writing to the
          COMPANY within one hundred and eighty (180) days of the date of direct loss.

       9. PROTECTION AND PRESERVATION OF PROPERTY:

          In case of actual physical loss or damage of the type insured against by this POLICY, the expenses incurred
          by the Insured in taking reasonable and necessary actions for the temporary protection and preservation of
          Property insured hereunder shall be added to the total direct physical loss or damage otherwise recoverable
          under this POLICY and be subject to the applicable Deductible.

          The COMPANY’s total liability in any one OCCURRENCE under this provision shall in no event exceed the
          Sublimit specified in the Declarations. This provision does not increase any amounts or limits of insurance in
          this POLICY.

       10. VALUATION:

          In case of loss, the basis of adjustment, unless otherwise endorsed hereon, shall be as follows at time and
          place of loss:

          a. FINISHED STOCK sold but not delivered, at the Insured's net selling price of such property less all
             discounts and unincurred expenses to which such property would have been subject had no loss occurred.
             FINISHED STOCK not sold, at REPLACEMENT COST.



       PR 002 (02/19)                                                                                             Page 7 of 16
                               Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                   INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      45 of 126 NYSCEF: 05/14/2021



          b. RAW STOCK and STOCK IN PROCESS, at REPLACEMENT COST with like kind and quality;

          c.   Buildings and other structures, at ACTUAL CASH VALUE unless otherwise endorsed hereon;

          d. Machinery, equipment and any other insured property not otherwise provided for at ACTUAL CASH VALUE
             unless otherwise endorsed hereon;

          e. Catalyst at ACTUAL CASH VALUE;


       11. LIMITATIONS:

          a. Books and Records:
             This POLICY limits coverage on books of account, abstracts, drawings, card index systems and other
             records (except film, tape, disk, drum, cell and other magnetic recording and storage media for electronic
             data processing), to an amount not exceeding the cost of blank books, cards or other blank materials plus
             the cost of labor incurred by the Insured for transcribing or copying such records; and on film, tape, disk,
             drum, cell and other magnetic recording and storage media for electronic data processing to an amount not
             exceeding the cost of such media in unexposed or blank form.

          b. Employee's Tools and Wearing Apparel:

               This POLICY also covers tools and wearing apparel of officers and employees, except in dwellings and
               living quarters, while on premises insured hereunder, subject to a limit of two hundred fifty dollars ($250.00)
               on said property of any officer or employee in any one OCCURRENCE.


       12. CONDITIONS:

          a. Abandonment:

               There can be no abandonment to this COMPANY of the property insured.

          b.   Appraisal:

               If the Insured and this COMPANY fail to agree on the amount of loss, then, on the written demand of either,
               each shall select a competent and disinterested appraiser and notify the other of the appraiser selected
               within twenty (20) days of such demand. The appraisers shall select a competent and disinterested umpire,
               and, if failing for twenty (20) days to agree upon such umpire, then, on the request of the Insured or this
               COMPANY, such umpire shall be selected by a judge of a state or federal court of record in the state in
               which the damaged property is located. The appraisers shall then appraise the loss, stating separately the
               loss to each item; and, failing to agree, shall submit their differences, only, to the umpire. An award in
               writing, so itemized, of any two when filed with this COMPANY shall determine the amount of loss and shall
               be binding and final. Each appraiser shall be paid by the party selecting him and the expenses of appraisal
               and umpire shall be paid by the parties equally. The COMPANY shall not be held to have waived any of
               its rights by any act relating to appraisal.

          c.   Brands and Labels:

               If branded or labeled MERCHANDISE covered by this POLICY is damaged and the COMPANY elects to
               take all or any part of such MERCHANDISE at the value established by the provisions of this POLICY, the
               Insured may, at his own expense, stamp "salvage" on the MERCHANDISE or its containers or may remove
               or obliterate the brands or labels, if such stamps, removal or obliteration will not physically damage the
               MERCHANDISE.



       PR 002 (02/19)                                                                                            Page 8 of 16
                              Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      46 of 126 NYSCEF: 05/14/2021



          d. Bridge Wording

               Whenever used in this POLICY, the terms, "we", "our", "you", and "your" are hereby changed to "the
               COMPANY", "the COMPANY's", "the Insured", and "the Insured’s".

          e. Choice of Law and Choice of Venue:

               No suit, action, or proceeding regarding this POLICY for the recovery of any claim shall be sustainable in
               any court of law or equity unless the Insured shall have fully complied with all the requirements of this
               POLICY. The COMPANY agrees that any suit, action, or proceeding against it for recovery of any claim
               under this POLICY shall not be barred if commenced within the time prescribed in the statutes of the State
               of New York. Any suit, action, or proceeding against the COMPANY must be brought solely and exclusively
               in a New York state court or a federal district court sitting within the State of New York. The laws of the
               State of New York shall solely and exclusively be used and applied in any such suit, action, or proceeding,
               without regard to choice of law or conflict of law principles.

          f.   Company’s Options:

               It shall be optional for this COMPANY to take all, or any part, of the property at the agreed or appraised
               value, and also to repair, rebuild or replace the property destroyed or damaged with other of like kind, size,
               capacity and quality within a reasonable time, on giving notice of its intention to do so within thirty (30) days
               after the receipt of proof of loss herein required.

          g. Conflict of Wording:

               If there is conflict between the specific sections or endorsements and general conditions in this POLICY,
               the conditions of the specific sections or endorsements shall prevail.

          h. Governmental Action Clause:

               This COMPANY shall be liable for acts of destruction at the order of civil authority at the time of and for the
               purpose of preventing the spread of fire, provided such fire did not originate from any perils herein
               specifically excluded.

          i.   Loss Clause:

               It is a condition of this POLICY that in case of loss occurring hereunder, the amount of such loss shall be
               automatically reinstated after its OCCURRENCE without payment of additional premium for such
               reinstatement with the exception of loss caused by perils which are subject to annual aggregate sublimits
               as noted on the Declarations of this POLICY.
          j.   Machinery:
               In the event of loss of or damage to machinery consisting, when complete for sale or use, of several parts,
               the Insurer shall only be liable for the value of the part(s) lost or damaged.

          k. Pair and Set:

               In the event of loss of or damage to:

               (a) any article or articles which are a part of a pair or set, the measure of loss of or damage to such article or
                   articles shall be a reasonable and fair proportion of the total value of the pair or set, giving consideration to
                   the importance of said article or articles, but in no event shall such loss or damage be construed to mean
                   total loss of the pair or set; or
               (b) any part of property covered consisting, when completed for use, of several parts, the COMPANY shall
                   be liable for the value of the part lost or damaged.


       PR 002 (02/19)                                                                                             Page 9 of 16
                               Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                     INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      47 of 126 NYSCEF: 05/14/2021



          l.   Permission Clause:

               Permission is hereby granted: 1) to do work and to make such changes in the use or occupancy of the
               premises as is usual or incidental to the business of the Insured, 2) to make alterations, additions,
               improvements and repairs, 3) to shut down or cease operations, and for individual buildings or units to
               remain vacant or unoccupied without limit of time, provided fire protection, watchmen and alarm services
               are maintained. But this COMPANY, unless endorsed hereon, shall not be liable for loss occurring:

               1. when the entire premises or plant has ceased operations or been unoccupied or vacant for a period
                  exceeding thirty (30) consecutive days, or
               2. while the hazard is increased by any means within the control or knowledge of the insured.

         m. Requirements in Case Loss Occurs:

               Every loss hereunder shall be reported in writing as soon as practicable with full particulars to the
               COMPANY. The Insured shall protect the property from further damage and separate the damaged and
               undamaged personal property; put it in the best possible order; furnish a complete inventory of the
               destroyed, damaged and undamaged property, showing in detail quantities, costs, value and amount of
               loss claimed, and within sixty (60) days after the loss, unless such time is extended in writing by this
               COMPANY, the Insured shall render to this COMPANY a proof of loss, signed and sworn to by the Insured,
               stating the knowledge and belief of the Insured as to the following:

               1.       The time and origin of the loss;

               2.       The interest of the Insured and of all others in the property;

               3.       The value of each item thereof and the amount of loss thereto;

               4.       All encumbrances thereon;

               5.       All other contracts of insurance whether valid or not, covering any of said property;

               6.       Any changes in the title, use, occupation, LOCATION, possession or exposures of said property
                        since the issuing of this POLICY;

               7.       By whom and for what purposes any building herein described and the several parts thereof were
                        occupied at the time of loss and whether or not it then stood on leased ground.

               8.       If this POLICY provides any TIME ELEMENT coverage, the Insured shall, in addition to the above,
                        also give immediate written notice to this COMPANY of any TIME ELEMENT loss and protect the
                        property from further damage that might result in extension of the period of interruption.

               9.       Within sixty (60) days following the date of damage to or destruction of the real or personal property
                        described, unless such time is extended in writing by this COMPANY, the Insured shall render to
                        this COMPANY a proof of loss, signed and sworn to by the Insured, stating the knowledge and
                        belief of the Insured as to the following:

                        a.      The time and origin of the property damage or destruction causing the interruption of
                                business;

                        b.      The interest of the Insured and of all others in the business;

                        c.      All other contracts of insurance, whether valid or not, covering in any manner the loss
                                insured against by this POLICY;


       PR 002 (02/19)                                                                                             Page 10 of 16
                               Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                     INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      48 of 126 NYSCEF: 05/14/2021



                        d.      Any changes in the title, nature, LOCATION, encumbrance, or possession of said
                                business since the issuing of this POLICY;

                        e.      By whom and for what purpose any building herein described and the several parts thereof
                                were occupied at the time of damage or destruction, and shall furnish a copy of all the
                                descriptions and schedules in all policies, and the actual amount of TIME ELEMENT value
                                and loss claimed, accompanied by detailed exhibits of all values, costs, and estimates upon
                                which such amounts are based.

              10.       The Insured shall furnish a copy of all the descriptions and schedules in all policies and if required,
                        verified plans and specifications of any building, fixtures or machinery destroyed or damaged.

              11.       The Insured, as often as may be reasonably required, shall exhibit to any person designated by
                        this COMPANY all that remains of any property herein described, and shall submit, and insofar as
                        is within its power, cause its employees and others to submit to examinations under oath by any
                        person named by this COMPANY and subscribed to the same; and, as often as may be reasonably
                        required, shall produce for examination all books of account, bills, invoices and other vouchers, or
                        certified copies thereof if originals be lost, at such reasonable time and place as may be designated
                        by this COMPANY or its representative, and shall permit extracts and copies thereof to be made.

              12.       The Insured shall cooperate with the COMPANY and upon this COMPANY'S request shall attend
                        hearings and trials and shall assist in effecting settlement, securing and giving evidence, and
                        obtaining the attendance of witnesses in conduct of suits.

         n.   Subrogation:

              1.        This insurance shall not be invalidated if the Insured in writing has waived or may hereafter, but
                        prior to the OCCURRENCE of any loss covered hereunder, waive its right of recovery from any
                        firm, corporation or individual, for loss or damage covered hereunder and this COMPANY expressly
                        waives subrogation against any subsidiary or affiliated COMPANY of the Insured.

              2.        In the event of any payment under this Policy, the COMPANY shall be subrogated to the extent of
                        such payment to all the Insured's rights of recovery therefore. The Insured shall execute all papers
                        required and shall do anything that may be necessary at the expense of the COMPANY to secure
                        such right. The COMPANY will act in concert with any other interests concerned, i.e., the Insured
                        and any other insurer participating in the payment of any loss as primary or excess insurers, in the
                        exercise of such rights of recovery.

                        If any amount is recovered as a result of such proceedings, the net amount recovered after
                        deducting the costs of recovery shall be divided between the interests concerned in the proportion
                        of their respective interests. If there should be no recovery, the expense of proceedings shall be
                        borne proportionately by the interests instituting the proceedings.

         o.   Salvage and Recoveries:

              When, in connection with any loss hereunder, any salvage or recovery is received subsequent to the
              payment of such loss, the loss shall be refigured on the basis on which it would have been settled had the
              amount of salvage or recovery been known at the time the loss was originally determined. Any amounts
              thus found to be due either party from the other shall be paid promptly.




       PR 002 (02/19)                                                                                             Page 11 of 16
                               Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                   INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      49 of 126 NYSCEF: 05/14/2021



         p.   Titles of Paragraphs:

              The several titles to the various paragraphs of this form (and of endorsements and supplemental contracts,
              if any, as now or hereafter attached to this POLICY) are inserted solely for the convenience of reference
              and shall not be deemed in any way to limit or affect the provisions to which they relate.


       13. DEFINITIONS:

          Unless otherwise stated, the Definitions below apply wherever used in this POLICY.

          A. ACTUAL CASH VALUE

              The term “ACTUAL CASH VALUE” shall mean REPLACEMENT COST subject to a deduction for
              deterioration, depreciation and obsolescence. ACTUAL CASH VALUE applies to valuation of insured
              property regardless of whether that property has sustained partial or total loss or damage.

          B. COMPANY
              The term "COMPANY" shall mean the Insurer providing this insurance “POLICY” as specified on the
              Declarations attached.


          C. COMPUTER

              The term "COMPUTER" shall mean a programmable or programmed machine that responds to a specific
              set of instructions in a well-defined manner and can execute a pre-recorded list of instructions. It includes
              but is not limited to mainframes, servers, workstations and portable COMPUTERs, personal information
              managers, wide and local area network hardware, electronic and electromechanical equipment, data
              processing equipment, electronic controls for machinery, electronically programmed memory chips, and
              electronically controlled communication equipment.

          D. DATA PROCESSING SYSTEMS

              The term "DATA PROCESSING SYSTEMS" shall include storage equipment (hardware), transferring
              equipment, COMPUTER systems, telecommunications systems or electronic control equipment, including
              component parts,, owned by the Insured or leased, rented or property of others for which the Insured may
              be liable.

          E. DATA PROCESSING MEDIA, meaning all forms of data, converted data and/or programs and/or
             instructions and/or media vehicles employed in the Insured's data processing operations, and blank
             magnetic recording or storage media (software) for electronic data processing including film, tape, disc,
             drum, or cells, being property of the Insured or property of others for which the Insured may be liable.

          F. EARTH MOVEMENT

              The term “EARTH MOVEMENT” shall mean earthquake, landslide, subsidence, volcanic eruption, tsunami
              or any other earth movement whether natural or man-made, except MUDSLIDE or MUDFLOW caused by
              accumulation of WATER on or under the ground.

              Loss or damage caused by EARTH MOVEMENT shall include all covered loss or damage to covered
              property at an INSURED LOCATION resulting directly or indirectly from EARTH MOVEMENT, however,
              physical loss or damage by fire, explosion, or sprinkler leakage resulting from EARTH MOVEMENT as
              defined herein is not to be considered to be loss by EARTH MOVEMENT.




       PR 002 (02/19)                                                                                           Page 12 of 16
                             Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                   INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      50 of 126 NYSCEF: 05/14/2021



          G. FINISHED STOCK
              The term "FINISHED STOCK" shall mean stock manufactured by the Insured or manufactured by others
              for the account of the Insured which is ready for packing, shipment or sale, NORMAL to the business of the
              Insured.


          H. FLOOD
              The term “FLOOD” shall mean rising WATER, surface WATER, waves, tidal WATER, high WATER, tidal
              wave other than tsunami, rising, overflowing or any breach of streams, rivers, lakes, reservoirs, or other
              natural or man-made bodies of WATER; STORM SURGE; or spray from any of the foregoing; the unusual
              and rapid accumulation or runoff of surface waters from any source; release of WATER held by a dam,
              levee or dike or by a WATER or FLOOD control device; MUDFLOW; MUDSLIDE; all whether driven by
              WIND or not, and regardless of any other cause of event or loss whatsoever contributing concurrently or in
              any sequence to produce the loss, directly or indirectly, and regardless of whether the event or loss occurs
              suddenly or gradually, involves isolated or widespread damage, arises from natural or external forces, or
              occurs as a result of any combination of these. However, physical loss or damage by fire, explosion or
              sprinkler leakage resulting from FLOOD as defined herein is not to be considered to be loss by FLOOD.


          I. INSURED LOCATION(S)
              The term “INSURED LOCATION(S)” as used in this POLICY shall mean any LOCATION listed on the latest
              SCHEDULE OF LOCATIONS submitted to and accepted by the COMPANY as of the POLICY inception
              date, as specified in the Declarations. INSURED LOCATION(S) includes the area within one thousand
              (1,000) feet of such LOCATION, all within the Coverage Territory.
              If not so specified in the SCHEDULE OF LOCATIONS, a “LOCATION” is a building, yard or bulkhead (or
              any group of the foregoing) bounded on all sides by public streets, clear land space or open waterways,
              each not less than fifty (50) feet wide. Any bridge or tunnel crossing such street, space or waterway will
              render such separation inoperative for the purpose of defining a LOCATION.
              The term “LOCATIONS” means more than one LOCATION.


          J. LOSS OF EARNINGS
              The term “LOSS OF EARNINGS” shall mean The ACTUAL LOSS SUSTAINED by the Insured resulting
              directly from such necessary interruption of business, but not exceeding the reduction in GROSS
              EARNINGS less charges and expenses which do not necessarily continue during the interruption of
              business.


          K. MERCHANDISE
              The term "MERCHANDISE" shall mean goods kept for sale by the Insured which are not the product of
              manufacturing operations conducted by the Insured.


          L. MONTH
              The term "MONTH" shall mean thirty (30) consecutive calendar days.


          M. MUDFLOW
              The term "MUDFLOW" shall mean a river of liquid and flowing mud on the surfaces of normally dry land
              areas as when earth is carried by a current of WATER.


       PR 002 (02/19)                                                                                           Page 13 of 16
                             Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      51 of 126 NYSCEF: 05/14/2021



          N. MUDSLIDE


              The term "MUDSLIDE" shall mean a saturated soil mass moving by liquidity down a slope.

          O. NORMAL

              The term "NORMAL" shall mean the condition that would have existed had no physical loss or damage
              occurred.

          P. OCCURRENCE

              The term “OCCURRENCE” shall mean a loss, incident, or series of losses or incidents immediately arising
              out of a single event or originating cause and includes all resultant or concomitant insured losses, except
              as modified herein.

              1.        In respect of losses hereunder arising from WIND, the term OCCURRENCE shall mean the sum
                        total of all the Insured's losses sustained during any one period of seventy-two (72) consecutive
                        hours commencing within the Term of this POLICY under the foregoing perils arising out of or
                        caused by the same atmospheric disturbance.

              2.        In respect of losses hereunder arising from FLOOD, EARTH MOVEMENT, riot, riot attending a
                        strike or civil commotion, the term OCCURRENCE shall mean the sum total of all the Insured's
                        losses sustained during any one period of seventy-two (72) consecutive hours commencing within
                        the Term of this POLICY.

              As respects all the foregoing, the Insured may elect the moment from which any period of seventy-two (72)
              consecutive hours shall be deemed to have commenced, this COMPANY being responsible only for its
              proportion of the loss to the Insured in respect to the said elected period of seventy-two (72) hours. No
              single elected seventy-two (72) hour period shall overlap any other elected seventy-two (72) hour period

              This COMPANY shall not be liable for any loss occurring before the effective date and time of this POLICY,
              nor for any loss occurring after the expiration date and time of this POLICY. The expiration of the POLICY
              shall not reduce the seventy-two (72) hour period.


          Q. ORDINARY PAYROLL EXPENSES
              The term “ORDINARY PAYROLL EXPENSES” shall mean payroll expenses for all employees of the
              Insured except: officers; executives; department managers; and employees under contract. Payroll
              expenses shall include: payroll; employee benefits, if directly related to payroll; FICA payments and union
              dues paid by the Insured; and workers’ compensation premiums.
          R. PERIOD OF INDEMNITY
              The term "PERIOD OF INDEMNITY" shall mean the period of time that:

              (a)   Begins with the date of direct physical loss or damage by any of the perils covered herein, at an
                    INSURED LOCATION; and
              (b)   Ends on the date when the damaged or destroyed property at the INSURED LOCATION should be
                    repaired, rebuilt or replaced with the exercise of due diligence and dispatch.

              The PERIOD OF INDEMNITY shall not be limited by the date of termination of this POLICY.




       PR 002 (02/19)                                                                                            Page 14 of 16
                              Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      52 of 126 NYSCEF: 05/14/2021



          S. POLICY
              The term “POLICY” shall mean all parts of the document to which this form is attached including, but not
              limited to, the Declarations, conditions, endorsements and this property form.


          T. POLLUTANT or CONTAMINANTS

              The term "POLLUTANTS" or "CONTAMINANTS" shall mean any solid, liquid, gaseous or thermal irritant
              or CONTAMINANT including, but not limited to, smoke, vapor, soot, fumes, acids, alkalis, chemicals, virus,
              waste, (waste includes materials to be recycled, reconditioned or reclaimed) or hazardous substances as
              listed in the Federal WATER Pollution Control Act, Clean Air Act, Resource Conservation and Recovery
              Act of 1976, and Toxic Substances Control Act, or as designated by the U.S. Environmental Protection
              Agency.

          U. RAW STOCK

              The term "RAW STOCK" shall mean material in the state in which the Insured receives it for conversion by
              the Insured into FINISHED STOCK.

          V. REPLACEMENT COST

              The term “REPLACEMENT COST” shall mean the lesser of the cost to repair, rebuild or replace the lost or
              damaged property with:

              1) identical property or

              2) property of like, kind and quality

              on the same premises and intended for the same occupancy and use, determined at the time and place of
              loss, without deduction for deterioration, depreciation or obsolescence.

          W. STOCK IN PROCESS

              The term “STOCK IN PROCESS" shall mean RAW STOCK which has undergone any aging, seasoning,
              mechanical or other process of manufacture at the LOCATION(s) herein described but which has not
              become FINISHED STOCK.

          X. STORM SURGE

              The term "STORM SURGE" shall mean rising WATER, surface WATER, waves, tidal WATER, tidal wave
              other than tsunami; rising, overflowing or any breach of streams, rivers, lakes, reservoirs, or other bodies
              of WATER; or spray from any of the foregoing when driven by WIND.

          Y. THE 100% PLANT BUSINESS INTERRUPTION DAILY VALUE
              The term "THE 100% PLANT BUSINESS INTERRUPTION DAILY VALUE" shall mean the actual amount
              of GROSS EARNINGS, less charges and expenses which do not necessarily continue during the
              interruption of business, that would have been earned had no loss or damage occurred, divided by the
              actual number of working days, had no loss or damage occurred during the period of Interruption of the
              business with due consideration being given to the experience of the business before the date of loss or
              damage and the probable experience thereafter had no loss or damage occurred.




       PR 002 (02/19)                                                                                            Page 15 of 16
                              Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                  INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      53 of 126 NYSCEF: 05/14/2021



          Z. TIME ELEMENT

              The term "TIME ELEMENT" shall be defined as the actual loss sustained due to the necessary interruption
              of the Insured’s NORMAL business operations including but not limited to, loss described in the BUSINESS
              INTERRUPTION SECTION, if attached, and the following TIME ELEMENT extensions, if endorsed hereon:
              Contingent Business Interruption, Contingent Extra Expense, Extra Expense, Ingress/Egress, Leasehold
              Interest, Rental Value, Off Premises Power Business Interruption, but this definition shall not otherwise
              expand or modify the coverage, if any, provided by this POLICY or its Endorsements.

          AA. WATER
              The term “WATER” shall mean WATER, but not WATER at any INSURED LOCATION which is contained
              within any type of processing tank, cistern, pond, piping, or other process equipment.


          BB. WIND

              The term “WIND,” shall mean tornado, tempest, cyclone, hurricane, windstorm or hail.




       PR 002 (02/19)                                                                                          Page 16 of 16
                            Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                        INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      54 of 126 NYSCEF: 05/14/2021



                                        PROPERTY COVERAGE FORM
                                           PROPERTY SECTION



          Interest and Property Insured:



          This COMPANY agrees to insure subject to all the terms, conditions, limitations, exclusions and stipulations
          of this POLICY, except as hereinafter excluded, and excluding all property named in the STOCK
          PROVISIONAL SECTION, if included herein:



          All buildings, tanks and structures of every description, and all contents therein and property of every
          description upon the premises as now or hereafter constituted; all whether owned by the Insured or Property
          of Others in the Insured’s care, custody or control, or on consignment or on commission or held in storage
          or for repairs or sold but not delivered or removed; all comprised a part of or appertaining to the operations
          of the Insured at INSURED LOCATION(S).



          This POLICY shall also cover loss or damage, if any, to improvements and betterments to buildings. In the
          event of loss or damage, this COMPANY agrees to accept and consider the Insured to be the sole and
          unconditional owner of improvements and betterments, any contract or lease the Insured may have made
          to the contrary notwithstanding.




          PR 003 (02/12)                                                                                   Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                         INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      55 of 126 NYSCEF: 05/14/2021



                                        PROPERTY COVERAGE FORM
                                   BUSINESS INTERRUPTION SECTION


          1. Interest and Property Insured:

             This COMPANY agrees to insure subject to all the terms, conditions, limitations, exclusions and
             stipulations of this POLICY:

             Loss directly resulting from necessary interruption of the Insured’s NORMAL business operations
             caused by direct physical loss or damage to real or personal property covered herein, except FINISHED
             STOCK, and arising from a peril insured against hereunder and occurring during the term of this
             POLICY; all while located at INSURED LOCATIONS.

             Unless and until liability has been admitted or a claim paid for direct physical damage to or destruction
             of property insured under this POLICY, no claim shall be payable nor any advance be due for any
             business interruption loss. This Condition shall not apply if no such payment shall have been made
             nor liability admitted solely owing to the operation of a "Deductible" in this POLICY which excludes
             liability for losses below a specified amount.

             Further, the payment of a claim or admission of liability for loss due to direct physical loss or damage
             to property insured under this POLICY is not in and of itself, evidence that the Insured has sustained a
             business interruption loss under this Section.



          2. ACTUAL LOSS SUSTAINED:

             In the event of direct physical loss or damage to covered property by a peril insured against, this
             COMPANY shall be liable for the ACTUAL LOSS SUSTAINED by the Insured resulting directly from
             the necessary interruption of business, but not exceeding the reduction in GROSS EARNINGS less
             charges and expenses which do not necessarily continue during the interruption of business. Loss
             under this Section shall be subject to the PERIOD OF INDEMNITY.

             The PERIOD OF INDEMNITY shall not be limited by the date of termination of this POLICY. Due
             consideration shall be given to the continuation of NORMAL charges and expenses, including
             ORDINARY PAYROLL EXPENSE, to the extent necessary to resume operations of the Insured with
             the same quality of service which existed immediately preceding the date of damage or destruction.



          3. Resumption of Operations:

             It is a condition of this insurance that if the Insured could reduce the loss resulting from interruption of
             business:
             1. by complete or partial resumption of operation of the property herein described, whether damaged
             or not; or

             2. by making use of MERCHANDISE or other property at any INSURED LOCATION; or

             3. by making use of stock (RAW, IN PROCESS or FINISHED) at any INSURED LOCATIONS;
             such reduction shall be taken into account in arriving at the amount of loss hereunder.




          PR 004 (02/12)                                                                                    Page 1 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                        INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      56 of 126 NYSCEF: 05/14/2021




          4. Expense Related to Reducing Loss:

              Applicable only to this Section, this POLICY also covers such expenses as are necessarily incurred for
              the purpose of reducing loss under this POLICY (except expense incurred to extinguish a fire) and such
              expenses, in excess of NORMAL, as would necessarily be incurred in replacing any FINISHED STOCK
              used by the Insured to reduce loss under this POLICY; but in no event shall the amount payable under
              this coverage exceed the amount by which the loss otherwise payable under this POLICY is thereby
              reduced. Such expenses shall not be subject to the application of the Coinsurance Clause.



          5. GROSS EARNINGS:

              For the purpose of this Section "GROSS EARNINGS" are defined as the sum of:

              1. Total net sales values of production;

              2. Total net sales of MERCHANDISE; and

              3. Other earnings derived from operation of the business;

                   less the cost of:

              4. RAW STOCK from which such production is derived;

              5. Supplies consisting of materials consumed directly in the conversion of such RAW STOCK into
                 FINISHED STOCK or in supplying the service(s) sold by the Insured;

              6. MERCHANDISE sold, including packaging materials therefore; and

              7. Service(s) purchased from outsiders (not employees of the Insured) for resale which do not
                         continue under contract.

              No other costs shall be deducted in determining GROSS EARNINGS. In determining GROSS
              EARNINGS due consideration shall be given to the experience of the business before the date of
              damage or destruction and the probable experience thereafter had no loss occurred.



          6. FINISHED STOCK:

              This COMPANY shall not be liable for any loss resulting from damage to or destruction of FINISHED
              STOCK nor for the time required to reproduce said FINISHED STOCK.



          7. Interruption by Civil or Military Authority:

              This POLICY is extended to include, starting at the time of physical loss or damage, the actual loss
              sustained by the Insured, resulting directly from an interruption of business as covered hereunder,
              during the length of time, not exceeding the number of days shown under TIME LIMITS stated in the
              Declarations, when, as a direct result of damage to or destruction of property within one (1) statute mile
              of an INSURED LOCATION by the peril(s) insured against, access to such described premises is
              specifically prohibited by order of civil or military authority.




          PR 004 (02/12)                                                                                   Page 2 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                     INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      57 of 126 NYSCEF: 05/14/2021


          8. Additional Exclusions:
             In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this Section:

              This COMPANY shall not be liable for any increase of loss resulting from:

             1. Enforcement of any law ordinance or regulation whether Federal, State or Local regulating the
                construction, repair or demolition of buildings or structures; or

             2. Interference at the described premises, by strikers or other persons, with rebuilding, repairing or
                replacing the property or with the resumption or continuation of business; or
             3. The suspension, lapse or cancellation of any lease, license, contract or order unless such
                suspension, lapse or cancellation results directly from the interruption of business (and then this
                COMPANY shall be liable for only such loss as affects the Insured's earnings) during, and limited
                to, the PERIOD OF INDEMNITY covered under this Policy;


             nor shall this COMPANY be liable for any other consequential or remote loss.




          PR 004 (02/12)                                                                                Page 3 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      58 of 126 NYSCEF: 05/14/2021


          Endorsement No.       1          Additional Premium ___________ Return Premium ___________
          Name of Insured                     SFMB Management, LLC



                               ACCOUNTS RECEIVABLE ENDORSEMENT
          A.     COVERAGE:

                 Subject to the all terms, conditions, limitations, exclusions and stipulations of the POLICY to which
                 this Endorsement is attached, not in conflict herewith, this POLICY is extended to cover:
                 a.        All sums due to the Insured provided the Insured is unable to affect collection thereof as a
                           result of direct physical loss or damage by a peril insured against, to records of accounts
                           receivable;
                 b.        Interest charges on any loan to offset impaired collections pending repayment of such
                           sums made uncollectible by such loss or damage;
                 c.        Collection expense in excess of NORMAL collection cost and made necessary because of
                           such loss or damage;
                 d.        Other expenses, when reasonable incurred by the Insured in reestablishing records of
                           accounts receivable following such loss or damage.
          B.     LIMIT OF LIABILITY:

                 The COMPANY’s total liability in any one OCCURRENCE under this Endorsement shall in no event
                 exceed $The Sublimit specified in the Declarations.
          C.     REMOVAL:

                 Such insurance as is afforded by this POLICY applies while the records of accounts receivable are
                 being removed to and while at a place of safety because of imminent danger of loss or damage
                 and while being returned from such place.
          D.     ADDITIONAL EXCLUSIONS:

                 In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
                 Endorsement:

                 This Endorsement does not insure against:
                 a.        Loss due to bookkeeping, accounting or billing errors or omissions;
                 b.        Loss, the proof of which (as to factual existence) is dependent upon an audit of records or
                           an inventory computation, but this shall not preclude the use of such procedure in support
                           of claim for loss which the Insured can prove, through evidence wholly apart therefrom, as
                           due solely to a risk of loss to records of accounts receivable not otherwise excluded
                           hereunder.
                 c.        Loss due to alteration, falsification, manipulation, concealment, destruction or disposal of
                           records of accounts receivable committed to conceal the wrongful giving, taking, obtaining
                           or withholding of money, securities, or other property, but only to the extent of such
                           wrongful giving, taking, obtaining or withholding.
          E.     CONDITIONS:
                 a.        Recoveries:


          PR 006 (02/12)                                                                                  Page 1 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                        INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      59 of 126 NYSCEF: 05/14/2021


                           After payment of loss, all amounts recovered by the Insured on accounts receivable for
                           which the Insured has been indemnified shall belong and be paid to the COMPANY by the
                           Insured up to the total amount of loss paid by the COMPANY, but all recoveries in excess
                           of such amount shall belong to the Insured.
                 b.        Determination of Receivables; Deductions:
                           1.      When there is proof that a loss covered by this POLICY has occurred but the
                                   Insured cannot accurately establish the total amount of accounts receivable
                                   outstanding as of the date of such loss, such amount shall be based on the
                                   Insured's monthly statements and shall be computed as follows:
                                   (a)     Determine the amount of all outstanding accounts receivable at the end of
                                           the same fiscal MONTH in the year immediately preceding the year in
                                           which the loss occurs.
                                   (b)     Calculate the percentage of increase or decrease in the average monthly
                                           total of accounts receivable for the twelve MONTHS immediately
                                           preceding the MONTH in which the loss occurs, or such part thereof for
                                           which the Insured has furnished monthly statements to the underwriters
                                           as compared with such average for the same MONTHS for the preceding
                                           year;
                                   (c)     The amount determined under (a) above, increased or decreased by the
                                           percentage calculated under (b) above, shall be the agreed total amount
                                           of accounts receivable as of the last day of the fiscal MONTH in which said
                                           loss occurs.
                                   (d)     The amount determined under (c) above shall be increased or decreased
                                           in conformity with the NORMAL fluctuations in the amount of accounts
                                           receivable during the fiscal MONTHS involved, due consideration being
                                           given to the experience of the business since the last day of the last fiscal
                                           MONTH for which statement has been rendered.
                           2.      There shall be deducted from the total amount of accounts receivable, however
                                   established, the amount of such accounts evidenced by receivables not lost or
                                   damaged, or otherwise established or collected by the Insured, and an amount to
                                   allow for probable bad debts that would normally have been uncollectible by the
                                   Insured. All unearned interest and service charges shall be deducted.
          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.
          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 006 (02/12)                                                                                   Page 2 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                 INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      60 of 126 NYSCEF: 05/14/2021


          Endorsement No.     2          Additional Premium ___________ Return Premium ___________
          Name of Insured                  SFMB Management, LLC



                                   AGREED AMOUNT ENDORSEMENT
                                        (BUSINESS INTERRUPTION)


          Applying to BUSINESS INTERRUPTION SECTION Only:
          In consideration of a Statement of GROSS EARNINGS filed with this COMPANY by the Insured and
          pursuant to the Coinsurance Clause in this Policy, the amount of $The Sublimit specified in the
          Declarations, shall represent the percentage specified on the Declarations of the value required for
          compliance with such Coinsurance Clause.
          This Agreed Amount Endorsement is effective until The Sublimit specified in the Declarations and
          thereafter the terms and conditions of the Coinsurance Clause in this POLICY applying to the BUSINESS
          INTERRUPTION SECTION shall apply without modification. It is agreed however, that the Insured is given
          an additional thirty (30) days in which to file the above mentioned Statement of GROSS EARNINGS, and
          the Agreed Amount Provision is extended for this thirty (30) day period.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 007 (02/12)                                                                            Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                     INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      61 of 126 NYSCEF: 05/14/2021


          Endorsement No.      3          Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC



                                    AGREED AMOUNT ENDORSEMENT
                                                     (PROPERTY)


          Applying to PROPERTY SECTION Only:
          In consideration of a Statement of Values filed with this COMPANY by the Insured and pursuant to the
          Coinsurance Clause in this POLICY applying to the Property Section, the amount of $The Sublimit
          specified in the Declarations , shall represent the percentage specified on the Declarations of the value
          required for compliance with such Coinsurance Clause.
          This Agreed Amount Endorsement is effective until The Sublimit specified in the Declarations and
          thereafter the terms and conditions of the Coinsurance Clause in this POLICY applying to the PROPERTY
          SECTION shall apply without modification. It is agreed however, that the Insured is given an additional
          thirty (30) days in which to file the above mentioned Statement of Values, and the Agreed Amount Provision
          is extended for this thirty (30) day period.




          PR 008 (02/12)                                                                                Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                         INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      62 of 126 NYSCEF: 05/14/2021


          Endorsement No.       4           Additional Premium ___________ Return Premium ___________
          Name of Insured                     SFMB Management, LLC



                       BIOLOGICAL, CHEMICAL OR NUCLEAR EXCLUSION


          The following exclusion is added to this policy; supersedes any term, provision or endorsement to the contrary
          in this policy; and applies notwithstanding such term, provision or endorsement:



                 BIOLOGICAL, CHEMICAL OR NUCLEAR EXCLUSION


                  This policy does not insure against any loss, damage, cost or expense caused by or resulting
                  from any of the following, regardless of any other cause or event contributing concurrently or in
                  any sequence thereto:



                  1.       The unlawful possession, use, release, discharge, dispersal or disposal of any chemical,
                           bacteriological, viral, radioactive or similar agents or material regardless of who is
                           responsible for the act, whether or not the act is certified as an act of terrorism pursuant
                           to the federal Terrorism Risk Insurance Act, and whether war has been declared or not,
                           and regardless of any other cause or event contributing concurrently or in any other
                           sequence thereto; or



                  2.       The unlawful possession, use, release, discharge, detonation, dispersal or disposal of
                           any device or material capable of producing a nuclear reaction or the spread of
                           radioactivity, regardless of who is responsible for the act, whether or not the act is
                           certified as an act of terrorism pursuant to the federal Terrorism Risk Insurance Act, and
                           whether war has been declared or not, and regardless of any other cause or event
                           contributing concurrently or in any other sequence thereto.




         Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations, exclusions
         or conditions of the POLICY, except as herein above set forth.




                                                                                                 Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                          INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      63 of 126 NYSCEF: 05/14/2021


          Endorsement No.       5          Additional Premium ___________ Return Premium ___________
          Name of Insured                     SFMB Management, LLC


                               BOILER AND MACHINERY ENDORSEMENT


          1.     INSURING AGREEMENT:

                 Subject to all additional terms, conditions, limitations, exclusions, and stipulations stated herein this
                 POLICY is extended to cover:

                 (a)       direct physical loss or damage to property of the Insured and to property of others in the
                           care, custody or control of the Insured;
                 (b)       the loss and expense resulting from the necessary interruption of business; if a BUSINESS
                           INTERRUPTION SECTION and/or any other TIME ELEMENT endorsements are attached
                           and then such provisions hereby apply;

                 resulting from an ACCIDENT to an OBJECT at an INSURED LOCATION.

                 When used in this Endorsement, the following definitions shall apply:

                 “OBJECT(S)” shall mean any boiler, fired or unfired pressure vessel, refrigerating or air
                 conditioning system, piping and its accessory equipment, and any mechanical or electrical machine
                 or apparatus used for the generation, transmission or utilization of mechanical or electrical power.

                 “ACCIDENT(S)" shall mean a sudden and accidental breakdown of an OBJECT or a part thereof
                 which manifests itself at the time of its OCCURRENCE by physical damage that necessitates repair
                 or replacement of the OBJECT or part thereof.

          2.     LIMIT OF LIABILITY:

                 The COMPANY’s total liability arising out of any One ACCIDENT under this Endorsement, shall
                 in no event exceed $The Sublimit specified in the Declarations.

                 If an initial ACCIDENT causes other ACCIDENTS, all will be considered “One ACCIDENT”. All
                 ACCIDENTS at any one INSURED LOCATION which manifest themselves at the same time and
                 are the result of the same cause will be considered “One ACCIDENT.”

          3.     CONDITIONS:
                 With respect to OBJECTS insured by the provision of this Endorsement, the following additional

                 Condition shall apply:

                 Suspension
                 Upon the discovery of a dangerous condition with respect to any OBJECT, any representative of
                 the COMPANY may immediately suspend the insurance with respect to an ACCIDENT to said
                 OBJECT by written notice mailed or delivered to the Insured at the address of the Insured, or at
                 the INSURED LOCATION of the OBJECT. Insurance so suspended may be reinstated by the
                 COMPANY, but only by an Endorsement issued to form a part of this POLICY. The Insured will be
                 allowed the unearned portion of the premium paid for the suspended insurance, pro rata, for the
                 period of suspension.

          4.     SUBLIMITS OF COVERAGE:

                 a.        Ammonia Contamination Coverage



          PR 012 (07/13)                                                                                     Page 1 of 5
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      64 of 126 NYSCEF: 05/14/2021


                           This POLICY is extended to cover loss, including salvage expense, or damage by ammonia
                           contacting or permeating property under refrigeration or in process requiring refrigeration,
                           resulting from any One ACCIDENT to one or more OBJECTS subject to a limit of $The
                           Sublimit specified in the Declarations any One ACCIDENT This limit is part of and not
                           in addition to the Limit of Liability.
                 b.        Expediting Expenses Coverage

                           This POLICY is extended to cover the reasonable extra cost to make temporary repair,
                           expedite permanent repairs and expedite permanent replacement of property covered by
                           this Endorsement, including overtime and the extra cost of express or other rapid means
                           of transportation when loss to such property results from damage as insured against by
                           this Endorsement, all subject to a limit of $The Sublimit specified in the Declarations
                           any One ACCIDENT. This limit is part of and not in addition to the Limit of Liability.

                 c.        Consequential Damage
                           This POLICY is extended to cover loss to property of the Insured and loss to property of
                           others for which the Insured shall become legally obligated to pay when such loss is due
                           to spoilage from lack of power, light, heat, steam, or refrigeration resulting solely from a
                           ACCIDENT to an OBJECT, subject to a limit of $The Sublimit specified in the
                           Declarations any One ACCIDENT. This limit is part of and not in addition to the Limit of
                           Liability.

                 d.        Hazardous Substances Coverage

                           It is agreed that, if, as a result of an ACCIDENT, any property is damaged, contaminated,
                           or polluted by a substance declared by a governmental agency to be hazardous to health,
                           the COMPANY shall be liable under the POLICY for the additional expenses incurred for
                           cleanup, repair or replacement, or disposal of that damaged, contaminated or polluted
                           property. The COMPANY’S total liability for additional expenses shall not exceed $The
                           Sublimit specified in the Declarations any One ACCIDENT. This limit is part of and not
                           in addition to the Limit of Liability.

                           As used here, “additional expenses” shall mean expenses incurred beyond those for which
                           the COMPANY would have been liable if no substance hazardous to health had been
                           involved in the ACCIDENT.

                 e.        Water Damage Coverage

                           This POLICY is extended to cover loss, including salvage expense, to property damaged
                           by WATER, resulting from any One ACCIDENT shall not exceed $The Sublimit specified
                           in the Declarations any One ACCIDENT. This limit is part of and not in addition to the
                           Limit of Liability.
          5.     ADDITIONAL EXCLUSIONS:

                 In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
                 Endorsement:

                 A.        The following losses are not insured under this Endorsement:
                           1)      Breakdown of any structure or foundation (other than a bedplate of a machine)
                                   supporting an OBJECT or any part thereof, not caused by an ACCIDENT to the
                                   OBJECT;

                           2)      Breakdown of any boiler setting, insulating or refractory material not caused by an
                                   ACCIDENT to the OBJECT;

                           3)      Breakdown of well casings, penstocks or draft tubes;


          PR 012 (07/13)                                                                                  Page 2 of 5
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      65 of 126 NYSCEF: 05/14/2021




                           4)    Breakdown of OBJECTS manufactured or held by the Insured for sale to others;

                           5)    Breakdown of catalyst not caused by an ACCIDENT to the OBJECT containing
                                 such catalyst or any other insured OBJECTS;

                           6)    Breakdown of any oven, stove or furnace;
                           7)    Breakdown of any sewer piping, any underground gas piping, any piping forming
                                 a part of a sprinkler system or any water piping other than:

                                 (a)     feed water piping between any boiler and its feed pumps or

                                         injectors,
                                 (b)     boiler condensate return piping, or

                                 (c)     WATER piping forming a part of a refrigerating or air conditioning system
                                         used for cooling, humidifying or space heating purposes;

                           8)    Breakdown of an OBJECT until such time as said OBJECT has been installed and
                                 completely tested at an INSURED LOCATION. For the purposes of this insurance,
                                 “completely tested” shall mean that said OBJECT has operated at an INSURED
                                 LOCATION in the capacity for which it was designed as part of the Insured’s
                                 NORMAL production process or processes. Notwithstanding the above coverage
                                 under this Agreement shall apply to any newly installed OBJECT having a fair
                                 market value of $1,000,000. or less and to any spare or replacement OBJECT or
                                 having parts thereof;

                           9)    An ACCIDENT to any OBJECT while it is being maintained or altered if said
                                 ACCIDENT is a direct result of said maintenance or alterations. However, if an
                                 ACCIDENT otherwise insured hereunder subsequently ensues, then the
                                 COMPANY shall be liable for such ACCIDENT. Any opening, closing or
                                 transporting of an OBJECT shall not be considered a part of any maintenance or
                                 alterations;

                           10)   An ACCIDENT to any OBJECT utilizing sulfur dioxide or hydrogen sulfide gas as
                                 respects:

                                 (a)     loss or damage resulting from corrosion anywhere following said
                                         ACCIDENT,
                                 (b)     loss or damage to catalyst caused by steam or WATER contacting or
                                         permeating the said catalyst following said ACCIDENT, and

                                 (c)     payment under any BUSINESS INTERRUPTION SECTION or Extra
                                         Expense Endorsement forming a part of this POLICY, for any time during
                                         which the resumption of business is in anyway curtailed, delayed or
                                         prevented because of loss or damage of the kinds referred to in the
                                         preceding Sections (a) and (b);

                           11)   Breakdown of any vacuum tube or gas tube; and
                           12)   Breakdown of any electronic computer or electronic data processing equipment,
                                 unless used to operate one or more insured “OBJECTS”, unless endorsed hereon;

                           13)   Any increase in loss caused by or resulting from the enforcement of any ordinance,
                                 law, regulation, rule or ruling regulating or restricting repair, replacement,
                                 alteration, use, operation, construction or installation. As used here, increase in
                                 loss also includes expenses incurred beyond those for which we would have paid


          PR 012 (07/13)                                                                               Page 3 of 5
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                        INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      66 of 126 NYSCEF: 05/14/2021


                                  if no substance declared to be hazardous to health by a governmental agency had
                                  been involved in the “ACCIDENT”;

                 B.        As respects this Endorsement, ACCIDENT shall not include loss:

                           1)     From depletion, deterioration, corrosion or erosion, wear and tear, leakage at any
                                  valve, fitting, shaft seal, gland packing, joint or connection; the functioning of any
                                  safety or protective device; nor shall ACCIDENT mean the breakdown of any
                                  OBJECT while it is undergoing hydrostatic, pneumatic, gas pressure, or insulation
                                  breakdown tests, or is being dried out;

                           2)     From fire concomitant with or following an ACCIDENT or from the use of WATER
                                  or other means to extinguish fire (as respects any electrical machine or apparatus
                                  or gas turbine), this section is changed to read: “from fire outside said electrical
                                  machine or apparatus or gas turbine concomitant with or following an ACCIDENT
                                  or from the use of WATER or other means to extinguish fire”;
                           3)     From an ACCIDENT caused directly or indirectly by fire or from the use of WATER
                                  or other means to extinguish fire;

                           4)     From a combustion explosion outside the OBJECT concomitant with or following
                                  a ACCIDENT;

                           5)     From an ACCIDENT caused directly or indirectly by a combustion explosion
                                  outside the OBJECT;

                           6)     As a respects any boiler of the chemical recovery type, from an explosion within
                                  the furnace of any such boiler or within the passages from the furnace to the
                                  atmosphere whether or not such explosion (a) is contributed to or aggravated by
                                  an ACCIDENT to any part of said boiler that contains steam or WATER, or (b) is
                                  caused in whole or in part, directly or indirectly, by an ACCIDENT to any OBJECT
                                  or part thereof;

                           7)     (a)     From an ACCIDENT in whole or in part caused by nuclear reaction,
                                          nuclear radiation or radioactive contamination, all whether controlled or
                                          uncontrolled, and whether such loss be direct or indirect, proximate or
                                          remote, or

                                  (b)     From nuclear reaction, nuclear radiation or radioactive contamination, all
                                          whether controlled or uncontrolled, and whether such loss be direct or
                                          indirect, proximate or remote, or be in whole or in part caused by,
                                          contributed to or aggravated by an ACCIDENT;
                                  nor shall the COMPANY be liable for any loss covered in whole or in part by a
                                  contract of insurance, carried by the Insured, which also covers any hazard or peril
                                  of nuclear reaction or nuclear radiation, or radioactive contamination.

                 C.        Notwithstanding any provisions in the POLICY or its other Endorsements to the contrary,
                           the COMPANY assumes no liability under this Endorsement for any loss:

                           1)     From an ACCIDENT caused directly or indirectly by EARTH MOVEMENT; or
                           2)     From the explosion of accumulated gases or unconsumed fuel within the fire box,
                                  or combustion chamber, or any fired vessel or within the flues which conduct the
                                  gases of combustion there from;

                           3)     From FLOOD, unless an ACCIDENT ensues and the COMPANY shall then be
                                  liable under this Endorsement only for loss from such ensuing ACCIDENT; and




          PR 012 (07/13)                                                                                   Page 4 of 5
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      67 of 126 NYSCEF: 05/14/2021


                           4)     From explosion of an OBJECT other than:

                                  (a)     any steam boiler, steam piping, steam turbine, gas turbine, steam engine,
                                          or

                                  (b)     any machine or electrical apparatus when such loss is caused by
                                          centrifugal force or mechanical breakdown.

                 D.        With respect to an ACCIDENT to an OBJECT, liability for loss to any catalyst shall not
                           exceed the ACTUAL CASH VALUE thereof at the time of said loss.




          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.



          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 012 (07/13)                                                                               Page 5 of 5
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                      INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      68 of 126 NYSCEF: 05/14/2021


          Endorsement No.      6           Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC



                        BUSINESS INTERRUPTION EXTENDED PERIOD OF
                                          INDEMNITY ENDORSEMENT


                         Extending the Period of Indemnity under the Business Interruption Section



          This POLICY is extended to cover, in the event of direct physical loss or damage to covered property by a
          peril insured against, the ACTUAL LOSS SUSTAINED by the Insured resulting directly from the necessary
          interruption of business, as covered by this Policy:



          1.      for such additional length of time as would be required with the exercise of due diligence and
                  dispatch to restore the Insured’s business to the condition that would have existed had no loss
                  occurred; and



          2.      commencing with the date on which the liability of this COMPANY for loss resulting from interruption
                  of business would terminate if this endorsement has not been attached to this POLICY.



          but in no event for more than the number of consecutive calendar days specified in the Declarations from
          said commencement date.

          The liability under this Endorsement shall not exceed that proportion of any loss which the amount of
          insurance under this POLICY bears to all insurance, whether collectible or not, covering in any manner the
          loss insured against by this POLICY, whether or not such insurance includes this or a similar extension of
          coverage.


          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          time periods, amounts or limits of insurance provided by this POLICY.


          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 013 (02/12)                                                                                Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      69 of 126 NYSCEF: 05/14/2021


          Endorsement No.      7          Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC



                            COURSE OF CONSTRUCTION ENDORSEMENT


          A.     COVERAGE:

                 Subject to all terms, conditions, limitations, exclusions and stipulations of the POLICY to which this
                 Endorsement is attached, not in conflict herewith, this POLICY is extended to cover:

                 1.      direct physical loss or damage by a peril insured against to alterations, extensions,
                         renovations, erections, installations, assembly, additions and new facilities, including
                         building materials, supplies, machinery or equipment incidental to such construction or
                         occupancy while at an INSURED LOCATION described under the PROPERTY SECTION,
                         while in the course of construction.

                 2.      the ACTUAL LOSS SUSTAINED by the Insured resulting from the necessary interruption
                         of business during the PERIOD OF INDEMNITY which results directly from the DELAY IN
                         COMPLETION provided that the DELAY IN COMPLETION is caused solely by physical
                         loss or damage to or destruction of Property Insured described in Item No. 1 above.

                 3.      direct physical loss or damage to Property Insured described in Item No. 1 by a peril
                         insured against while such property is undergoing Hot Testing during the HOT TESTING
                         PERIOD.

                 All coverage afforded under this Endorsement shall cease upon the earlier of: (a) termination of
                 the POLICY, or (b) termination of the HOT TESTING PERIOD as defined herein.


          B.     LIMIT OF LIABILITY:

                 The COMPANY’s total liability in any one OCCURRENCE under this Endorsement, shall in no
                 event exceed $The Sublimit specified in the Declarations.


          C.     ADDITIONAL EXCLUSIONS:

                 In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
                 Endorsement:

                 This Endorsement does not insure:

                 (1)     Contractor’s or subcontractor’s equipment; machinery, tools, equipment and property of a
                         similar nature not destined to become a permanent part of the completed project or
                         structure;

                 (2)     Loss of use, loss of markets, penalties for noncompletion, noncompliance with contract
                         conditions, consequential loss of any kind;

                 (3)     Loss caused by frost, falling of ice or freezing, unless resulting from damage caused by
                         fire, lighting, explosion, windstorm, hail, riot, riot attending a strike, civil commotion,




          PR 018 (02/12)                                                                               Page 1 of 4
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                         INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      70 of 126 NYSCEF: 05/14/2021


          aircraft, vehicles and smoke;

                  (4)    a)   Any manufacturer or supplier of machinery, equipment or other property for the cost of
                              making good any loss or damage which such party has agreed to make good under a
                              guarantee or warranty, whether expressed or implied, or

                         b)   Any consulting engineer, architect or designer for loss or damage which arises out of
                              the performance of their respective professional activities,

                               whether or not named as an Insured under this POLICY;

                  (5)     Loss or damage directly or indirectly caused by fault, defect error or omission in design,
                          plan or specification;

                  (6)     Loss or damage occasioned directly or indirectly by any ordinance of law, any order of
                          governmental or municipal authority; by suspension, lapse termination or cancellation of
                          any license, lease or permit, and any injunction or process of any court;

                  (7)       Loss resulting from the failure of the Insured to use due diligence and dispatch and all
                          reasonable     means to restore the property Insured to the condition existing prior to loss
                          or damage;

                  (8)     Loss resulting from any DELAY IN COMPLETION or use which may be occasioned by
                          ordinance, law or regulation, rule or ruling regulating or restricting repair, alteration, use,
                          operation, construction or installation of buildings, structures or equipment, nor by
                          suspension, lapse or cancellation of any lease or license, contract or order, nor for the
                          DELAY IN COMPLETION or use due to interference by strikers or other persons with the
                          transportation of property, the construction of buildings or with the occupancy and use of
                          the premises;

                  (9)     Consequential damages including liquidated damages, performance or non-performance
                          penalties, and penalties for non-completion or non-compliance with contract conditions;

                  (10)    Interruption of incoming electricity, fuel, water, gas, steam, refrigerant, or any other
                          services needed for construction or operation;

                  (11)    SOFT COSTS as defined herein;

                  (13)    HOT TESTING of prototype or developmental machinery and equipment or of used
                          machinery and equipment.


          D.      AS RESPECTS TESTING:

                  No coverage shall be provided under this Endorsement unless all specified protective material and
                  instrumentation is installed and activated.

                  In no event shall coverage be provided if supervisory or safety systems have been deliberately
                  circumvented.


          E.      SUBROGATION:

                  For the purpose of this Endorsement only, the following applies:




          PR 018 (02/12)                                                                                Page 2 of 4
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                         INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      71 of 126 NYSCEF: 05/14/2021


          (A)   In the event of any payment made hereunder, the COMPANY shall be subrogated to all the
                        Insured's rights of recovery therefore against any person or organization and the Insured
                        shall execute and deliver instruments and papers and do whatever else is necessary to
                        secure such rights. The Insured shall do nothing after loss to prejudice such rights.


                (B)     Unless otherwise endorsed, it is a condition of this Endorsement that the COMPANY shall
                        be subrogated, to the extent of payment, to all the Insured's rights of recovery against any
                        subcontractor, architect, or design engineer, whether a named Insured or not, for any loss
                        or damage for which the aforesaid subcontractor, architect, or design engineer would
                        otherwise be legally liable.


          F.    DEFINITIONS:

                The following terms whenever used in this Endorsement shall mean:

                1.      “DELAY IN COMPLETION”: the time period between the ANTICIPATED COMPLETION
                        OF THE PROJECT and the ACTUAL COMPLETION OF THE PROJECT less any time
                        resulting from delay caused by loss or damage for which the COMPANY is not liable under
                        this Endorsement and not more than the PERIOD OF INDEMNITY.

                2.      “ANTICIPATED COMPLETION OF THE PROJECT”:            that point in time when
                        COMPLETION OF THE PROJECT would have taken place but for the loss or damage for
                        which the COMPANY is liable under this Endorsement.

                3.      “ACTUAL COMPLETION OF THE PROJECT”: that point in time when the COMPLETION
                        OF THE PROJECT actually takes place.

                 4.     “HOT TESTING PERIOD: that period of time beginning with the earlier of:

                             (a) introduction into a system of feedstock or other materials for processing or handling,
                        or
                             (b) commencement of fuel or energy supply to a system

                             and ending with the earliest of:

                             (a) the Project being taken over or taken into use by the principal of the Project, or
                             (b) Cancellation or Expiration of the POLICY.

                 5.     “PERIOD OF INDEMNITY”: The twelve (12) month period of time commencing with the
                        ANTICIPATED COMPLETION OF THE PROJECT.

                 6.     “SOFT COSTS”: Expenditures which are necessarily incurred during the PERIOD OF
                        INDEMNITY that would not have been incurred by the Insured if the DELAY had not occurred
                        including:

                           a. Interest Expense on construction loan(s)
                           b. Advertising and promotional expenses necessarily incurred;
                           c. Architects and/or engineers fees;
                           d. Legal and accounting fees;
                           e. Commissions incurred upon renegotiation of leases;
                           f.   Fees for licensing and permits;
                           g. Insurance premium;

          PR 018 (02/12)                                                                                Page 3 of 4
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      72 of 126 NYSCEF: 05/14/2021


                           h. Real Estate taxes and assessments;
                           i. Project administration expense;



          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of liability provided by this POLICY.

          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 018 (02/12)                                                                               Page 4 of 4
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                          INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      73 of 126 NYSCEF: 05/14/2021



          Endorsement No.      8           Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC



                        DATA DISTORTION/CORRUPTION ENDORSEMENT
                               COVERS SUBSEQUENT DAMAGE
                               FROM NAMED PERILS AND B&M

          It is hereby understood and agreed that this POLICY is amended as follows:

          The COMPANY will not pay for damage or consequential loss directly or indirectly caused by, consisting
          of, or arising from:

                 (A)   Any functioning or malfunctioning of the Internet or similar facility, or of any intranet or private
                       network or similar facility,

                 (B)   Any corruption, destruction, distortion, erasure or other loss or damage to data, software or
                       any kind of programming or instruction set,

                 (C)   Loss of use or functionality whether partial or entire of data, coding, program, software, any
                       computer or COMPUTER system or other device dependent upon any microchip or
                       embedded logic, and any ensuing inability or failure of the Insured to conduct business.

                 This endorsement shall not exclude subsequent damage or consequential loss, not otherwise
                 excluded, which itself results from fire, lightning, explosion, falling aircraft, smoke, vehicle impact,
                 WIND, or ACCIDENT.

          This Endorsement shall not act to increase or broaden coverage afforded by this POLICY.

          Such damage or consequential loss described in A, B, or C above, is excluded regardless of any other
          cause that contributed concurrently or in any other sequence.

          In consequence of all the foregoing the Annual Premium remains unaltered.

          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 020 (02/12)                                                                          Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      74 of 126 NYSCEF: 05/14/2021



          Endorsement No.        9          Additional Premium ___________ Return Premium ___________
          Name of Insured                      SFMB Management, LLC



                         ELECTRONIC DATA PROCESSING ENDORSEMENT


          A. COVERAGE
               Subject to all terms, conditions, limitations, exclusions and stipulations of the POLICY to which this
               Endorsement is attached, not in conflict herewith, this POLICY is extended to cover direct physical loss
               or damage by a peril insured against to ELECTRONIC DATA PROCESSING SYSTEMS and MEDIA
               including:
               1. Direct physical loss or damage to covered equipment and media caused by mechanical breakdown
                  or malfunction of DATA PROCESSING EQUIPMENT.
               2. Direct physical loss or damage to covered DATA PROCESSING EQUIPMENT (including wiring)
                  and DATA PROCESSING MEDIA caused by short circuit, blowout, electrical or magnetic injury or
                  disturbance, or other electrical damage.
               3. Direct physical loss or damage to covered DATA PROCESSING EQUIPMENT or DATA
                  PROCESSING MEDIA from corrosion, rust or changes in humidity or temperature as a result of an
                  insured peril loss to dedicated environmental control equipment.


          B.        ADDITIONAL COVERAGE:
               This POLICY is extended to cover the cost to refill a:
               1.   Clean Agent Fire Extinguishing System, other than halon;
               2.   Carbon Dioxide (CO2) Fire Extinguishing System
               which protects data processing operations when they discharge as intended to control a loss covered
               by this Endorsement. The Insured agrees to keep the Clean Agent Fire Extinguishing System and/or
               Carbon Dioxide (CO2) Fire Extinguishing System, in good working order while this Endorsement is in
               effect. This extension does not cover any loss that happens at the time of installation, repair or
               recharging of the special agent extinguishing system.


          C. LIMIT OF LIABILITY
               The COMPANY’s total liability in any one OCCURRENCE under this Endorsement shall in no event
               exceed $The Sublimit specified in the Declarations.


          D. VALUATION:
               In the event of loss or damage, the basis of adjustment of the property insured herein shall be as
               follows:
               1. DATA PROCESSING SYSTEMS - the actual retail replacement cost of the property at the time any
                  loss or damage occurs. Loss or damage shall be ascertained or estimated on the basis of the
                  actual cash retail REPLACEMENT COST of property similar in kind to that insured at the place of
                  and immediately preceding the time of such loss or damage.




          PR 023 (02/12)                                                                                Page 1 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      75 of 126 NYSCEF: 05/14/2021




             2. DATA PROCESSING MEDIA - the actual reproduction cost of the property; if not replaced or
                reproduced, blank value of such property. Actual reproduction cost shall mean the cost of
                reproducing the data thereon from duplicates or from originals of the previous generation, but no
                liability is assumed hereunder for the cost of gathering or assembling information or data for such
                reproduction.



          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.


          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 023 (02/12)                                                                             Page 2 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                      INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      76 of 126 NYSCEF: 05/14/2021


          Endorsement No.      10         Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC



                ELECTRONIC DATE RECOGNITION CLAUSE ENDORSEMENT
                                   (COMBINED)

          It is hereby understood and agreed that this POLICY is amended as follows:
             A. This COMPANY will not pay for damage or consequential loss directly or indirectly caused by,
                consisting of, or arising from, the failure of any COMPUTER, DATA PROCESSING EQUIPMENT
                or media microchip, operating systems, microprocessors (computer chip), integrated circuit or
                similar device, or any computer software, whether the property of the insured or not, that results
                from the inability to:
                     1. Correctly recognize any date as its true calendar date;
                     2. Capture, save, or retain and/or correctly manipulate, interpret or process any data or
                        information or command or instruction as a result of treating any date otherwise than as its
                        true calendar date; and/or
                     3. Capture, save, retain or correctly process any data as a result of the operation of any
                        command which has been programmed into any computer software, being a command
                        which causes the loss of date or the inability to capture, save, retain or correctly process
                        such data on or after any date.
             B. It is further understood that this COMPANY will not pay for the repair or modification of any part of
                an ELECTRONIC DATA PROCESSING SYSTEM or its related equipment, to correct deficiencies
                or features of logic or operation.
             C. It is further understood that this COMPANY will not pay for damage or consequential loss arising
                from the failure, inadequacy, or malfunction of any advice, consultation, design evaluation,
                inspection installation, maintenance, repair or supervision done by you or for you or by or for others
                to determine, rectify or rest, any potential or actual failure, malfunction or inadequacy described in
                A. above.
          Such damage or consequential loss described in A, B, or C above, is excluded regardless of any other
          cause that contributed concurrently or in any other sequence.
          This Endorsement shall not exclude subsequent damage or consequential loss, not otherwise excluded,
          which itself results from fire, lightning, explosion, falling aircraft, smoke, vehicle impact, WIND,
          ACCIDENT.


          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 024 (02/12)                                                                               Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      77 of 126 NYSCEF: 05/14/2021



          Endorsement No.      11         Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC


                                    EXTRA EXPENSE ENDORSEMENT

          A. COVERAGE:
             Subject to all terms, conditions, exclusions, limitations, and stipulations of the POLICY to which this
             endorsement is attached, not in conflict herewith, this POLICY is extended to cover the reasonable and
             necessary EXTRA EXPENSE, incurred by the Insured in order to continue as nearly as practicable the
             NORMAL operation of the Insured’s business following direct physical loss or damage of real or
             personal property at an INSURED LOCATION(S), by the peril(s) insured against during the Term of
             this POLICY.


          B. LIMIT OF LIABILITY:
             The COMPANY’s total liability in any one OCCURRENCE under this Endorsement shall in no event
             exceed $The Sublimit specified in the Declarations.


          C. MEASURE OF RECOVERY:
             In the event of direct physical loss or damage to covered property by a peril insured against, this
             COMPANY shall be liable for such reasonable and necessary EXTRA EXPENSE incurred only during
             the "PERIOD OF INDEMNITY.”


             No claim shall be payable with respect to EXTRA EXPENSE unless and until a loss has been paid or
             liability admitted, in respect of direct physical damage to property insured under this POLICY giving rise
             to such EXTRA EXPENSE loss. This Condition shall not apply if no such payment shall have been
             made nor liability admitted solely owing to the operation of a “Deductible” in this POLICY excluding
             liability for losses below a specified amount.


          D. RESUMPTION OF OPERATIONS:
             It is a condition of this POLICY that as soon as practicable the Insured shall resume NORMAL operation
             of the business and shall discontinue incurring such EXTRA EXPENSE.


          E. INTERRUPTION BY CIVIL OR MILITARY AUTHORITY:
             This POLICY is extended to include necessary EXTRA EXPENSE incurred by the Insured as covered
             hereunder, during the length of time, not exceeding the number of days shown under TIME LIMITS
             specified in the Declarations when, as a direct result of damage to or destruction of property within
             one (1) statute mile of the premises described under the property section by the peril(s) insured against,
             access to such described premises is specifically prohibited by order of civil or military authority.


          F. ADDITIONAL EXCLUSIONS AND LIMITATIONS:
             In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
             Endorsement:


          PR 028 (02/12)                                                                              Page 1 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      78 of 126 NYSCEF: 05/14/2021



              This COMPANY shall not be liable for any EXTRA EXPENSE resulting from:
              1)      Enforcement of any ordinance or law regulating the use, construction, repair or demolition of
                      property; or
              2)      Interference at the described premises, by strikers or other persons, with rebuilding, repairing
                      or replacing the property or with the resumption or continuation of business; or
              3)      The suspension, lapse or cancellation or any lease or license, contract or order beyond the
                      PERIOD OF INDEMNITY.
              4)      Loss of income;
              5)      The cost of repairing or replacing any of the real or personal property herein described, or the
                      cost of research or other expense necessary to replace or restore damaged or destroyed books
                      of account, abstracts, drawings, card index systems or other records (including film, tape, disc,
                      drum, cell and other magnetic recording or storage media for electronic data processing), that
                      have been damaged or destroyed by the perils(s) insured against, except cost in excess of the
                      NORMAL cost of such repair, replacement or restoration necessarily incurred for the purpose
                      of reducing loss under this Policy. In no event shall such excess cost exceed the amount by
                      which the total EXTRA EXPENSE loss otherwise payable under this Policy is thereby reduced;
                      or
              6)      Any other consequential or remote loss.


         G. DEFINITIONS:
              The term "EXTRA EXPENSE", wherever used in this POLICY, is defined as the excess, if any, of the
              total cost incurred during the PERIOD OF INDEMNITY chargeable to the operation of the Insured's
              business, over and above the total cost that would normally have been incurred to conduct the business
              during the same period had no damage or destruction occurred. Any salvage value of property obtained
              for temporary use during the PERIOD OF INDEMNITY, which remains after the resumption of NORMAL
              operations, shall be taken into consideration in the adjustment of any loss hereunder.



          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.


          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 028 (02/12)                                                                              Page 2 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      79 of 126 NYSCEF: 05/14/2021



          Endorsement No.      12        Additional Premium ___________ Return Premium ___________
          Name of Insured                   SFMB Management, LLC


                     FIRE AND POLICE DEPARTMENT SERVICE CHARGES
                                     ENDORSEMENT

          Subject to all terms, conditions, exclusions, limitations and stipulations of this POLICY to which this
          Endorsement is attached, not in conflict herewith, this POLICY is extended to cover the reasonable and
          necessary:


             1.      fire department firefighting charges imposed as a result of responding to a fire in, on or
                     exposing the insured property at an INSURED LOCATION.
             2.      costs incurred of restoring and recharging fire protection systems following an insured loss at
                     an INSURED LOCATION.
             3.      cost incurred for the WATER used for fighting a fire in, on or exposing the insured property at
                     an INSURED LOCATION.
             4.      police department service charges imposed as a result of responding to an insured loss at an
                     INSURED LOCATION.


          The COMPANY’s total liability in any one OCCURRENCE under this Endorsement shall in no event exceed
          $The Sublimit specified in the Declarations.


          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.


          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 029 (02/12)                                                                       Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                               INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      80 of 126 NYSCEF: 05/14/2021



          Endorsement No.      13          Additional Premium ___________ Return Premium ___________
          Name of Insured                     SFMB Management, LLC




                                           FINE ARTS ENDORSEMENT

          A.     INTEREST AND PROPERTY INSURED:
                 Subject to all terms, conditions and stipulations of the POLICY to which this Endorsement is
                 attached, not in conflict herewith, this POLICY is extended to cover direct physical loss or
                 damage by a peril insured against to FINE ARTS as defined herein; all while at an INSURED
                 LOCATION.


          B.     LIMIT OF LIABILITY:
                 The COMPANY’s total liability in any one OCCURRENCE under this Endorsement shall in no
                 event exceed $The Sublimit specified in the Declarations.


          C.     NEWLY ACQUIRED PROPERTY:
                 This POLICY is extended to cover FINE ARTS newly acquired by the Insured during the term of
                 this POLICY while such property is in the actual possession of the Insured and only while located
                 within the territorial limits of this POLICY.
                 Coverage under this newly acquired property provision shall commence when the Insured first
                 acquires actual possession of such FINE ARTS and shall cease Sixty (60) days from the date of
                 such acquisition, or when reported to and accepted by the COMPANY, or on the expiration date of
                 this POLICY, whichever shall occur first.
                 Liability for loss under this newly acquired property provision for any one FINE ARTS property shall
                 not exceed $5,000 per each FINE ARTS property.
                 This newly acquired property provision shall not increase any amounts or limits of liability provided
                 by this POLICY.


          D.     ADDITIONAL EXCLUSIONS:
                 In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
                 Endorsement:
                 THIS ENDORSEMENT DOES NOT INSURE:
                 1.      FINE ARTS property while in transit or while on the premises of any exhibition, exposition,
                         fair or trade show;
                 2.      Against loss or damage caused by any repairing, restoration, or retouching process
                         performed on any FINE ARTS;
                 3.      Against loss or damage caused by breakage of statuary, art glass windows, glassware,
                         bric-a-brac, marble, porcelain and similar fragile property unless such breakage is caused
                         by fire, lightning, WIND, removal, leakage from fire protective equipment, explosion,
                         aircraft, vehicles, smoke, riot, civil commotion or vandalism.



          PR 030 (11/16)                                                                                       Page 1 of 2
                            Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                               INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      81 of 126 NYSCEF: 05/14/2021




          E.     PACKING AND UNPACKING:
                 The Insured agrees that when packing or unpacking of FINE ARTS is undertaken, such packing
                 and unpacking will be performed by competent packers.


          F.     VALUATION:
                 The value of all FINE ARTS, including newly acquired property, will be the least of the following at
                 the time of loss:
                 1.      The reasonable and necessary cost to repair or restore such property to the physical
                         condition that existed on the date of the loss,

                 2.      The cost to replace the article,

                 3.      The value, if any, stated on a schedule on file with the COMPANY,
                 4.      The applicable limit stated in this endorsement.

                 In the event that a FINE ARTS article is part of a pair or set, and the physically damaged article
                 cannot be replaced, or repaired or restored to the condition that existed immediately prior to the
                 loss, the COMPANY will be liable for the lesser of the full value of such pair or set or the amount
                 designated on the schedule. The Insured agrees to surrender the pair or set to the COMPANY.


          G.     FINE ARTS

                 The term “FINE ARTS” wherever used in this POLICY is defined as paintings, etchings, pictures,
                 tapestries, rare or art glass, art glass windows, valuable rugs, statuary, sculptures, antique
                 furniture, antique jewelry, bric-a-brac, porcelains, and similar property of rarity, historical value, or
                 artistic merit, but excluding automobiles, coins, stamps, furs, jewelry other than antique, precious
                 stones, precious metals, watercraft, aircraft, money or securities.




          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.


          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 030 (11/16)                                                                                       Page 2 of 2
                            Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      82 of 126 NYSCEF: 05/14/2021



          Endorsement No.       14         Additional Premium ___________ Return Premium ___________
          Name of Insured                     SFMB Management, LLC


                     INCREASED COST OF CONSTRUCTION & DEMOLITION
                                    ENDORSEMENT
          A.     COVERAGE:
                 Subject to all terms, conditions, exclusions, limitations and stipulations of the POLICY to which this
                 Endorsement is attached, not in conflict herewith, it is hereby understood and agreed that with
                 respect to the Property Section of this POLICY only, this POLICY is extended to cover:
                 1.       The increased cost of repair, rebuilding or construction of the building(s) or structures(s)
                          covered under this POLICY, on the same premises, of like size and occupancy, caused by
                          loss from any peril insured against under this POLICY and resulting from the enforcement
                          of, and limited to the minimum requirements of, any law or ordinance regulating the
                          construction or repair of damaged building(s) or structure(s); and
                 2.       The insured value of the undamaged portion, and the cost of demolishing any such
                          undamaged portion of the building(s) or structure(s) covered under this POLICY, including
                          the cost of clearing the site thereof, caused by loss from any peril insured against under
                          this POLICY and resulting from enforcement of any law or ordinance regulating the
                          construction or repair of building(s) or structure(s) and in force at the time of loss which
                          necessitate such demolition;
          B.     LIMIT OF LIABILITY:
                 The COMPANY’s total liability in any one OCCURRENCE under this Endorsement shall in no event
                 exceed $The Sublimit specified in the Declarations.
          C.     ADDITIONAL EXCLUSIONS:
                 In addition to the exclusions elsewhere in the POLICY, the following exclusions apply to this
                 Endorsement:
                 This COMPANY shall not be liable under this Endorsement for:
                 1.       Any additional costs, resulting from the insured’s obligation to comply with regulations
                          mandated by any federal, state, municipal, or other authority, that existed prior to the loss
                          from peril(s) insured hereunder.
                 2.       Any loss unless and until the damaged or destroyed building(s) or structure(s) is actually
                          rebuilt or replaced on the same premises with due diligence and dispatch, and, in no event,
                          unless repair or replacement is completed within Two (2) years after the destruction or
                          damage, or within such further time as the COMPANY may allow, in writing, during the Two
                          (2) years.
                 3.       More than the amount actually and necessarily expended to repair or replace as above
                          provided, in excess of the amount recoverable under this POLICY had this endorsement
                          not been attached thereto.
                 4.       More than the amount insured under this endorsement in excess of the REPLACEMENT
                          COST of the building(s) or structure(s) without deduction for depreciation however caused.
          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.
          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 034 (06/16)                                                                                Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      83 of 126 NYSCEF: 05/14/2021



          Endorsement No.      15         Additional Premium ___________ Return Premium ___________
          Name of Insured                   SFMB Management, LLC



                                    INGRESS/EGRESS ENDORSEMENT
          Subject to all terms, conditions, exclusions, limitations and stipulations of the POLICY to which this
          Endorsement is attached, not in conflict herewith, this POLICY is extended to cover the ACTUAL LOSS
          SUSTAINED during the period of time, starting at the time of physical damage, not exceeding the number
          of days shown under TIME LIMITS specified in the Declarations, when as a direct result of loss or
          damage by a peril insured against to property of a type insured against within one (1) mile of an INSURED
          LOCATION, ingress to or egress from the premises insured is impaired irrespective of whether the premises
          or property insured shall have been damaged.
          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 035 (02/12)                                                                      Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      84 of 126 NYSCEF: 05/14/2021



          Endorsement No.      16         Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC



                               LEASEHOLD INTEREST ENDORSEMENT

          A.     COVERAGE
                 Subject to all terms, conditions, exclusions, limitations and stipulations of the POLICY to which this
                 Endorsement is attached, not in conflict herewith, this POLICY is extended to cover the following,
                 if caused by direct physical loss or damage by a peril insured against to real property of the type
                 covered by this POLICY, located at LOCATIONS listed in Part B below:
                 1.   the actual rent which remains payable for the unexpired term of the lease if such property
                      becomes wholly untenantable or unusable and the lease agreement requires continuation of
                      the rent payment; or
                 2.   the proportion of rent which remains payable for the unexpired term of the lease if such
                      property becomes partially untenantable or unusable and the lease agreement requires
                      continuation of the rent payment; or
                 3.   the LEASEHOLD INTEREST for the first three (3) MONTHS following loss or damage and the
                      Net LEASEHOLD INTEREST for the remaining unexpired term of the lease if the lease is
                      canceled by the lessor pursuant to the lease agreement or by the operation of law.


          B.     COVERED LOCATIONS AND LIMIT OF LIABILITY

                 Coverage provided by this Endorsement only applies to the LOCATION(S) listed below, and the
                 COMPANY’s total liability for loss under this Endorsement arising out of any one OCCURRENCE
                 shall in no event exceed the amount shown opposite each LOCATION.


                            LOCATION NUMBER                    LOCATION               LIMIT OF LIABILITY
                                                                                      $The Sublimit
                                                                                      specified in the
                                                                                      Declarations.




          C.     ADDITIONAL CONDITION
                 It is a condition of this Endorsement that the Insured shall use any suitable property or service
                 owned or controlled by the Insured or obtainable from another source to reduce the amount of loss
                 hereunder.




          PR 037 (02/12)                                                                         Page 1 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                     INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      85 of 126 NYSCEF: 05/14/2021



          D.     ADDITIONAL EXCLUSIONS
                 In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
                 Endorsement:
                 This Endorsement does not insure against any loss or expense resulting from:
                 1.   the suspension, lapse or cancellation of any license; or
                 2.   the Insured exercising an option to cancel the lease; or
                 3.   any act or omission of or by the Insured which constitutes a default under the lease.


          E.     DEFINITIONS
                 The following terms wherever used in this Endorsement shall mean:
                 1.   “LEASEHOLD INTEREST”: The excess rent paid for either the same or similar replacement
                      property over the amount of rent and other charges which would have been payable under
                      the unexpired lease plus bonuses or advance rent paid, including any maintenance, operating
                      charges or taxes, for each MONTH during the unexpired term of the Insured’s lease.
                 2.   “NET LEASEHOLD INTEREST”: The present value of the amount which placed at eight
                      percent (8%) annual interest would equal the LEASEHOLD INTEREST, less any amounts
                      otherwise payable hereunder.



          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 037 (02/12)                                                                        Page 2 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                     INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      86 of 126 NYSCEF: 05/14/2021



          Endorsement No.      17         Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC




                            MINIMUM EARNED PREMIUM ENDORSEMENT


          In the event of cancellation of this policy by the Insured, a minimum earned premium of 30% of the original
          policy premium shall become earned; subject to the cancellation provisions of the policy.

          Failure of the Insured to make timely payment of premium shall be a request by the Insured for the Company
          to cancel. In the event of such cancellation by the Company for non-payment of premium, the minimum
          earned premium shall be due and payable; provided, however, such non-payment cancellation shall be
          rescinded if the insured remits full premium due within 10 days of receiving it.



          In the event of any other cancellation by the Company, the earned premium shall be computed pro rata,
          not subject to the minimum premium.



          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                                        Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                           INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      87 of 126 NYSCEF: 05/14/2021



          Endorsement No.         18          Additional Premium ___________ Return Premium ___________
          Name of Insured                        SFMB Management, LLC



                                    MOBILE EQUIPMENT ENDORSEMENT

          The coverage provided by this POLICY to which this Endorsement is attached is restricted as respects
          direct physical loss or damage to Mobile Equipment of the Insured, or Mobile Equipment of others in the
          care, custody and control of the Insured and for which the Insured is legally liable, all while situated at an
          INSURED LOCATION and described in the MOBILE EQUIPMENT SCHEDULE set forth herein.

          Boom(s) in excess of Twenty-Five (25) feet in length are insured hereunder only against loss or damage
          directly caused by fire, lightning, WIND, explosion, riot, riot attending a strike, civil commotion, aircraft,
          vehicles, smoke, landslide or overturning of the unit of which it is a part; collision, derailment or overturn of
          carrying conveyance on which the unit insured hereunder is being transported; collision with other Mobile
          Equipment, whether or not such other equipment is insured hereunder.


          A.        LIMIT OF LIABILITY:

                    This COMPANY’s total liability in any one OCCURRENCE under this Endorsement shall in no event
                    exceed the Scheduled value of each item set forth below, subject to $The Sublimit specified in
                    the Declarations for all items combined, either in case of partial or total loss, or salvage charges,
                    or expenses, or all combined. Any subsequent increase in the Schedule of Values and/or Mobile
                    Equipment Schedule shall not be deemed to increase the liability limit stated in this clause unless
                    amended specifically by Endorsement.


          B.        MOBILE EQUIPMENT SCHEDULE

               Location                Item   Item Description                  Limit of Liability               Loss Payee
                                       #

               As per Schedule                As per Schedule submitted         $The Sublimit specified in the
               submitted and                  and     accepted     by     the   Declarations
               accepted by the                COMPANY as of the POLICY
               COMPANY as of                  inception date set as specified
               the POLICY                     in the Declarations.
               inception date
               specified in the
               Declarations.




          PR 041 (11/16)                                                                                   Page 1 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                     INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      88 of 126 NYSCEF: 05/14/2021


                C.     ADDITIONAL EXCLUSIONS:


                In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
                Endorsement:

                THIS ENDORSEMENT DOES NOT INSURE:

                1.     Property while loaned, leased or rented to others;

                2.     Plans, blueprints, designs, specifications or any similar property;

                3.     Automobiles, motor trucks, tractors, trailers, motorcycles, or similar conveyances licensed
                       for use on public highways;

                4.     Aircraft or watercraft;

                5.     Property while underground, underwater, waterborne (except while being transported on a
                       regular ferry line), or airborne;

                6.     Property which has become a part of any structure;

                7.     Against loss, damage or expense occasioned by the weight of a load exceeding the rated
                       or registered lifting or supporting capacity of any machine;

                8.     Against loss, damage or expense to dynamos, exciters, lamps, switches, motors or other
                       electrical appliances or devices, including wiring, caused by electrical injury or disturbance
                       from artificial causes unless fire or explosion ensues and then only for the actual loss or
                       damage directly caused by such ensuing fire or explosion;

                9.     Against loss, damage, or expense occasioned by any repairing, adjusting, servicing,
                       remodeling or maintenance operation unless fire or explosion ensues and then only for the
                       actual loss or damage directly caused by such ensuing fire or explosion;

                10.    Against loss, damage or expense to tires or tubes unless the loss or damage is caused by
                       fire, windstorm or theft or is coincident with other loss or damage insured by this POLICY;

                11.    Against loss, damage or expense occasioned by breaking through ice, or subsidence of
                       ice or sinking in muskeg;

                12.    Against loss, damage or expense occasioned by or resulting from misappropriation,
                       secretion, conversion, infidelity or any dishonest act on the part of the Insured or any other
                       party of interest, his or their employees or agents or any person or persons to whom the
                       property may be entrusted, other than carriers for hire;

                13.    Against unexplained loss, mysterious disappearance, nor loss or shortage disclosed upon
                       taking inventory;

                14.    Against loss, damage or expense occasioned by obsolescence;

                15.    Against loss, damage or expense caused by or resulting from wear and tear, mechanical
                       or electrical breakdown or failure, inherent vice, latent defect, gradual deterioration,
                       corrosion, pitting, rust, dampness of atmosphere, freezing or extremes of temperature;




          PR 041 (11/16)                                                                              Page 2 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                      INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      89 of 126 NYSCEF: 05/14/2021


                 16.     Against loss, damage or expense occasioned by overheating or explosion originating within
                         steam boilers, steam piping, pressure vessels or internal combustion engines;


                 17.     Against loss, damage or expense occasioned by rotating parts of machinery caused by
                         centrifugal force;

                 18.     Against loss, damage or expense occasioned by any loss which is unexplained;

                 19.     Against loss resulting from interruption of business, delay, loss of market or use, or direct
                         or consequential loss of any kind;

                 20.     The cost and expense of repairing any defective part.

                 21.     An OCCURRENCE on public roads or waterways

          D.     VALUATION:

                 This COMPANY shall not be liable beyond the ACTUAL CASH VALUE of the Mobile Equipment at
                 the time any loss or damage occurs and the loss or damage shall be ascertained or estimated
                 according to such ACTUAL CASH VALUE, however caused, subject to a maximum of the
                 scheduled value of the item, as scheduled herein, and shall in no event exceed what it would then
                 cost to repair or replace the same with material of like kind and quality.

          E.     TERRITORY:

                 This Endorsement insures only while the Mobile Equipment is at locations within the United States
                 of America including the District of Columbia.

          F.     NEW ACQUISITIONS:

                 This Endorsement is extended to cover additional items of a nature similar to those scheduled
                 herein and such items have been acquired subsequent to the attachment date and during the term
                 of this POLICY provided the Insured reports such additions within Thirty (30) days from the date
                 acquired and pays full premium thereon from the date acquired at pro rata of the POLICY rate. It
                 is specifically understood and agreed, however, that this Endorsement shall cease to cover such
                 additional items if they are not reported to the COMPANY within the said Thirty (30) day period and
                 that in any event this COMPANY shall not be liable under the provisions of this clause for more
                 than the ACTUAL CASH VALUE of such property.


          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.



          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 041 (11/16)                                                                               Page 3 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      90 of 126 NYSCEF: 05/14/2021



          Endorsement No.       19          Additional Premium ___________ Return Premium ___________
          Name of Insured                      SFMB Management, LLC


                                      NAMED WINDSTORM DEFINITION

          “NAMED WINDSTORM” shall mean a storm or weather condition that:

          has been declared by the National Oceanic and Atmospheric Administration (NOAA), or its global
          equivalent, or the World Meteorological Organization or Regional Specialized Meteorological Center
          (RSMC), or Tropical Cyclone Warning Center (TCWC), or any governmental agency or body having the
          authority to make such declarations, or any other recognized meteorological authority, to be a hurricane,
          typhoon, tropical storm or cyclone. NAMED WINDSTORM includes all WIND and rain that ensues from a
          NAMED WINDSTORM.

          In respect of losses hereunder arising from NAMED WINDSTORM, the term OCCURRENCE shall mean
          the sum total of all the Insured's losses sustained during any one period of seventy-two (72) consecutive
          hours commencing within the Term of this POLICY under the foregoing perils arising out of or caused by
          the same atmospheric disturbance.

          As respects the foregoing, the Insured may elect the moment from which any period of seventy-two (72)
          consecutive hours shall be deemed to have commenced, this COMPANY being responsible only for its
          proportion of the loss to the Insured in respect to the said elected period of seventy-two (72) hours. No
          single elected seventy-two (72) hour period shall overlap any other elected seventy-two (72) hour period.

          This COMPANY shall not be liable for any loss occurring before the effective date and time of this POLICY,
          nor for any loss occurring after the expiration date and time of this POLICY. The expiration of the POLICY
          shall not reduce the seventy-two (72) hour period.



          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 042 (11/16)                                                                                        Page 1 of 1
                             Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                                INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      91 of 126 NYSCEF: 05/14/2021



          Endorsement No.       20          Additional Premium ___________ Return Premium ___________
          Name of Insured                      SFMB Management, LLC


                         NEWLY ACQUIRED LOCATIONS ENDORSEMENT

          Subject to all terms, conditions, exclusions, limitations, and stipulations of this POLICY to which this
          Endorsement is attached, not in conflict herewith, this POLICY is automatically extended to cover any newly
          acquired property at LOCATIONS not already covered under this POLICY for a period of the number of
          days shown under TIME LIMITS specified in the Declarations from the date the property is acquired by
          the Insured subject to the following limit of liability:


          The COMPANY’s total liability under this Endorsement in any one OCCURRENCE shall in no event exceed
          $The Sublimit specified in the Declarations at any one LOCATION.


          At the termination of the period shown in the first paragraph above, permanent coverage may be provided
          subject to notification to and acceptance by the COMPANY at terms to be agreed upon at the time of
          acceptance.


          This Endorsement shall not be construed as providing coverage at INSURED LOCATIONS or LOCATIONS
          otherwise insured herein.


          ADDITIONAL EXCLUSIONS:
          In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this Endorsement:
          THIS ENDORSEMENT DOES NOT INSURE AGAINST:
          1.      loss or damage caused by or resulting from FLOOD and/or EARTH MOVEMENT;
          2.      property while in transit or waterborne;
          3.      property while on the premises of any exhibition, exposition, fair or trade show;




          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.


          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 043 (11/16)                                                                                        Page 1 of 1
                             Includes copyrighted material of ISO Properties, Inc., used with its permission.
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                         INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      92 of 126 NYSCEF: 05/14/2021



          Endorsement No.        21          Additional Premium ___________ Return Premium ___________
          Name of Insured                      SFMB Management, LLC



                         OCCURRENCE LIMIT OF LIABILITY ENDORSEMENT

          A. It is agreed that the following special terms and conditions apply to, and are made a part of, the POLICY
             to which this Endorsement is attached:
                   1. The Limit of Liability or Amount of Insurance shown in the Declarations of this POLICY, or
                      endorsed onto this POLICY, is the total limit of the COMPANY'S liability applicable to each
                      OCCURRENCE as hereafter defined. Notwithstanding any other terms and conditions of this
                      POLICY to the contrary, in no event shall the liability of the COMPANY exceed this limit or
                      amount irrespective of the number of LOCATIONS involved.
              2. The premium for this POLICY is based upon the Schedule of Values on file with the COMPANY, or
                 attached to this POLICY. In the event of loss hereunder, liability of the COMPANY shall be limited
                 to the least of the following:
                   a.   The actual amount of loss, less applicable deductible (s);

                   b. Omit upon receipt of signed SOV & BI Worksheet.

                   c.   The limit of liability or Amount of Insurance specified in the Declarations of this POLICY, or
                        endorsed onto this POLICY.

          B. DEFINITIONS
              The following definition supersedes the definition of OCCURRENCE contained in the Policy:
              1.   "OCCURRENCE"
                   The term "OCCURRENCE" shall mean any one loss, or series of losses arising out of one event.
                   When loss or losses result from the perils of WIND, FLOOD, EARTH MOVEMENT, riot, riot
                   attending a strike, civil commotion and vandalism and malicious mischief, if such perils are covered
                   by this Policy, one event shall be construed to be all losses arising during a continuous period of
                   seventy-two (72) hours. When filing proof of loss, the Insured may elect the moment at which
                   seventy-two (72) hour period shall be deemed to have commenced, which shall not be earlier than
                   when the first loss to the covered property of interests occurs.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the Policy, except as herein above set forth.




          PR 044 (02/12)                                                                                  Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                    INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      93 of 126 NYSCEF: 05/14/2021



          Endorsement No.     22         Additional Premium ___________ Return Premium ___________
          Name of Insured                   SFMB Management, LLC


                      OFF-PREMISES POWER ENDORSEMENT
              PROPERTY DAMAGE & BUSINESS INTERRUPTION COVERAGE

          A. COVERAGE
             Subject to all terms, conditions, exclusions, limitations, and stipulations of the POLICY to which this
             Endorsement is attached, not in conflict herewith:
             1. This POLICY is extended to insure against direct physical loss or damage to property insured
                hereunder by a peril insured against; and
             2. This POLICY is extended to insure against loss resulting from necessary interruption of business
                conducted by the Insured;
             both resulting from direct physical loss or damage to Off-Premises utility and power stations,
             substations, transformer or switching or pumping stations, including Off-Premises poles, towers, and
             transmission or distribution lines, furnishing electricity, steam, WATER, gas or refrigeration to an
             INSURED LOCATION caused by the peril(s) insured against during the Term of this POLICY.
          B. WAITING PERIOD
             With respect to this extension of coverage, the duration of such interruption at an INSURED LOCATION
             due to loss or damage to or destruction of the above described Off-Premises property must exceed the
             WAITING PERIOD specified in the Declarations. When such interruption exceeds this WAITING
             PERIOD specified in the Declarations, any claim for loss, damage or expense arising out of any one
             OCCURRENCE shall be subject to the Deductible specified in the Declarations.
          C. LIMIT OF LIABILITY
             The COMPANY’s total liability in any one OCCURRENCE under this Endorsement shall in no event
             exceed $The Sublimit specified in the Declarations.
          D. CONDITIONS
             This Endorsement applies only to such Off-Premises property as described above located within five
             (5) miles of an INSURED LOCATION.
          This Endorsement does not increase any amounts or limits of insurance provided by this POLICY.


          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 045 (02/12)                                                                             Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                          INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      94 of 126 NYSCEF: 05/14/2021



          Endorsement No.       23          Additional Premium ___________ Return Premium ___________
          Name of Insured                      SFMB Management, LLC



              POLLUTION AND CONTAMINATION CLEAN-UP ENDORSEMENT
          Subject to all terms, conditions, limitations, exclusions and stipulations of the POLICY to which this
          Endorsement is attached, not in conflict herewith, it is hereby understood and agreed that this POLICY is
          extended to cover the reasonable and necessary expenses actually incurred by the Insured to cleanup and
          remove debris defined as a POLLUTANT or CONTAMINANT and other POLLUTANTS or
          CONTAMINANTS from LAND or WATER at an INSURED LOCATION if the release, discharge, dispersal,
          migration, or seepage of these substances results from direct physical loss or damage occurring during the
          term of this POLICY caused by any of the perils specified in the "Pollution and Contamination Exclusion
          Clause"
          No liability shall exist for pollution cleanup and removal at any LOCATION insured for personal property
          only, at any property covered under the Newly Acquired Locations, Unnamed Locations or Errors and
          Omissions coverage and unless such expenses are reported to the COMPANY within one hundred eighty
          (180) days of the date of direct physical loss or damage or the expiration of this policy, whichever is earlier.
          The COMPANY’s total liability in any one OCCURRENCE and in the annual aggregate shall in no event
          exceed $The Sublimit specified in the Declarations.
          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this Policy.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the Policy, except as herein above set forth.




          PR 049 (02/12)                                                                                  Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                         INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      95 of 126 NYSCEF: 05/14/2021



          Endorsement No.       24          Additional Premium ___________ Return Premium ___________
          Name of Insured                     SFMB Management, LLC



                     RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE -
                               PHYSICAL DAMAGE – DIRECT

          This policy does not cover any loss or damage arising directly or indirectly from nuclear reaction, nuclear
          radiation or radioactive contamination however such nuclear reaction, nuclear radiation or radioactive
          contamination may have been caused NEVERTHELESS if Fire is an insured peril and a Fire arises
          directly or indirectly from nuclear reaction, nuclear radiation or radioactive contamination any loss or
          damage arising directly from that Fire shall (subject to the provisions of this policy) be covered
          EXCLUDING however all loss or damage caused by nuclear reaction, nuclear radiation or radioactive
          contamination arising directly or indirectly from that Fire.

          *Note - If Fire is not an insured peril under this policy the words from “NEVERTHELESS” to the end of the
          clause do not apply and should be disregarded.

          7/5/59

          NMA 1191

         Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations, exclusions
         or conditions of the POLICY, except as herein above set forth.




          NMA1191 (7/5/59)                                                                                Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      96 of 126 NYSCEF: 05/14/2021



          Endorsement No.      25         Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC



                            RENTAL VALUE INSURANCE ENDORSEMENT

          A.     COVERAGE:
                 Subject to all terms, conditions, exclusions, limitations and stipulations of the POLICY to which this
                 Endorsement is attached, not in conflict herewith, this POLICY is extended to cover against loss
                 resulting directly from necessary untenantability, caused by direct physical loss or damage to the
                 building(s) or structure(s) as furnished and equipped by the Insured, by the peril(s) insured against
                 during the term of this POLICY, on the premises situated as herein described.


          B.     LIMIT OF LIABILITY:
                 This COMPANY shall not be liable hereunder for an amount to exceed $The Sublimit specified
                 in the Declarations per OCCURRENCE.


          C.     MEASURE OF RECOVERY:
                 In the event of direct physical loss or damage this COMPANY shall be liable for the ACTUAL LOSS
                 SUSTAINED by the Insured resulting directly from necessary untenantability, caused by damage
                 to or destruction of the building(s) or structure(s) as furnished and equipped by the Insured, on the
                 described premises by the peril(s) insured against during the Term of Insurance, but not exceeding
                 the reduction in RENTAL VALUE less charges and expenses which do not necessarily continue
                 during the period of untenantability, for only such length of time as would be required with the
                 exercise of due diligence and dispatch to rebuild, repair or replace such part of the property herein
                 described as has been damaged or destroyed, commencing with the date of such damage or
                 destruction and not limited by the date of expiration of this Policy.
                 No claim shall be payable with respect to RENTAL VALUE unless and until a loss has been paid
                 or liability admitted, in respect of direct physical damage to property insured under this POLICY
                 giving rise to such RENTAL VALUE loss. This condition shall not apply if no such payment shall
                 have been made nor liability admitted solely owing to the operation of a "Deductible" in this POLICY
                 excluding liability for losses below a specified amount.


          D.     COINSURANCE:
                 This COMPANY shall be liable, in the event of loss, for no greater proportion thereof than the
                 amount hereby covered bears to the percentage specified in the Declarations of the RENTAL
                 VALUE that would have been earned (had no loss occurred) during the Twelve (12) MONTHS
                 immediately following the date of damage to or destruction of the described property.


          E.     EXPENSES RELATED TO REDUCING LOSS:
                 This POLICY also covers such expenses as are necessarily incurred for the purpose of reducing
                 loss under this Endorsement (except expenses incurred to extinguish a fire), but in no event shall
                 the amount payable under this coverage exceed the amount by which the loss otherwise payable
                 under this POLICY is thereby reduced. Such expenses shall not be subject to the application of
                 the Coinsurance Clause.




          PR 053 (02/12)                                                                         Page 1 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      97 of 126 NYSCEF: 05/14/2021



          F.     INTERRUPTION BY CIVIL OR MILITARY AUTHORITY:
                 This POLICY is extended to include the ACTUAL LOSS SUSTAINED by the Insured, resulting
                 directly from untenantability as covered hereunder, during the length of time, not exceeding the
                 number of days shown under TIME LIMITS specified in the Declarations when, as a direct
                 result of damage to or destruction of property within one (1) statute mile of an INSURED LOCATION
                 by the peril(s) insured against, access to such described premises is specifically prohibited by order
                 of civil or military authority.


          G.     ADDITIONAL EXCLUSIONS:
                 In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
                 Endorsement:
                 THIS COMPANY SHALL NOT BE LIABLE FOR ANY INCREASE OF LOSS RESULTING FROM:
                1.       Enforcement of any local or state ordinance or law regulating the construction, repair or
                         demolition of buildings or structures; or
                2.       Interference at the described premises, by strikers or other persons, with rebuilding,
                         repairing or replacing the property or with the reoccupancy of the premises; or
                3.       The suspension, lapse or cancellation of any lease, license, contract or order unless such
                         suspension, lapse or cancellation results directly from the untenantability of the premises,
                         and then this COMPANY shall be liable for only such loss as affects the RENTAL VALUE
                         of the premises during, and limited to, the PERIOD OF INDEMNITY covered under this
                         Policy;
                 nor shall this COMPANY be liable for any other consequential or remote loss.


          H.     RENTAL VALUE:
                 FOR THE PURPOSES OF THIS ENDORSEMENT "RENTAL VALUE" IS DEFINED AS THE SUM
                 OF:
                1.       The total anticipated gross rental income from tenant occupancy of the described property
                         as furnished and equipped by the Insured, and;
                2.       The amount of all charges which are the legal obligation of the tenant(s) and which would
                         otherwise be obligations of the Insured, and;
                 3.      The fair RENTAL VALUE of any portion of said property which is occupied by the
                         Insured.
                 In determining RENTAL VALUE due consideration shall be given to the rental experience before
                 the date of damage or destruction and the probable experience thereafter had no loss occurred.


          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.
          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 053 (02/12)                                                                         Page 2 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                              INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      98 of 126 NYSCEF: 05/14/2021



          Endorsement No.        26           Additional Premium ___________ Return Premium ___________
          Name of Insured                       SFMB Management, LLC


                                   REPLACEMENT COST ENDORSEMENT
                     (Applicable To Real and Personal Property Except Stock
                                     and Vacant Buildings)


          1. The following Coinsurance Clause is made a part of this POLICY to apply only to the item(s) to which
             this Endorsement applies, which Coinsurance Clause supersedes and replaces the Coinsurance
             Clause, if any, otherwise applicable to such item(s), the provisions of this POLICY applicable only to
             such item(s) are amended to substitute the term “REPLACEMENT COST” (without deduction for
             depreciation, deterioration or obsolescence) for the term “ACTUAL CASH VALUE” wherever it appears
             in this POLICY, subject, however, in all other respects to the provisions of this endorsement and of the
             POLICY to which this Endorsement is attached.


          2. This Endorsement shall not apply to stock and vacant buildings (RAW, IN PROCESS or FINISHED) or
             MERCHANDISE, including materials and supplies in connection therewith, property of others,
             household furniture or residential contents, or to manuscripts; or to paintings, etchings, pictures,
             tapestries, statuary, marbles, bronzes, antique furniture, rare books, antique silver, porcelains, rare
             glassware and bric-a-brac, or other articles of art, rarity or antiquity; or to any refractory lining or catalyst.


          3. The COMPANY shall not be liable under this Endorsement for any loss:
                  a. occasioned directly or indirectly by enforcement of any ordinance or law regulating the use,
                     construction, repair or demolition of any structure(s) unless such liability has been specifically
                     assumed under this POLICY;
                  b. unless and until the damaged or destroyed property is actually repaired or replaced by the
                     Insured with due diligence and dispatch, and in no event, unless repair or replacement is
                     completed within two (2) years after the destruction or damage, or within such further time as
                     the Company may during the two (2) years, in writing, allow.


          4. COINSURANCE CLAUSE: It is expressly stipulated and made a condition of this POLICY that the
             Insured shall at all times maintain contributing insurance on each item of property, the REPLACEMENT
             COST of which is covered by this POLICY, to the extent of at least the Coinsurance percentage
             specified on the Declarations of the REPLACEMENT COST (without deduction for depreciation,
             deterioration or obsolescence) of such property at the time of the loss, and that failing to do so, the
             Insured shall to the extent of such deficit bear his, her or their proportion of any loss.
              In the event that the aggregate claim for any loss is both less than $10,000 and less than 2% of the total
              amount of insurance applicable to the property involved at the time such loss occurs, no special inventory
              or appraisement of the undamaged property shall be required, providing, that nothing herein shall be
              construed to waive application of the first paragraph of this clause.


          5. The Insured may elect to make claim under this POLICY in accordance with its provisions, disregarding
             this Endorsement, except that the foregoing Coinsurance Clause applicable to the REPLACEMENT
             COST of said property shall apply; and the Insured may make further claim for any additional liability
             brought about by this Endorsement in accordance with its provisions, provided this COMPANY is notified
             in writing within one hundred and eighty (180) days after loss of the Insured's intent to make such further
             claim.

          PR 054 (09/14)                                                                                         Page 1 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 PageRECEIVED
                                                                      99 of 126 NYSCEF: 05/14/2021




          6. The COMPANY's liability for loss on a REPLACEMENT COST basis shall not exceed the lesser
             of the following amounts:
                  a. the amount of the POLICY applicable to the damaged or destroyed property;
                  b. the REPLACEMENT COST of the property or any part thereof with identical property or
                     with like, kind and quality of such property on the same premises and intended for the
                     same occupancy and use; or
                  c.   the amount actually and necessarily expended in repairing or replacing said property or
                       any part thereof.


          7. APPORTIONMENT CLAUSE: The COMPANY shall not be liable under this POLICY including this
             Endorsement for a greater proportion of any loss than the amount of this POLICY applying to the property
             to which this Endorsement applies bears to the total amount of insurance on such property against the
             peril involved, whether or not such other insurance includes the extension of coverage provided under
             this endorsement, and whether such other insurance is collectible or not.


          8. If the coverage on property under this POLICY be divided into two or more items, all of the
             foregoing shall apply separately to each item to which this Endorsement applies.


          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 054 (09/14)                                                                                  Page 2 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                      INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 100 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.      27          Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC




                                    ROOF LIMITATION ENDORSEMENT


          The coverage provided by this POLICY to which this Endorsement is attached is limited as respects direct
          physical loss or damage to ROOF SURFACING caused by WIND or NAMED WINDSTORM as defined in
          the POLICY.
          A.    In case of loss, the basis of adjustment for damage to ROOF SURFACING that has been in place on
                an insured building or structure for twenty (20) years or more will be ACTUAL CASH VALUE, at time
                and place of loss.
          B.    The term “ROOF SURFACING” means: 1. the roofing material exposed to the weather; 2. the
                underlayment applied for moisture protection; 3. all materials used in securing the roof surfacing all
                flashings required in the replacement of the roof surfacing.
          C.    This COMPANY shall not pay for COSMETIC DAMAGE to ROOF SURFACING caused by WIND or
                NAMED WINDSTORM regardless of age. For the purpose of this endorsement, the term “COSMETIC
                DAMAGE” means marring, pitting or other superficial damage that altered the appearance of the
                ROOF SURFACING, but such damage does not prevent the roof from continuing to function as a
                barrier to entrance of the elements to the same extent as it did before the COSMETIC DAMAGE
                occurred.


          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                                         Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 101 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.     28         Additional Premium ___________ Return Premium ___________
          Name of Insured                  SFMB Management, LLC




                            SCHEDULE OF LOCATIONS ENDORSEMENT

          It is hereby understood and agreed that the following LOCATION(S) is (are) insured under this POLICY,
          subject to all terms, conditions, exclusions, limitations and stipulations of this POLICY.




                            Location No.               Location                     Values

                        As per Schedule of Locations on file with the Company as of policy inception.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 056 (09/14)                                                                           Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                          INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 102 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.       29         Additional Premium ___________ Return Premium ___________
          Name of Insured                     SFMB Management, LLC


                         SERVICE OF PROCESS CLAUSE ENDORSEMENT


             In the event of failure of the Insurer to pay any amount claimed to be due hereunder, the Insurer, at the
             request of the Insured, will submit to the jurisdiction of a court of competent jurisdiction within the United
             States. Nothing in this condition constitutes or should be understood to constitute a waiver of the
             Insurer’s rights to commence an action in any court of competent jurisdiction in the United States, to
             remove an action to a United States District Court, or to seek transfer of a case to another court as
             permitted by the laws of the United States or of any state in the United States. It is further agreed that
             service of process in such suit may be made upon counsel at:


                                                       Legal Department
                                            Starr Surplus Lines Insurance Company
                                                        399 Park Avenue
                                                      New York, NY 10022

             or his or her representative, and that in any suit instituted against the Insurer upon this policy, the
             Insurer will abide by the final decision of such court or of any appellate court in the event of an appeal.

             Further, pursuant to any statute of any state, territory, or district of the United States which makes
             provision therefore, the Insurer hereby designates the Superintendent, Commissioner or Director of
             Insurance, or other officer specified for that purpose in the statute, or his or her successors in office, as
             its true and lawful attorney upon whom may be served any lawful process in any action, suit, or
             proceeding instituted by or on behalf of the Insured or any beneficiary hereunder arising out of this
             policy of insurance and hereby designates the above named Counsel as the person to whom the said
             officer is authorized to mail such process or a true copy thereof.


             Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
             exclusions or conditions of the POLICY, except as herein above set forth.




          SSL-0005 (0211)                                                                                     Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                     INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 103 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.      30         Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC


                                          SPOILAGE ENDORSEMENT


          Subject to the all terms, conditions, limitations, exclusions and stipulations of the POLICY to which this
          Endorsement is attached, not in conflict herewith, this POLICY is extended to cover direct physical loss or
          damage to property insured when such loss is due to spoilage from lack of power, light, heat, steam, or
          refrigeration as a result of a peril insured against.

          The COMPANY’s total liability in any one OCCURRENCE under this Endorsement shall in no event exceed
          $The Sublimit specified in the Declarations.




          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.
          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                                        Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 104 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.       31         Additional Premium ___________ Return Premium ___________
          Name of Insured                     SFMB Management, LLC




                    TEMPORARY REMOVAL OF PROPERTY ENDORSEMENT

          A.      COVERAGE:
                  Subject to all terms, conditions, exclusions, limitations and stipulations of the Policy to which this
                  Endorsement is attached, not in conflict herewith, this POLICY is extended to cover personal
                          property of the Insured while removed from an INSURED LOCATION for repairs, for
                  servicing, or    to avoid threatened physical loss or damage by a peril insured against. This POLICY
                  covers such property while at the premises to which such property has been moved; and for direct
                  physical loss or damage as provided at the INSURED LOCATION from which such property was
                  removed.


          B.      LIMIT OF LIABILITY:
                  The COMPANY’s total liability in any one OCCURRENCE under this Endorsement shall in no event
                  exceed $The Sublimit specified in the Declarations.


          C.      ADDITIONAL EXCLUSIONS:
                  In addition to the exclusions elsewhere in the POLICY, the following exclusions apply to this
                  Endorsement:
                  This Endorsement shall not apply to personal property:
                  1.        removed from an INSURED LOCATION for normal storage, or for processing or preparation
                            for sale or delivery;
                  2.        covered elsewhere in this POLICY;
                  3.        covered by other insurance.


          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this Policy.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the Policy, except as herein above set forth.




          PR 059 (02/12)                                                                        Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                         INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 105 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.       32          Additional Premium ___________ Return Premium ___________
          Name of Insured                     SFMB Management, LLC


                              TERRORISM EXCLUSION
             (FOR CERTIFIED ACTS OF TERRORISM UNDER THE TERRORISM
                        RISK INSURANCE ACT, AS AMENDED)

          This Policy excludes loss, damage, cost or expense, arising directly or indirectly as a result of a “certified
          act of terrorism” as defined by the Terrorism Risk Insurance Act of 2002, as amended (“the Act”), and any
          revisions or amendments thereto, regardless of any other cause or event contributing concurrently or in
          any other sequence to the loss.

          For purposes of this endorsement and in compliance with the Act, “certified act of terrorism” shall mean an
          act that is certified by the Secretary of the Treasury in consultation with the Secretary of Homeland Security
          and the Attorney General of the United States, to be an act of terrorism pursuant to the Act. The criteria
          contained in that Act for a "certified act of terrorism" include the following:
                 1. The act resulted in aggregate losses in excess of $5 million; and
                 2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and
                    is committed by an individual or individuals as part of an effort to coerce the civilian population
                    of the United States or to influence the policy or affect the conduct of the United States
                    Government by coercion.

          However, if an act of terrorism results in a fire and the direct physical loss or damage to property insured
          hereunder located in any State of the United States, the District of Columbia, the Commonwealth of Puerto
          Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, each of the United
          States Virgin Islands and any territory or possession of the United States, that, either pursuant to the
          Standard Fire Policy or otherwise, prohibits exclusions for acts of terrorism that result in fire, this Company
          will pay for the loss or damage caused by that fire. Such coverage for fire applies only to direct loss or
          damage to property insured hereunder and may be limited, in accordance with the Standard Fire Policy to
          the lesser of the actual cash value of the property at the time of the loss, or the amount which it would cost
          to repair or replace the property, without allowance for any increased cost of repair or replacement by
          reason of any ordinance or law, and without any compensation for business interruption, extra expense to
          continue business activities, or any other coverage for loss or damage other than direct physical loss or
          damage to the property insured hereunder.

          With respect to fire resulting from any one or more acts of terrorism, this Company will not pay any amounts
          for which this Company is not responsible under the terms of the Act (including subsequent Congressional
          action pursuant to the Act) due to the application of Section 103 of the Act or any clause that results in a
          cap on our liability for payments for terrorism losses.

          THE TERRORISM RISK INSURANCE ACT, AS AMENDED, CONTAINS A $100 BILLION CAP THAT
          LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL AS INSURERS’ LIABIITY FOR LOSSES
          RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN
          ANY ONE CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR
          ALL INSURERS EXCEED $100 BILLION, COVERAGE MAY BE REDUCED.

          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




                  Form #61330 (1/15)                                                                       Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                               INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 106 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.         33          Additional Premium ___________ Return Premium ___________
          Name of Insured                        SFMB Management, LLC


                                         TOTAL TERRORISM EXCLUSION

          This Endorsement only applies in the United States of America and its Territories and Possessions.
          Notwithstanding any provision to the contrary within this Policy or any endorsement thereto, it is agreed
          that this Policy excludes loss, damage, cost, or expense of whatsoever nature directly or indirectly caused
          by, resulting from, or in connection with any act of terrorism regardless of any other cause or event
          contributing concurrently or in any other sequence to the loss.

          For the purpose of this endorsement, an “act of terrorism” means an act, including but not limited to the use
          of force or violence and/or the threat thereof, of any person or group(s) of persons, whether acting alone or
          on behalf of or in connection with any organization(s) or government(s), committed for political, religious,
          ideological or similar purposes including the intention to influence any government and/or to put the public,
          or any section of the public, in fear.

          This endorsement also excludes loss, damage, cost, or expense of whatsoever nature directly or indirectly
          caused by, resulting from, or in connection with any action taken in controlling, preventing, suppressing, or
          in any way relating to any act of terrorism.

          This endorsement also excludes loss, damage, cost, or expense of whatsoever nature directly or indirectly caused by,
          resulting from, or in connection with any action taken in controlling, preventing, suppressing, or in any way relating
          to any act of terrorism.

          However, if an act of terrorism results in a fire and the direct physical loss or damage to property insured
          hereunder located in any State of the United States, the District of Columbia, the Commonwealth of Puerto
          Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, each of the United
          States Virgin Islands and any territory or possession of the United States, that, either pursuant to the
          Standard Fire Policy or otherwise, prohibits exclusions for acts of terrorism that result in fire, this Company
          will pay for the loss or damage caused by that fire. Such coverage for fire applies only to direct loss or
          damage to property insured hereunder and may be limited, in accordance with the Standard Fire Policy to
          the lesser of the actual cash value of the property at the time of the loss, or the amount which it would cost
          to repair or replace the property, without allowance for any increased cost of repair or replacement by
          reason of any ordinance or law, and without any compensation for business interruption, extra expense to
          continue business activities, or any other coverage for loss or damage other than direct physical loss or
          damage to the property insured hereunder.

          With respect to fire resulting from any one or more “certified acts of terrorism” as defined under the Federal
          Terrorism Risk Insurance Act of 2002, as amended (“the Act”), this Company will not pay any amounts for
          which this Company is not responsible under the terms of the Act (including subsequent Congressional
          action pursuant to the Act) due to the application of Section 103 of the Act or any clause that results in a
          cap on our liability for payments for terrorism losses.

          THE TERRORISM RISK INSURANCE ACT, AS AMENDED, CONTAINS A $100 BILLION CAP THAT
          LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL AS INSURERS’ LIABIITY FOR LOSSES
          RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN
          ANY ONE CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR
          ALL INSURERS EXCEED $100 BILLION, COVERAGE MAY BE REDUCED.

          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          Form #61331 (1/15)                                                                            Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                 INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 107 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.     34         Additional Premium ___________ Return Premium ___________
          Name of Insured                  SFMB Management, LLC



                      TRADE OR ECONOMIC SANCTIONS ENDORSEMENT


          This POLICY does not apply to the extent that trade or economic sanctions or other laws or regulations
          prohibit us from providing insurance, including, but not limited to, the payment of claims.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 067 (02/12)                                                                      Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                     INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 108 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.     35           Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC


                                          TRANSIT ENDORSEMENT

          A.     COVERAGE:

                 Subject to all terms, conditions, exclusions, limitations and stipulations of the POLICY
                 to which this Endorsement is attached, not in conflict herewith, this POLICY is extended
                 to cover direct physical loss or damage by a peril insured against to personal property
                 of the Insured or their interest therein while such property is in due course of transit
                 within and between the forty eight (48) contiguous states of the United States of
                 America, the District of Columbia and Alaska.


          B.     LIMIT OF LIABILITY AND DEDUCTIBLE AMOUNTS:

                 The COMPANY’s total liability in any one OCCURRENCE under this
                 Endorsement shall in no event exceed the amount shown below and is subject
                 to the following Deductible:

                 Limit of Liability $The Sublimit                      Deductible Amount  $The Deductible
                 any one OCCURRENCE specified in the                   any one OCCURRENCE specified in the
                                     Declarations.                                         Declarations.


          C.     ADDITIONAL PROPERTY EXCLUSIONS:
                 In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
                 Endorsement:

                 This endorsement does not insure against loss or damage to:

                         1.      The conveyance used as the mode of transportation including
                         any part or equipment thereof or containers;

                 2.                Property in export or import shipments;

                 3.      Property shipped by mail or parcel post from the time it passes into the
                         custody of the United States Postal Service;

                 4.      Property while waterborne except while on ferries operated on the
                         navigable waters of the Continental United States other than to and
                         from Alaska; or,

                 5.      Samples or merchandise while in the care, custody, or control of the
                         Named Insured's salesmen or sales representatives.


          D.     ADDITIONAL PERIL EXCLUSIONS:
                 In addition to the exclusions elsewhere in this POLICY, the following exclusions apply
                 to this Endorsement:


          PR 064 (07/13)                                                                               Page 1 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                      INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 109 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



                This Endorsement does not insure against loss or damage

                1.     with respect to vehicles operated by the Insured, by theft from a vehicle
                       while unattended unless the portion of the vehicle containing the
                       insured property is of entirely closed construction and, at the time of
                       loss, the doors of which shall have been securely locked and the
                       windows of which shall have been firmly closed, and the loss is a direct
                       result of forcible entry of which there shall be visible evidence;

                2.     due to any fraudulent, dishonest or criminal act or omission by the
                       Insured or a partner of the Insured; or by theft by any employee of the
                       Insured, while working or otherwise, or by any person to whom the
                       property is entrusted, but this exclusion does not apply to property in
                       the custody of a carrier for hire;

                3.     by interruption of business, delay, loss of market or use, or indirect or
                       consequential loss of any kind;

                4.     caused directly or indirectly by seizure or destruction under quarantine
                       or customs regulations, confiscation by order of any government or
                       public authority, or risks of contraband or illegal transportation or trade.


          E.    BASIS OF LOSS PAYMENT:

                1.     Valuation of Property:

                       The property shall be valued at the amount of invoice, including prepaid
                       or advanced freight, if any, the profit or commission of the Insured as
                       selling agent, and such other costs and charges as may have accrued
                       and become legally due thereon since shipment. In the absence of an
                       invoice, the property shall be valued at its ACTUAL CASH VALUE at
                       point of shipment.


          F.    ADDITIONAL CONDITIONS:

                1.     Benefit to Bailee:

                       This insurance shall not inure directly or indirectly to the benefit of any
                       carrier or other bailee.

                2.     All Subrogation provisions of this POLICY are superseded by the following:

                       a.      Impairment of Recovery Rights - Any act or agreement by the
                               Insured before or after loss whereby any right of the Named Insured
                               to recover in whole or in part for loss to property against any carrier
                               for hire, bailee, or other party liable therefore, is released, impaired
                               or lost, shall render the insurance null, but the COMPANY'S right to
                               retain or recover the premium shall not be affected. The Insured,
                               however, may, without prejudice to this insurance, accept the
                               ordinary bills of lading by carriers for hire. The COMPANY is not
                               liable for any loss which, without the written consent of the
                               COMPANY, has been settled or compromised by the Insured.



          PR 064 (07/13)                                                                              Page 2 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                        INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 110 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



                        b.      Right to Institute Legal Proceedings in Name of Insured -Upon
                                payment of any loss or advancement or loan of money concerning
                                the same, the Insured will at the request and expense of the
                                COMPANY and through such counsel as the COMPANY may
                                designate, make claim upon and institute legal proceedings against
                                any carrier, bailee, or other parties believed to be liable for such loss,
                                and will use all proper and reasonable means to recover the same.

          G.    DEBRIS REMOVAL EXCLUSION CLAUSE:
                Neither the Debris Removal Clause nor Pollution and Contamination Clean-up
                Endorsement of this POLICY shall extend to cover expense of removal of debris or
                POLLUTANTS resulting from loss or damage to property in transit.

                This Endorsement does not increase any amounts or limits of insurance
                provided by this Policy.

                Nothing herein contained shall be held to vary, alter, waive or change any of the terms,
                limitations, exclusions or conditions of the POLICY, except as herein above set forth.




          PR 064 (07/13)                                                                                Page 3 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 111 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.      36          Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC


                        UNNAMED LOCATION COVERAGE ENDORSEMENT
                                 (Real and Personal Property)

          Subject to all terms, conditions, exclusions, limitations and stipulations of the POLICY to which this
          Endorsement is attached, not in conflict herewith, this POLICY is extended to cover Real and Personal
          Property at Unnamed Locations owned, leased or rented by the Insured but not specified in the Schedule
          of Locations.
          The COMPANY’s total liability under this Endorsement in any one OCCURRENCE shall in no event exceed
          $The Sublimit specified in the Declarations at any one LOCATION.
          This Endorsement shall not be construed as providing coverage at INSURED LOCATION(S) or
          LOCATIONS otherwise insured herein.


          ADDITIONAL EXCLUSIONS:
          In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this Endorsement:
          THIS ENDORSEMENT DOES NOT INSURE AGAINST:
              1. loss or damage caused by or resulting from FLOOD and/or EARTH MOVEMENT;
              2. property while in transit or waterborne;
              3. property while on the premises of any exhibition, exposition, fair or trade show;
              4. TIME ELEMENT coverage for any unnamed location.


          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 065 (02/12)                                                                             Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 112 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.      37         Additional Premium ___________ Return Premium ___________
          Name of Insured                    SFMB Management, LLC



                      VALUABLE PAPERS AND RECORDS ENDORSEMENT

          A.     COVERAGE:
                 Subject to the all terms, conditions, limitations , exclusions and stipulations of the POLICY to which
                 this Endorsement is attached, not in conflict herewith, this POLICY is extended to cover direct
                 physical loss or damage, by a peril insured against, to VALUABLE PAPERS AND RECORDS while
                 located at the PREMISES, it being a condition to any right of recovery hereunder that such
                 VALUABLE PAPERS AND RECORDS shall be kept in appropriately protected receptacles at all
                 times when the PREMISES are not open for business, except while such VALUABLE PAPERS
                 AND RECORDS are in actual use.
                 This Endorsement applies while the VALUABLE PAPERS AND RECORDS are being conveyed
                 outside the PREMISES and while temporarily within other PREMISES, except for storage.
                 This Endorsement applies while the VALUABLE PAPERS AND RECORDS are being removed to
                 and while at a place of safety because of imminent danger of LOSS and while being returned from
                 such place, provided the Insured gives written notice to the COMPANY of such removal within ten
                 (10) days thereafter.


          B.     LIMIT OF LIABILITY:
                 The COMPANY'S total liability in any one OCCURRENCE for LOSS under this Endorsement shall
                 in no event exceed $The Sublimit specified in the Declarations.


          C.     ADDITIONAL EXCLUSIONS:
                 In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
                 Endorsement:
                 This Endorsement does not apply:
                 a.      to LOSS directly resulting from errors or omissions in processing or copying unless a
                         covered peril ensues and then only for direct loss caused by such covered peril.
                 b.      to LOSS of property held as samples or for sale or for delivery after sale.
                 c.      to LOSS of property not specifically declared and described, if such property cannot be
                         replaced with other of like kind and quality;


          D.     CONDITIONS:
                 The insured property may be owned by the Insured or held by the Insured in any capacity; provided
                 the insurance applies only to the interest of the Insured in such property, including the Insured's
                 liability to others, and does not apply to the interest of any other person or organization in any of
                 said property unless included in the Insured's Proof of Loss.




          PR 066 (07/13)                                                                            Page 1 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                       INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 113 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          E.      VALUATION:
                  The limit of the COMPANY'S liability for LOSS shall not exceed the ACTUAL CASH VALUE of
                  the property at time of LOSS nor what it would then cost to repair or replace the property with
                  other of like kind and quality, nor the applicable limit of insurance stated in this Endorsement;
                  provided, as respects property specifically described herein, the amount per article specified
                  herein is the agreed value thereof for the purpose of this insurance.
                  The COMPANY may pay for the LOSS in MONEY or may repair or replace the property and may
                  settle any claim for LOSS of the property either with the Insured or the owner thereof. Any property
                  so paid for or replaced shall become the property of the COMPANY. The Insured or the
                  COMPANY, upon recovery of any such property, shall give notice thereof as soon as practicable
                  to the other and the Insured shall be entitled to the property upon reimbursing the COMPANY for
                  the amount so paid or the cost of replacement.
                  Application of the insurance to property of more than one person shall not operate to increase the
                  applicable limit of liability.


          F.     DEFINITIONS:
                  The following terms whenever used in this Endorsement shall mean:
                  a.      VALUABLE PAPERS AND RECORDS: Written, printed or otherwise inscribed document
                          and records, including books, maps, films, drawings, abstracts, deeds, mortgages and
                          manuscripts, but does not mean MONEY or SECURITIES;
                  b.      PREMISES: The interior of that portion of the building at the LOCATION which is occupied
                          by the Insured for the Business purposes stated herein;
                  c.      MONEY: Currency, coins, bank notes and bullion; and travelers checks, register checks
                          and money orders held for sale to the public;
                  d.      SECURITIES: All negotiable and non-negotiable instruments or contracts representing
                          either MONEY or other property and includes revenue and other stamps in current use,
                          tokens and tickets, but does not include MONEY.
                  e.      LOSS: Includes damage.


          This Endorsement is subject to the Deductibles specified in the Declarations does not increase any amounts
          or limits of insurance provided by this POLICY.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          PR 066 (07/13)                                                                            Page 2 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                         INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 114 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.       38          Additional Premium ___________ Return Premium ___________
          Name of Insured                     SFMB Management, LLC

          It is hereby understood and agreed that as respects coverage provided by the Transit Endorsement, the
          following applies:


                       WAR AND TERRORISM EXCLUSION ENDORSEMENT

          This endorsement applies outside the United States and its Territories and Possessions.

          Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is agreed
          that this insurance excludes loss, damage, cost or expense of whatsoever nature directly or indirectly
          caused by, resulting from or in connection with any of the following regardless of any other cause or event
          contributing concurrently or in any other sequence to the loss;

              (1) war, invasion, acts of foreign enemies, hostilities or warlike operations (whether war be declared
                  or not), civil war, rebellion, revolution, insurrection, civil commotion assuming the proportions of or
                  amounting to an uprising, military or usurped power; or

              (2) any act of terrorism.

          For the purpose of this endorsement an act of terrorism means an act, including but not limited to the use
          of force or violence and/or the threat thereof, of any person or group(s) of persons, whether acting alone or
          on behalf of or in connection with any organization(s) or government(s), committed for political, religious,
          ideological or similar purposes including the intention to influence any government and/or to put the public,
          or any section of the public, in fear.

          This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or indirectly
          caused by, resulting from or in connection with any action taken in controlling, preventing, suppressing or
          in any way relating to (1) and/or (2) above.

          If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is not covered
          by this insurance the burden of proving the contrary shall be upon the Assured.

          In the event any portion of this endorsement is found to be invalid or unenforceable, the remainder shall
          remain in full force and effect.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




          NMA2918                                                                                    Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                         INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 115 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.      39           Additional Premium ___________ Return Premium ___________
          Name of Insured                      SFMB Management, LLC



                                POLICY AMENDMENT ENDORSEMENT

          It is hereby understood and agreed that this POLICY is amended as follows:


          1.     COMMERCIAL PROPERTY CONDITIONS (CP00900788):                            Part H, POLICY PERIOD,
                 COVERAGE TERRITORY, Items 2. b. and c. are deleted.

          2.     REPLACEMENT COST ENDORSEMENT (PR054 09/14), Item 6 is amended to read as
                 follows:

                 6.      The COMPANY's liability for loss on a REPLACEMENT COST basis shall not
                         exceed the lesser of the following amounts:
                         a.         the amount of the POLICY applicable to the damaged or destroyed property;
                         b.         the REPLACEMENT COST of the property or any part thereof with identical
                                    property or with like, kind and quality of such property on the same premises
                                    and intended for the same occupancy and use; or
                         c.         the amount actually and necessarily expended in repairing or replacing said
                                    property or any part thereof.
                         d.         Items a. through c. above are subject to the OCCURRENCE LIMIT OF
                                    LIABILITY ENDORSEMENT (PR044 02/12) provided herein.

          3.     PROPERTY COVERAGE FORM GENERAL CONDITIONS PR 002 (11/16), PROPERTY
                 EXCLUDED, ITEMS D is amended to read as follows:

                 d.      Land, including excavations, grading, or filling, land values, landscaping, roads, lawns
                         plants, standing timber, crops, atmosphere, any water course or body of WATER whether
                         above or below ground including sediments and/or beds of any body of WATER, or the
                         restoration or replacement of any of the above;


          4.     PROPERTY COVERAGE FORM GENERAL CONDITIONS (PR002 11/16):
                 a. Clause 6. PERILS EXCLUDED, Item o. is DELETED in its entirety




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                                           Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                   INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 116 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.     40         Additional Premium ___________ Return Premium ___________
          Name of Insured                  SFMB Management, LLC



                            APPLICATION OF SUBLIMITS ENDORSEMENT


          1.     Application To Insured Interests. Each sublimit stated in this POLICY applies as part of,
                 and not in addition to, the overall POLICY Limit of Liability for an OCCURRENCE insured
                 hereunder. Each sublimit is the maximum amount potentially recoverable from all
                 insurance layers combined for all insured loss, damage, expense, TIME ELEMENT or other
                 insured interest arising from or relating to that aspect of the OCCURRENCE, including but
                 not limited to type of property, construction, geographic area, zone, location, or peril.

          2.     Application Within Perils. If insured under this POLICY, any sublimit for EARTH
                 MOVEMENT, FLOOD, WIND, or NAMED WINDSTORM is the maximum amount
                 potentially recoverable from all insurance layers combined for all insured loss, damage,
                 expense, TIME ELEMENT or other insured interest arising from or relating to such an
                 OCCURRENCE. If FLOOD occurs in conjunction with WIND, NAMED WINDSTORM, or
                 EARTH MOVEMENT, the FLOOD sublimit applies within and erodes the sublimit for WIND,
                 NAMED WINDSTORM, or EARTH MOVEMENT.

                 This endorsement takes precedence over and, if in conflict with any other wording in the
                 POLICY bearing on the application of sublimits, replaces that wording.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms,
          limitations, exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                                     Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                           INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 117 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.       41          Additional Premium ___________ Return Premium ___________
          Name of Insured                     SFMB Management, LLC



                             ADDITIONAL INSUREDS AND LOSS PAYEES
                                         ENDORSEMENT

          ADDITIONAL INSUREDS and LOSS PAYEES do not have the same rights and obligations under this
          POLICY as a Named Insured, or FIRST NAMED INSURED, and this provision does not confer any such
          rights or obligations on ADDITIONAL INSUREDS or LOSS PAYEES. The term “ADDITIONAL INSUREDS”
          and “LOSS PAYEES” means persons or entities, other than the FIRST NAMED INSURED or any other
          Named Insured, to whom money or insurance proceeds is to be paid for a covered loss under this POLICY.
          An ADDITIONAL INSURED and LOSS PAYEE is not a FIRST NAMED INSURED or a Named Insured.

          This provision does not apply to contractual requirements to add persons or entities as Named Insureds or
          additional Named Insureds. Such Named Insureds or additional Named Insureds can only be added to this
          POLICY by separate written endorsement.

          1.      If, pursuant to a written contract effective prior to the date of the loss in question, the Named Insured
                  shown in the Declarations (“FIRST NAMED INSURED”) is required to add a person or entity to this
                  POLICY that was not already added:

                  a.      as an ADDITIONAL INSURED, then this POLICY shall be deemed to have been endorsed
                          accordingly, subject to all other terms, conditions, limits of liability and exclusions of this
                          POLICY, as such person or entity’s interest may appear;

                  b.      as a LOSS PAYEE, then this POLICY shall be deemed to have been endorsed accordingly,
                          subject to all other terms, conditions, limits of liability and exclusions of this POLICY and
                          loss to covered property in which such LOSS PAYEE has an interest shall be adjusted with
                          the Insured and payable jointly to the FIRST NAMED INSURED and such LOSS PAYEE;

                  and no written endorsement to this POLICY shall be required in order for this provision to be
                  effective as to such person or entity subject to compliance with the following.

          2.      Pursuant to item 1. above and within ninety (90) business days after the COMPANY is notified of
                  a loss which may be covered under this POLICY, the FIRST NAMED INSURED or its authorized
                  representative shall:

                  a.      provide the COMPANY with the identities of all persons or entities with interests in the
                          property that is the subject of the loss; and

                  b.      provide the COMPANY with copies of all contracts (predating the date of loss) requiring
                          that such persons or entities be added to this POLICY as ADDITIONAL INSUREDS or
                          LOSS PAYEES.

                 c.       if the FIRST NAMED INSURED reasonably requires more than ninety (90) business days
                          to produce the information required under paragraphs 2a        and 2b above, the
                          COMPANY will provide extensions of time that are reasonable and appropriate for the
                          circumstances, however all such requests must be made in writing to the COMPANY.




                                                                                                            Page 1 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                      INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 118 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED




          3.     If the FIRST NAMED INSURED or its authorized representative fails to comply with item 2. above,
                 the COMPANY shall assume that there are no such persons or entities, and:

                 a.      the COMPANY shall not be liable for any failure to take such person or entity’s interest into
                         account in the adjustment or payment of any loss; and

                 b.      The COMPANY can only accept copies of those contracts which require the addition of a
                         person or entity as an ADDITIONAL INSURED or LOSS PAYEE that are directly related to
                         the property which is the subject of the loss. Providing the COMPANY with copies of any
                         and all contracts requiring addition of a person or entity as an ADDITIONAL INSURED or
                         LOSS PAYEE, or with bordereaux listings of all such persons and entities, at any time
                         before, on, or after the date of a loss shall not constitute compliance with item 2. above.

          4.     This ADDITIONAL INSUREDS and LOSS PAYEES provision does not apply to the extent that
                 trade or economic sanctions or other laws or regulations prohibit the COMPANY from providing
                 insurance to such persons or entities, including, but not limited to, the payment of claims.




          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                                        Page 2 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                         INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 119 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



          Endorsement No.      42          Additional Premium ___________ Return Premium ___________
          Name of Insured                    Smugglers Enterprises Inc




                                     SINKHOLE LOSS ENDORSEMENT

          A.     INTEREST AND PROPERTY INSURED:
                 Subject to all terms, conditions and stipulations of the POLICY to which this Endorsement is
                 attached, not in conflict herewith, this POLICY is extended to cover SINKHOLE LOSS as defined
                 herein, at an INSURED LOCATION in the State of Florida
          B.     LIMIT OF LIABILITY:
                 The COMPANY’s total liability in any one OCCURRENCE under this Endorsement shall in no
                 event exceed $The Sublimit specified in the Declarations.

          C.     SINKHOLE LOSS meaning loss or damage to covered property when “structural damage” to the
                 building, including the foundation, is caused by settlement or systematic weakening of the earth
                 supporting the building, only when such settlement or systematic weakening results from
                 movement or raveling of soils, sediments, or rock materials into subterranean voids created by
                 the effect of water on a limestone or similar rock formation.

                 Coverage for Sinkhole Loss includes stabilization of the building (including land stabilization) and
                 repair to the foundation provided such work is in accordance with the requirements of Florida
                 Insurance Law and in accordance with the recommendation of a professional engineer and with
                 notice to you. The professional engineer must be selected or approved by us. However, until you
                 enter into a contract for performance of building stabilization or foundation repair in accordance
                 with the recommendations of the professional engineer as set forth in a report from us:

                 1.      We will not pay for underpinning or grouting or any other repair technique performed
                         below the existing foundation of the building; and

                 2.      Our payment for Sinkhole Loss to Covered Property may be limited to the actual cash
                         value of the loss to such property.

                 You must enter into a contract for the performance of building stabilization and/or foundation
                 repair in accordance with the aforementioned recommendations, within 90 days after we notify
                 you that there is coverage for your Sinkhole Loss. After you have entered into such contract, we
                 will pay the amounts necessary to begin and perform such repairs as the work is performed and
                 the expenses are incurred.

                 However, if the professional engineer determines prior to your entering into the aforementioned
                 contract or prior to the start of repair work, that the repairs will exceed the applicable sublimit of
                 Liability specified in the Declarations, we must either complete the recommended repairs or pay
                 the applicable sublimit of Liability upon such determination. If the aforementioned determination
                 is made during the course of repair work and we have begun making payments for the work
                 performed, we must either complete the recommended repairs or pay only the remaining portion
                 of the applicable sublimit of liability as stated in the Declarations upon such determination. The
                 most we will pay for the total of all Sinkhole Loss, including building and land stabilization and
                 foundation repair, is the applicable sublimit of liability specified in the Declarations on the affected
                 building.



                                                                                                           Page 1 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                         INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 120 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



                  The stabilization and all other repairs to the covered property must be completed within 12
                  months after entering into the contract for the performance of these repairs, unless:
                 1.       There is a mutual agreement between you and us;
                 2.       The claim is involved with the neutral evaluation process;
                 3.       The claim is in litigation; or
                 4.       The claim is under appraisal or mediation.


          D.      Sinkhole Loss does not include:
                 1.       Sinking or collapse of land into man-made underground cavities; or
                 2.       Earthquake.



          E.      With respect to a claim for alleged Sinkhole Loss, the following provision is added:

                  Following receipt by us of a report from a professional engineer or professional geologist on the
                  cause of loss and recommendations for land stabilization and repair of property, or if we deny
                  your claim, we will notify you of your right to participate in a neutral evaluation program
                  administered by the Florida Department of Financial Services (hereinafter referred to as the
                  Department). For alleged Sinkhole Loss to commercial residential properties, this program
                  applies instead of the mediation procedure set forth elsewhere in this policy, but does not
                  invalidate the Appraisal Condition.

                  You or we may file a request with the Department for neutral evaluation; the other party must
                  comply with such request. We will pay reasonable costs associated with the neutral evaluation,
                  regardless of which party makes the request. But if a party chooses to hire a court reporter or
                  stenographer to contemporaneously record and document the neutral evaluation, that party must
                  bear the costs of those services. The neutral evaluator will be selected from a list maintained by
                  the Department. The recommendation of the neutral evaluator will not be binding on you or us.

                  The Participation in the neutral evaluation program does not change your right to file suit against
                  us in accordance with the Legal Action Against Us Condition in this policy, except that the
                  time for filing suit is extended for a period of 60 days following the conclusion of the neutral
                  evaluation process or five years, whichever is later.


          F.    The following provision is added to item m. Requirements in Case Loss Occurs under Clause 12.
                CONDITIONS

                A claim for Sinkhole Loss, including but not limited to initial, supplemental and reopened claims is
                barred unless notice of claim is provided to us in accordance with the terms of this policy within two
                years after you knew or reasonably should have known about the Sinkhole Loss.


          G.   The following definitions are added with respect to the coverage provided under this endorsement:
               1. "Structural damage" means a covered building, regardless of the date of its construction, has
                   experienced the following:
                a. Interior floor displacement or deflection in excess of acceptable variances as defined in ACI 117-
                     90 or the Florida Building Code, which results in settlement related damage to the interior such
                     that the interior building structure or members become unfit for service or represent a safety
                     hazard as defined within the Florida Building Code;




                                                                                                          Page 2 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                        INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 121 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED




                  b. Foundation displacement or deflection in excess of acceptable variances as defined in ACI 318-
                     95 or the Florida Building Code, which results in settlement related damage to the "primary
                     structural members" or "primary structural systems" and that prevents those members or
                     systems from supporting the loads and forces they were designed to support to the extent that
                     stresses in those "primary structural members" or "primary structural systems" exceed one and
                     one-third the nominal strength allowed under the Florida Building Code for new buildings of
                     similar structure, purpose, or location;
                  c. Damage that results in listing, leaning, or buckling of the exterior load bearing walls or other
                     vertical "primary structural members" to such an extent that a plumb line passing through the
                     center of gravity does not fall inside the middle one-third of the base as defined within the
                     Florida Building Code;
                  d. Damage that results in the building, or any portion of the building containing "primary structural
                     members" or "primary structural systems", being significantly likely to imminently collapse
                     because of the movement or instability of the ground within the influence zone of the supporting
                     ground within the sheer plane necessary for the purpose of supporting such building as defined
                     within the Florida Building Code; or
                  e. Damage occurring on or after October 15, 2005, that qualifies as substantial structural damage
                     as defined in the Florida Building Code.
               2. "Primary structural member" means a structural element designed to provide support and stability
                  for the vertical or lateral loads of the overall structure.
             3. "Primary structural system" means an assemblage of "primary structural members".
          H.    If we deny your claim for Sinkhole Loss without performing testing under section 627.7072, Florida
                Statutes, you may demand testing by communicating such demand to us in writing within 60 days
                after you receive our denial of the claim. You are responsible for 50% of the testing costs, or $2,500,
                whichever is less. If our professional engineer or geologist provides written certification, pursuant
                to section 627.7073, that there is sinkhole loss, we will reimburse you for the testing costs.
          I.     You may not accept a rebate from any person performing repairs for Sinkhole Loss covered under
                 this endorsement. If you receive a rebate, coverage under this endorsement is void and you must
                 refund the amount of the rebate to us.
          J.     If we deny your claim for Sinkhole Loss upon receipt of written certification from a professional
                 engineer or geologist, pursuant to section 627.7073, that there is no sinkhole loss or that the cause
                 of the damage was not sinkhole activity, and if the sinkhole claim was submitted without good faith
                 grounds for submitting such claim, you shall reimburse us for 50% of the actual costs of the analyses
                 and services provided under sections 627.7072 and 627.7073, or $2,500, whichever is less. You are
                 not required to pay such reimbursement unless you requested the analysis and services and we,
                 before ordering the analysis, informed you in writing of the potential for reimbursement and gave you
                 the opportunity to withdraw the claim.
          K.     As a precondition to accepting payment for sinkhole loss, you must file with the county clerk of court,
                 a copy of any sinkhole report regarding your property which was prepared on behalf or at your
                 request. You will bear the cost of filing and recording the sinkhole report.


          This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
          amounts or limits of insurance provided by this POLICY.
          Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
          exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                                   Page 3 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                               INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 122 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED



                            APPENDIX A – NEW MADRID SEISMIC ZONE

          Arkansas, counties of:
          Arkansas, Ashley, Chicot, Clay, Craighead, Crittenden, Cross, Desha, Drew, Fulton, Grant,
          Greene, Independence, Izard, Jackson, Jefferson, Lawrence, Lee, Lincoln, Lonoke, Mississippi,
          Monroe, Phillips, Poinsett, Prairie, Pulaski, Randolph, Saline, Sharp, St. Francis, White, Woodruff

          Illinois, counties of:
          Alexander, Bond, Calhoun, Christian, Clark, Clay, Clinton, Coles, Crawford, Cumberland,
          Edwards, Effingham, Fayette, Franklin, Gallatin, Greene, Hamilton, Hardin, Jackson, Jasper,
          Jefferson, Jersey, Johnson, Lawrence, Macoupin, Madison, Marion, Massac, Monroe,
          Montgomery, Morgan, Perry, Pike, Pope, Pulaski, Randolph, Richland, Saline, Sangamon, Scott,
          Shelby, St. Clair, Union, Wabash, Washington, Wayne, White, Williamson

          Indiana, counties of:
          Crawford, Daviess, Dubois, Gibson, Greene, Knox, Lawrence, Martin, Orange, Perry, Pike,
          Posey, Spencer, Sullivan, Vanderburgh, Warrick

          Kentucky, counties of:
          Ballard, Breckinridge, Butler, Caldwell, Calloway, Carlisle, Christian, Crittenden, Daviess, Fulton,
          Graves, Hancock, Henderson, Hickman, Hopkins, Livingston, Logan, Lyon, Marshall, McCracken,
          McLean, Muhlenberg, Ohio, Simpson, Todd, Trigg, Union, Warren, Webster

          Mississippi, counties of:
          Alcorn, Benton, Bolivar, Calhoun, Carroll, Chickasaw, Choctaw, Clay, Coahoma, De Soto,
          Grenada, Holmes, Humphreys, Issaquena, Itawamba, Lafayette, Lee, Leflore, Lowndes,
          Marshall, Monroe, Montgomery, Oktibbeha, Panola, Pontotoc, Prentiss, Quitman, Sharkey,
          Sunflower, Tallahatchie, Tate, Tippah, Tishomingo, Tunica, Union, Warren, Washington,
          Webster, Yalobusha, Yazoo

          Missouri, counties of:
          Audrain, Bollinger, Butler, Callaway, Cape Girardeau, Carter, Cole, Crawford, Dent, Dunklin,
          Franklin, Gasconade, Howell, Iron, Jefferson, Lincoln, Madison, Maries, Marion, Miller,
          Mississippi, Montgomery, New Madrid, Oregon, Osage, Pemiscot, Perry, Phelps, Pike, Pulaski,
          Ralls, Reynolds, Ripley, Scott, Shannon, St. Charles, St. Francois, St. Louis, St. Louis City, Ste.
          Genevieve, Stoddard, Texas, Warren, Washington, Wayne

          Tennessee, counties of:
          Benton, Carroll, Cheatham, Chester, Crockett, Decatur, Dickson, Dyer, Fayette, Gibson,
          Hardeman, Hardin, Haywood, Henderson, Henry, Hickman, Houston, Humphreys, Lake,
          Lauderdale, Lawrence, Lewis, Madison, McNairy, Montgomery, Obion, Perry, Robertson, Shelby,
          Stewart, Tipton, Wayne, Weakley




          PR 073 (02/12)                                                                          Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                              INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 123 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED




                    APPENDIX B – PACIFIC NORTHWEST SEISMIC ZONES

            Oregon, counties of:
            Benton, Clackamas, Clatsop, Columbia, Coos, Curry, Douglas, Jackson, Josephine,
            Klamath, lake, Lane, Lincoln, Linn, Marion, Multnomah, Polk, Tillamook, Washington, Yamhill

            Washington, counties of:
            Chelan, Clallam, Clark, Cowlitz, Grays Harbor, Island, Jefferson, King, Kitsap, Kittitas, Lewis,
            Mason, Pacific, Pierce, San Juan, Skagit, Snohomish, Thurston, Wahkiakum, Whatcom

            British Columbia (includes Vancouver Island):
            South of 50o N latitude and west of 120o W longitude




          PR 074 (02/12)                                                                         Page 1 of 1
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                             INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 124 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED


                     APPENDIX C - DEFINITION OF TIER 1 WIND COUNTIES

             Alabama Counties of:
             Baldwin
             Mobile

             FLORIDA:
             Entire State

             Georgia – Counties of:
             Bryan                           Glynn
             Camden                          Liberty
             Chatham                         McIntosh

             Hawaii:
             Entire State

             Louisiana Parishes:
             Assumption                      St. Charles
             Calcasieu                       St. James
             Cameron                         St. John the Baptist
             Iberia                          St. Martin
             Jefferson                       St. Mary
             LaFourche                       St. Tammany
             Orleans                         Terrebonne
             Plaquemines                     Vermilion
             St. Bernard

             Mississippi – Counties of:
             Hancock
             Harrison
             Jackson

             North Carolina – Counties of:
             Beaufort                        Jones
             Bertie                          New Hanover
             Brunswick                       Onslow
             Camden                          Pamlico
             Carteret                        Pasquotank
             Chowan                          Pender
             Craven                          Perquimans
             Currituck                       Tyrrell
             Dare                            Washington
             Gates
             Hyde




             PR 075 (09/15)                                               Page 1 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                                            INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 125 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED




          South Carolina – Counties of:
          Beaufort                      Georgetown
          Berkeley                      Horry
          Charleston                    Jasper
          Colleton

          Texas – Counties of:
          Aransas                            Kenedy
          Brazoria                           Kleberg
          Calhoun                            Matagorda
          Cameron                            Nueces
          Chambers                           Orange
          Galveston                          Refugio
          Harris*                            San Patricio
          Jefferson                          Willacy

          *Areas located wholly or partially within Designated Catastrophe Areas as defined by the Texas Department of
          Insurance.

          Virginia Counties;               Independent Cities:
          Accomack                           Chesapeake
          Gloucester                         Hampton
          Isle of Wright                     Newport News
          James City                         Norfolk
          Lancaster                          Poquoson
          Mathews                            Portsmouth
          Middlesex                          Virginia Beach
          Northampton                        Williamsburg
          Northumberland
          Surry
          York

          Puerto Rico:
          Entire Island




          PR 075 (09/15)                                                                            Page 2 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2021 08:12 PM                                 INDEX NO. 653203/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-05041 Document 1-1 Filed 06/08/21 Page 126 of 126NYSCEF: 05/14/2021
                                                                      RECEIVED




                                  TO OUR BROKERS/AGENTS




                      IMPORTANT NOTICE - TO BE KEPT WITH POLICY




                            WHAT TO DO WHEN A LOSS OCCURS




          1. Report as soon as practicable, every incident, loss or damage (LOSS NOTICES)
             which may become a claim to:



                   StarrPoolClaims@starrcompanies.com




          2. Starr Specialty Lines Insurance Agency, LLC claims CANNOT be processed through
             any other facility and must be reported as indicated above.



          3. Adjusters can ONLY be assigned by Starr Specialty Lines Insurance Agency, LLC
             Property Claims Department.
